 



EXHIBIT 10.2
EXECUTION COPY
 
CREDIT AGREEMENT
dated as of June 8, 2007
among
NRG HOLDINGS, INC.,
as Borrower,
THE LENDERS PARTY HERETO,
CREDIT SUISSE SECURITIES (USA) LLC
and
CITIGROUP GLOBAL MARKETS INC.,
as Joint Book Runners and Joint Lead Arrangers,
CREDIT SUISSE,
as Administrative Agent and Collateral Agent,
and
CITIGROUP GLOBAL MARKETS INC.,
as Syndication Agent
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE
ARTICLE I.
       
 
       
Definitions
       
 
       
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Terms Generally
    47  
SECTION 1.03. Classification of Term Loans and Borrowings
    48  
SECTION 1.04. Pro Forma Calculations
    48  
SECTION 1.05. Exchange Rates
    48  
 
       
ARTICLE II.
       
 
       
The Credits
       
 
       
SECTION 2.01. Commitments
    48  
SECTION 2.02. Term Loans
    48  
SECTION 2.03. Borrowing Procedure
    49  
SECTION 2.04. Repayment of Term Loans; Evidence of Debt
    50  
SECTION 2.05. Fees
    50  
SECTION 2.06. Interest on Term Loans
    51  
SECTION 2.07. Default Interest
    51  
SECTION 2.08. Alternate Rate of Interest
    51  
SECTION 2.09. Termination and Reduction of Commitments
    51  
SECTION 2.10. Conversion and Continuation of Borrowings
    52  
SECTION 2.11. Repayment of Term Borrowings
    53  
SECTION 2.12. Prepayment
    53  
SECTION 2.13. Mandatory Prepayments
    54  
SECTION 2.14. Reserve Requirements; Change in Circumstances
    56  
SECTION 2.15. Change in Legality
    57  
SECTION 2.16. Indemnity
    58  
SECTION 2.17. Pro Rata Treatment
    59  
SECTION 2.18. Sharing of Setoffs
    59  
SECTION 2.19. Payments
    59  
SECTION 2.20. Taxes
    60  
SECTION 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate
    61  
 
       
ARTICLE III.
       
 
       
Representations and Warranties
       
 
       
SECTION 3.01. Organization; Powers
    62  
SECTION 3.02. Authorization; No Conflicts
    63  

 



--------------------------------------------------------------------------------



 



              PAGE
SECTION 3.03. Enforceability
    63  
SECTION 3.04. Governmental Approvals
    63  
SECTION 3.05. Financial Statements
    63  
SECTION 3.06. No Material Adverse Change
    64  
SECTION 3.07. Title to Properties; Possession Under Leases
    64  
SECTION 3.08. Subsidiaries
    64  
SECTION 3.09. Litigation; Compliance with Laws
    64  
SECTION 3.10. Agreements
    65  
SECTION 3.11. Federal Reserve Regulations
    65  
SECTION 3.12. Investment Company Act
    65  
SECTION 3.13. Use of Proceeds
    65  
SECTION 3.14. Tax Returns
    65  
SECTION 3.15. No Material Misstatements
    66  
SECTION 3.16. Employee Benefit Plans
    66  
SECTION 3.17. Environmental Matters
    66  
SECTION 3.18. Insurance
    67  
SECTION 3.19. Security Documents
    67  
SECTION 3.20. [Reserved]
    68  
SECTION 3.21. Labor Matters
    68  
SECTION 3.22. Intellectual Property
    68  
SECTION 3.23. Energy Regulation
    69  
SECTION 3.24. Solvency
    70  
 
       
ARTICLE IV.
       
 
       
Conditions of Lending
       
 
       
SECTION 4.01. Conditions Precedent to Closing Date
    70  
SECTION 4.02. Conditions Precedent to Funding Date
    72  
 
       
ARTICLE V.
       
 
       
Affirmative Covenants
       
 
       
SECTION 5.01. Corporate Existence
    74  
SECTION 5.02. Insurance
    74  
SECTION 5.03. Taxes
    74  
SECTION 5.04. Financial Statements, Reports, etc.
    74  
SECTION 5.05. Litigation and Other Notices
    76  
SECTION 5.06. Information Regarding Collateral
    76  
SECTION 5.07. Maintaining Records; Access to Properties and Inspections
    76  
SECTION 5.08. Use of Proceeds
    78  
SECTION 5.09. Additional Collateral, etc.
    78  
SECTION 5.10. Further Assurances
    79  

ii



--------------------------------------------------------------------------------



 



              PAGE
SECTION 5.11. Change of Control
    80  
 
       
ARTICLE VI.
       
 
       
Negative Covenants
       
 
       
SECTION 6.01. Indebtedness and Preferred Stock
    80  
SECTION 6.02. Liens
    84  
SECTION 6.03. Limitation on Sale and Leaseback Transactions
    84  
SECTION 6.04. Mergers, Consolidations and Sales of Assets
    84  
SECTION 6.05. Limitation on Investments
    86  
SECTION 6.06. Limitation on Dividends
    88  
SECTION 6.07. Limitations on Debt Payments; Restrictive Agreements
    89  
SECTION 6.08. Transactions with Affiliates
    92  
SECTION 6.09. Business Activities
    94  
SECTION 6.10. Other Indebtedness and Agreements
    94  
SECTION 6.11. Designation of Restricted and Unrestricted Subsidiaries and
Excluded Subsidiaries
    94  
SECTION 6.12. [Reserved]
    95  
SECTION 6.13. [Reserved]
    95  
SECTION 6.14. [Reserved]
    95  
SECTION 6.15. Fiscal Year
    95  
 
       
ARTICLE VII.
       
 
       
Events of Default
       
 
       
ARTICLE VIII.
       
 
       
The Agents and the Arrangers
       
 
       
ARTICLE IX.
       
 
       
Miscellaneous
       
 
       
SECTION 9.01. Notices
    100  
SECTION 9.02. Survival of Agreement
    100  
SECTION 9.03. Binding Effect
    101  
SECTION 9.04. Successors and Assigns
    101  
SECTION 9.05. Expenses; Indemnity
    104  
SECTION 9.06. Right of Setoff
    105  
SECTION 9.07. Applicable Law
    105  
SECTION 9.08. Waivers; Amendment; Replacement of Non-Consenting Lenders
    106  
SECTION 9.09. Interest Rate Limitation
    107  

iii



--------------------------------------------------------------------------------



 



              PAGE
SECTION 9.10. Entire Agreement
    107  
SECTION 9.11. WAIVER OF JURY TRIAL
    107  
SECTION 9.12. Severability
    107  
SECTION 9.13. Counterparts
    108  
SECTION 9.14. Headings
    108  
SECTION 9.15. Jurisdiction; Consent to Service of Process
    108  
SECTION 9.16. Confidentiality
    108  
SECTION 9.17. Delivery of Lender Addenda
    109  
SECTION 9.18. Holdings Reorganization
    109  

Exhibits and Schedules

     
Exhibit A
  Form of Administrative Questionnaire
Exhibit B
  Form of Affiliate Subordination Agreement
Exhibit C
  Form of Assignment and Acceptance
Exhibit D
  Form of Borrowing Request
Exhibit E
  Form of Collateral Agreement
Exhibit F
  Form of Lender Addendum
Exhibit G
  Form of Mortgage
Exhibit H
  Form of Perfection Certificate
Exhibit I
  Form of Non-Bank Certificate
Exhibit J
  Form of Note
 
   
Schedule 1.01(c)
  Existing Commodity Hedging Agreements
Schedule 1.01(e)
  Existing Non-Recourse Indebtedness
Schedule 3.08
  Subsidiaries
Schedule 3.09
  Litigation
Schedule 3.17
  Environmental Matters
Schedule 3.18
  Insurance
Schedule 3.19(a)
  UCC Filing Offices
Schedule 3.19(c)
  Mortgage Filing Offices
Schedule 3.23(b)
  Rate Proceedings
Schedule 3.23(d)
  FERC Matters
Schedule 3.23(g)
  Designated Facilities
Schedule 5.09(b)
  Title Insurance and Survey Requirements
Schedule 6.01
  Existing Indebtedness
Schedule 6.02
  Existing Liens

iv



--------------------------------------------------------------------------------



 



     CREDIT AGREEMENT dated as of June 8, 2007 (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), among
NRG HOLDINGS, INC., a Delaware corporation (the “Borrower”), the LENDERS from
time to time party hereto, CREDIT SUISSE SECURITIES (USA) LLC and CITIGROUP
GLOBAL MARKETS INC., as joint book runners and joint lead arrangers (in such
capacities, collectively, the “Arrangers”), CREDIT SUISSE, as administrative
agent (in such capacity and together with its successors, the “Administrative
Agent”) and as collateral agent (in such capacity and together with its
successors, the “Collateral Agent”), and CITIGROUP GLOBAL MARKETS INC., as
syndication agent (in such capacity, the “Syndication Agent”).
     The parties hereto agree as follows:
ARTICLE I.
Definitions
     SECTION 1.01 Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:
     “ABR”, when used in reference to any Term Loan or Borrowing, refers to
whether such Term Loan, or the Term Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Alternate Base Rate.
     “Acceptable Financial Counterparty” shall mean any Person who, at the time
the applicable Eligible Commodity Hedging Agreement is entered into, (a) in the
ordinary course enters into financial derivative (including commodity hedge,
swap, future or option) or commodity transactions (including power
purchase/tolling agreements) and (b) (i) has a corporate rating of A- or higher
by S&P and a corporate family rating of A3 or higher by Moody’s (or an
equivalent rating by another nationally recognized statistical rating
organization of similar standing if either of such rating agencies is not then
in the business of providing such ratings), or (ii) whose obligations are
supported by collateral, guarantees or letters of credit in a manner consistent
with the then prevailing industry practice for similarly situated Persons from
Persons that have the ratings described in clause (i) above.
     “Acceptable Power Counterparty” shall mean (a) Reliant Energy Inc., TXU
Corp. and each of their respective Affiliates and (b) any Person who, at the
time the applicable Eligible Commodity Hedging Agreement is entered into, (i) in
the ordinary course purchases or sells power and (ii) (A) has a corporate rating
of BBB- or higher by S&P and a corporate family rating of Baa3 or higher by
Moody’s (or an equivalent rating by another nationally recognized statistical
rating organization of similar standing if either of such ratings agencies is
not then in the business of providing such ratings), or (B) whose obligations
are supported by collateral, guarantees or letters of credit in a manner
consistent with the then prevailing industry practice for similarly situated
Persons from Persons that have the ratings described in clause (A) above.
     “Account” shall have the meaning assigned to such term in the UCC.
     “Additional Non-Recourse Indebtedness” shall mean secured or unsecured
Indebtedness for borrowed money of a subsidiary of the Company that is not an
Opco Loan Party; provided that
     (a) except as provided below, such Indebtedness is without recourse to the
Borrower, the Company or any other Restricted Subsidiary or to any property or
assets of the Borrower, the Company or any other Restricted Subsidiary (other
than, in each such case, another Restricted Subsidiary (other than the Company)
(x) which is the direct parent or a direct or indirect

 



--------------------------------------------------------------------------------



 



subsidiary of the subsidiary that directly incurred or issued such Indebtedness
(the “Issuing Subsidiary”) (except if the Issuing Subsidiary has incurred or
issued such Indebtedness in the form of a Guarantee) or (y) that is a Restricted
Subsidiary that itself has Non-Recourse Indebtedness (except if such Restricted
Subsidiary has incurred or issued such Indebtedness in the form of a Guarantee)
or is the direct parent or a direct or indirect subsidiary of an Issuing
Subsidiary that itself has Non-Recourse Indebtedness (except if such
Non-Recourse Indebtedness of such Issuing Subsidiary is in the form of a
Guarantee)); provided, that a Restricted Subsidiary that is the parent of an
Excluded Project Subsidiary and owns no assets other than the Equity Interests
in such Excluded Project Subsidiary, Equity Interests in other Excluded
Subsidiaries and any de minimis assets may incur Additional Non-Recourse
Indebtedness that is guaranteed by such Excluded Project Subsidiaries and such
Excluded Project Subsidiaries may incur Additional Non-Recourse Indebtedness in
the form of a Guarantee of such Restricted Subsidiary’s Additional Non-Recourse
Indebtedness,
     (b) neither the Borrower, the Company nor any other Restricted Subsidiary
(other than another Restricted Subsidiary (other than the Company) (x) which is
the direct parent or a direct or indirect subsidiary of the Issuing Subsidiary
(except if the Issuing Subsidiary has incurred or issued such Indebtedness in
the form of a Guarantee) or (y) that is a Restricted Subsidiary that itself has
Non-Recourse Indebtedness (except if such Restricted Subsidiary incurred or
issued such Indebtedness in the form of a Guarantee) or is the direct parent or
a direct or indirect subsidiary of an Issuing Subsidiary that itself has
Non-Recourse Indebtedness (except if such Non-Recourse Indebtedness of such
Issuing Subsidiary is in the form of a Guarantee)) provides credit support of
any kind (including any undertaking, agreement or instrument that would
constitute Indebtedness) or is directly or indirectly liable as a guarantor or
otherwise in respect of such Indebtedness or in respect of the business or
operations of the applicable subsidiary that is the obligor on such Indebtedness
or any of its subsidiaries (other than (i) any such credit support or liability
consisting of reimbursement obligations in respect of letters of credit issued
under, and subject to the terms of, Section 2.23 of the Opco Credit Agreement to
support obligations of such applicable subsidiary, (ii) any Investments in such
applicable subsidiary made in accordance with Section 6.05 and (iii) any of
those items expressly provided for in subclauses (u) through (z) of clause
(e) below; provided, that a Restricted Subsidiary that is the parent of an
Excluded Project Subsidiary and owns no assets other than the Equity Interests
in such Excluded Project Subsidiary, Equity Interests in other Excluded
Subsidiaries and any de minimis assets may incur Additional Non-Recourse
Indebtedness that is guaranteed by such Excluded Project Subsidiaries and such
Excluded Project Subsidiaries may incur Additional Non-Recourse Indebtedness in
the form of a Guarantee of such Restricted Subsidiary’s Additional Non-Recourse
Indebtedness,
     (c) no default with respect to such Indebtedness (including any rights that
the holders of such Indebtedness may have to take enforcement action against a
subsidiary of the Company that is not an Opco Loan Party) would permit upon
notice, lapse of time or both any holder of any other Indebtedness of the
Borrower, the Company or any other Opco Loan Party (other than Indebtedness
incurred pursuant to Section 6.01(a), (b) or (c) and any Permitted Refinancing
Indebtedness incurred to refund, refinance, replace, defease or discharge any
Indebtedness incurred pursuant to Section 6.01(b) or (c) or with respect to
obligations under any Opco Specified Hedging Agreement) to declare a default on
such other Indebtedness or cause the payment of the Indebtedness to be
accelerated or payable prior to its stated maturity,
     (d) the Liens securing such Indebtedness shall exist only on (i) the
property and assets of any subsidiary of the Company that is not an Opco Loan
Party (it being understood and agreed that a Lien granted by such subsidiary on
an undivided interest owned by such subsidiary shall not be considered a Lien on
assets of any other Person for the purposes of this definition), and (ii)

2



--------------------------------------------------------------------------------



 



the Equity Interests in any subsidiary of the Company that is not an Opco Loan
Party (and shall not apply to any other property or assets of the Borrower, the
Company or any other subsidiary of the Company that is an Opco Loan Party), and
     (e) the lenders of such Indebtedness have been notified or have otherwise
agreed in writing that they will not have any recourse to the stock or assets of
the Borrower, the Company or any other Opco Loan Party,
     except, in the case of each of clauses (a), (b) and (d) for the following
(each of which is deemed to be non-recourse for purposes of this definition):
(u) pledges by the Company or any subsidiary of the Company of the Equity
Interests of any Excluded Subsidiary that are directly owned by the Company or
any subsidiary of the Company in favor of the agent or lenders in respect of
such Excluded Subsidiary’s Additional Non-Recourse Indebtedness, (v) obligations
to pay or guarantees by the Borrower, the Company or any other subsidiary of the
Company in respect of a development fee, management fee, success fee, royalty or
other similar obligation owed to a seller or developer (or any affiliate
thereof) of a Facility in connection with the contribution or acquisition of
such Facility (or of a subsidiary of the Company holding such Facility or
development rights to such Facility) or development rights to such Facility to
the extent such obligations or guarantees are treated as an Investment under
(and are permitted by) Section 6.05(l); (w) Guarantees by the Borrower, the
Company or any other subsidiary of the Company of such Indebtedness that are
incurred pursuant to Section 6.01(p), (x) agreements of the Borrower, the
Company or any other subsidiary of the Company to provide, or guarantees or
other credit support (including letters of credit) by the Borrower, the Company
or any subsidiary of the Company of any agreement of another subsidiary of the
Company to provide, corporate, management, administrative, technical, energy
management or marketing, engineering, procurement, construction, operation
and/or maintenance services to such subsidiary, including in respect of the sale
or acquisition of power, emissions credits, fuel, oil, gas or other supply of
energy, (y) Guarantees of the Borrower, the Company or any other subsidiary of
the Company with respect to debt service reserves established with respect to
such subsidiary to the extent that such Guarantee shall result in the immediate
payment of funds, pursuant to dividends or otherwise, in the amount of such
Guarantee to the Borrower, the Company or any such other subsidiary and
(z) contingent obligations of the Borrower, the Company or any other subsidiary
of the Company to make capital contributions to such subsidiary, in the case of
each of clauses (u) through (z), which are otherwise permitted hereunder.
     “Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing
for any Interest Period, an interest rate per annum equal to the product of
(a) the LIBO Rate in effect for such Interest Period and (b) Statutory Reserves.
     “Administrative Agent” shall have the meaning assigned to such term in the
preamble.
     “Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).
     “Administrative Questionnaire” shall mean an Administrative Questionnaire
substantially in the form of Exhibit A, or such other similar form as may be
supplied from time to time by the Administrative Agent.
     “Affiliate” of any specified Person shall mean any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether

3



--------------------------------------------------------------------------------



 



through the ownership of voting securities, by agreement or otherwise; provided
that beneficial ownership of 10% or more of the Voting Stock of a Person will be
deemed to be control. For purposes of this definition, the terms “controlling,”
“controlled by” and “under common control with” have correlative meanings.
     “Affiliate Subordination Agreement” shall mean an Affiliate Subordination
Agreement in the form of Exhibit B pursuant to which intercompany obligations
and advances owed by the Borrower to any Subsidiary are required to be
subordinated to the obligations hereunder (and under the other Loan Documents)
pursuant to Section 6.01(f).
     “Affiliate Transaction” shall have the meaning assigned to such term in
Section 6.08.
     “Agents” shall have the meaning assigned to such term in Article VIII.
     “Agreement” shall have the meaning assigned to such term in the preamble.
     “Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the greater of (a) the
Prime Rate in effect on such day and (b) the Federal Funds Effective Rate in
effect on such day plus 1/2 of 1%. Any change in the Alternate Base Rate due to
a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective as of the opening of business on the effective date of such change in
the Prime Rate or the Federal Funds Effective Rate, respectively.
     “Applicable Laws” shall mean, as to any Person, any law, rule, regulation,
ordinance or treaty, or any determination, ruling or other directive by or from
a court, arbitrator or other Governmental Authority, including ERCOT, in each
case applicable to or binding on such Person or any of its property or assets or
to which such Person or any of its property or assets is subject.
     “Applicable Margin” shall mean, for any day, for each Type of Term Loan,
the rate per annum set forth under the relevant column heading below based upon
the Consolidated Senior Leverage Ratio of the Borrower as of the relevant date
of determination:

                  Consolidated Senior         Leverage Ratio   Eurodollar Term
Loans   ABR Term Loans
Category 1
               
Greater than 3.50 to 1.00
    2.50 %     1.50 %
 
               
Category 2
               
Less than or equal to 3.50 to 1.00
    2.25 %     1.25 %

     Each change in the Applicable Margin resulting from a change in the
Consolidated Senior Leverage Ratio of the Borrower shall be effective with
respect to all Term Loans outstanding on or after the date of delivery to the
Administrative Agent of the financial statements and certificates required by
Section 5.04(a) or (b) and Section 5.04(c), respectively, indicating such change
until the date immediately preceding the next date of delivery of such financial
statements and certificates indicating another such change. In addition, at any
time during which the Borrower has failed to deliver the financial statements

4



--------------------------------------------------------------------------------



 



and certificates required by Section 5.04(a) or (b) and Section 5.04(c),
respectively, the Consolidated Senior Leverage Ratio of the Borrower shall be
deemed to be in Category 1 for purposes of determining the Applicable Margin.
Notwithstanding any of the foregoing, the Applicable Margin that is applicable
for each Type of Term Loan at any time shall be increased by an additional 0.25%
per annum for any period on or after the Funding Date during which the Company’s
corporate family rating from Moody’s shall not be at least Ba3 or the Company’s
corporate rating from S&P shall not be at least B+ (a “Downgrade Event”);
provided that such additional 0.25% per annum increase to the Applicable Margin
shall cease to apply for any period during which a Downgrade Event shall cease
to exist.
     “Arrangers” shall have the meaning assigned to such term in the preamble.
     “Asset Sale” shall mean the direct or indirect (a) sale, lease (other than
an operating lease), sale and leaseback, lease and leaseback, assignment (other
than a collateral assignment), conveyance, transfer or other disposition (by way
of merger, consolidation, casualty, condemnation, operation of law or otherwise
(other than pursuant to an event that may result in a Recovery Event)) by the
Borrower or any Restricted Subsidiary to any Person other than, in the case of
assets not constituting Core Collateral, the Borrower, the Company or any other
Opco Loan Party of (1) any Equity Interests of any of the subsidiaries of the
Company (other than directors’ qualifying shares or investments by foreign
nationals required by Applicable Laws) or (2) any other assets of the Borrower
or any Restricted Subsidiary, including Equity Interests of any Person that is
not the Borrower or a Subsidiary of the Borrower or the Company or (b) issuance
of Equity Interests in any of the Restricted Subsidiaries to any Person other
than the Borrower, the Company or any other Opco Loan Party; provided that
(i) any asset sale or series of related asset sales described in clause (a) or
(b) above of assets not constituting Core Collateral and having a value not in
excess of $60,000,000 shall be deemed not to be an “Asset Sale” for purposes of
this Agreement; and (ii) each of the following transactions shall be deemed not
to be an “Asset Sale” for purposes of this Agreement: (A) the sale, transfer,
contribution or other disposition by the Borrower or any Restricted Subsidiary
of (x) damaged, worn-out, obsolete assets and scrap and (y) cash or Cash
Equivalents, (B) the sale by the Borrower or any Restricted Subsidiary of power,
capacity, energy, ancillary services, and other products or services, or the
sale of any other inventory or contracts related to any of the foregoing,
(C) the sale, lease, conveyance or other disposition for value by the Borrower
or any Restricted Subsidiary of fuel or emission credits in the ordinary course
of business, (D) the sale, transfer or other disposition of any assets (other
than any such assets which are Collateral or Opco Collateral) in connection with
a foreclosure, transfer or deed in lieu of foreclosure or other remedial action,
(E) the sale, transfer, contribution or other disposition by any Restricted
Subsidiary that is not an Opco Loan Party of any of its assets (other than any
such assets constituting Opco Collateral) or the issuance of Equity Interests by
any Subsidiary (that is not an Opco Loan Party) of such Restricted Subsidiary,
in each case to any other Subsidiary of the Borrower or the Company that is not
an Opco Loan Party, (F) the licensing of intellectual property, (G) the sale or
discount, in each case without recourse, of accounts receivable arising in the
ordinary course of business, but only in connection with the compromise or
collection thereof, (H) the sale, transfer or other disposition of spare parts
and spare parts inventory to any other Restricted Subsidiary in the ordinary
course of business so long as such spare parts and spare parts inventory are
required in the ordinary course operation of the transferee’s business or
operations at the time of such disposition, (I) the sale, transfer,
contribution, assignment, conveyance or other disposition of any assets by the
Borrower or any Restricted Subsidiary to an Excluded Subsidiary or Minority
Investment to the extent such sale, transfer or other disposition also
constitutes an Investment in such Excluded Subsidiary that is permitted by (and
made in accordance with) clause (h) or (l) of Section 6.05, and (J) any
transaction described in Section 9.22 of the Opco Credit Agreement (as it exists
on the date hereof).

5



--------------------------------------------------------------------------------



 



     “Assignment and Acceptance” shall mean an assignment and acceptance entered
into by a Lender and an assignee (with the consent of any Person whose consent
is required by Section 9.04), substantially in the form of Exhibit C or such
other similar form as shall be approved by the Administrative Agent.
     “Attributable Debt” in respect of a sale and leaseback transaction shall
mean, at the time of determination, the present value of the obligation of the
lessee for net rental payments during the remaining term of the lease included
in such sale and leaseback transaction, including any period for which such
lease has been extended or may, at the option of the lessor, be extended. Such
present value shall be calculated using a discount rate equal to the rate of
interest implicit in such transaction, determined in accordance with GAAP;
provided, however, that if such sale and leaseback transaction results in a
Capital Lease Obligation, the amount of Indebtedness represented thereby will be
determined in accordance with the definition of “Capital Lease Obligation”, and
shall not be deemed to be Attributable Debt.
     “Available Amount” shall mean, on any date (the “Reference Date”), an
amount equal at such time to (a) the sum of, without duplication:
     (i) $500,000,000 in the aggregate;
     (ii) the sum of (A) on and after the date on which the Company shall have
provided its calculation of the Excess Cash Flow for the fiscal year ending
December 31, 2006 pursuant to the Opco Credit Agreement, an amount equal to such
Excess Cash Flow for such fiscal year multiplied by 25% and (B) for each ECF
Period for which the Company shall have provided its calculation of Excess Cash
Flow pursuant to the Opco Credit Agreement ending after fiscal year 2006 and
prior to the Reference Date, an amount equal to the sum of the amounts
calculated for each such ECF Period which is equal to (A) the Excess Cash Flow
for such ECF Period minus (B) an amount equal to the Required Prepayment
Percentage for such ECF Period multiplied by such Excess Cash Flow for such ECF
Period;
     (iii) the amount of any capital contributions received in cash or the net
cash proceeds of other equity issuances made by the Company or, following the
Holdings Reorganization and the Holdings Contribution, the Borrower (other than
the Holdings Contribution, any Cure Amount (as defined in the Opco Credit
Agreement on the date hereof) or any amount used to make Dividends pursuant to
Section 6.06(a)) during the period from and including the Business Day
immediately following the Opco Credit Agreement Date through and including the
Reference Date;
     (iv) the aggregate amount of all cash dividends and other cash
distributions received by the Borrower, the Company or any other Opco Loan Party
from any Minority Investment or Unrestricted Subsidiary after the Opco Credit
Agreement Date and on or prior to the Reference Date (other than the portion of
any such dividends and other distributions that is used by the Borrower, the
Company or any other Opco Loan Party to pay taxes);
     (v) the aggregate amount of all cash repayments of principal and interest
received by the Borrower, the Company or any other Opco Loan Party from any
Minority Investment or Unrestricted Subsidiary after the Opco Credit Agreement
Date and on or prior to the Reference Date in respect of loans made by the
Company or any other Opco Loan Party to such Minority Investment or Unrestricted
Subsidiary; and
     (vi) the aggregate amount of all Net Asset Sale Proceeds received by the
Borrower, the Company or any other Opco Loan Party in connection with the sale,
transfer or other

6



--------------------------------------------------------------------------------



 



disposition of its ownership interest in any Minority Investment or Unrestricted
Subsidiary after the Opco Credit Agreement Date and on or prior to the Reference
Date,
minus (b) the sum of:
     (i) the aggregate amount of any Investments made by the Borrower or any
Restricted Subsidiary pursuant to Section 6.05(l)(ii)(A)(y) after the Closing
Date and on or prior to the Reference Date;
     (ii) the aggregate amount of any Dividends made by the Borrower pursuant to
Section 6.06(c) after the Closing Date and on or prior to the Reference Date;
     (iii) the aggregate amount of prepayments, repurchases and redemptions made
by the Borrower or any Restricted Subsidiary pursuant to Section 6.07(a)(v)
after the Closing Date and on or prior to the Reference Date; and
     (iv) the aggregate amount of Capital Expenditures made by the Company or
any other Restricted Subsidiary (other than any Excluded Subsidiaries) pursuant
to clause (a) of the proviso in Section 6.12 of the Opco Credit Agreement (as
such covenant shall exist as of the date hereof) after the Closing Date and on
or prior to the Reference Date.
     “Bankruptcy Code” shall mean Title 11 of United States Code, 11 U.S.C. §§
101, et seq., as amended from time to time.
     “Bankruptcy Law” shall mean the Bankruptcy Code or any similar federal or
state or other law for the relief of debtors.
     “Basket Assets” shall have the meaning assigned to such term in
Section 6.01(p).
     “Beneficial Owner” shall have the meaning assigned to such term in
Rule 13d-3 and Rule 13d-5 under the Exchange Act. The terms “Beneficially Owns”
and “Beneficially Owned” have a corresponding meaning.
     “Benefit Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Tax Code or Section 302 of ERISA, and which is maintained,
sponsored or contributed to by the Borrower or any ERISA Affiliate or with
respect to which the Borrower otherwise has any liability.
     “Board” shall mean the Board of Governors of the Federal Reserve System of
the United States of America.
     “Board of Directors” shall mean (a) with respect to a corporation, the
board of directors of the corporation or any committee thereof duly authorized
to act on behalf of such board; (b) with respect to a partnership, the Board of
Directors of the general partner of the partnership; (c) with respect to a
limited liability company, the managing member or members or any controlling
committee of managing members thereof; and (d) with respect to any other Person,
the board or committee of such Person serving a similar function.
     “Borrower” shall have the meaning assigned to such term in the preamble.

7



--------------------------------------------------------------------------------



 



     “Borrowing” shall mean Term Loans of the same Type made, converted or
continued on the same date and, in the case of Eurodollar Term Loans, as to
which a single Interest Period is in effect.
     “Borrowing Request” shall mean a request by the Borrower in accordance with
the terms of Section 2.03 and substantially in the form of Exhibit D.
     “Breakage Event” shall have the meaning assigned to such term in
Section 2.16.
     “Business Day” shall mean any day other than a Saturday, Sunday or day on
which commercial banks in New York City are authorized or required by law to
close; provided, however, that when used in connection with a Eurodollar Term
Loan (including with respect to all notices and determinations in connection
therewith and any payments of principal, interest or other amounts thereon), the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.
     “Capital Allocation Committee” shall have the meaning assigned to such term
in Section 3.02(a).
     “Capital Expenditures” shall mean, for any period, with respect to any
Person, (a) the additions to property, plant and equipment and other capital
expenditures of such Person and its consolidated subsidiaries that are (or
should be) set forth in a consolidated statement of cash flows of such Person
for such period prepared in accordance with GAAP and (b) Capital Lease
Obligations incurred by such Person and its consolidated subsidiaries during
such period to the extent paid in cash; provided, however, that Capital
Expenditures shall not include (i) Environmental Capital Expenditures,
(ii) Necessary Capital Expenditures, (iii) expenditures made to restore, rebuild
or replace property following any damage, loss, destruction or condemnation of
such property, to the extent such expenditure is made or financed with proceeds
received or to be received from a Recovery Event, (iv) expenditures constituting
reinvestment proceeds from the sale or other disposition of assets (including
Asset Sales) otherwise permitted herein, (v) expenditures made to acquire an
Investment permitted under Section 6.05, including pursuant to a Permitted
Acquisition (it being understood and agreed, however, that an acquisition of
assets (other than an acquisition of assets comprising a division or a line of
business or an acquisition of an Excluded Subsidiary or all or substantially all
of the assets of a Person by an Excluded Subsidiary) that would otherwise
constitute Capital Expenditures pursuant to the definition hereof shall not be
excluded by this clause (v)), (vi) expenditures made to the extent reimbursed by
a Person other than the Borrower and the Opco Loan Parties and their
Subsidiaries or (vii) expenditures constituting capitalized interest.
     “Capital Lease Obligation” shall mean, at the time any determination is to
be made, the amount of the liability in respect of a capital lease that would at
that time be required to be capitalized on a balance sheet in accordance with
GAAP, and the Stated Maturity thereof shall be the date of the last payment of
rent or any other amount due under such lease prior to the first date upon which
such lease may be prepaid by the lessee without payment of a penalty.
     “Capital Stock” shall mean (a) in the case of a corporation, corporate
stock; (b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock; (c) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; and
(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.
     “Cash Equivalents” shall mean

8



--------------------------------------------------------------------------------



 



     (a) United States dollars, Euros, Australian dollars, Swiss Francs or, in
the case of any Foreign Subsidiary, any local currencies (including Australian
dollars and Brazilian Reais) held by it from time to time;
     (b) securities issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities) having in each case maturities of not
more than 12 months from the date of acquisition;
     (c) certificates of deposit and eurodollar time deposits with maturities of
six months or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding 12 months and overnight bank deposits, in each case,
with any domestic commercial bank having capital and surplus in excess of
$500,000,000 and a Thomson Bank Watch Rating of “B” or better or, if Thomson
Bank Watch Rating does not rate the relevant bank, an equivalent rating issued
by an equivalent non-U.S. rating agency, if any;
     (d) repurchase obligations with a term of not more than thirty days for
underlying securities of the types described in clauses (b) and (c) above
entered into with any financial institution meeting the qualifications specified
in clause (c) above;
     (e) commercial paper having one of the two highest ratings obtainable from
Moody’s or S&P and in each case maturing within 12 months after the date of
acquisition;
     (f) readily marketable direct obligations issued or guaranteed by any state
of the United States or any political subdivision thereof (including
municipalities), in either case having one of the two highest rating categories
obtainable from any of Moody’s, S&P or Fitch;
     (g) auction rate securities having one of the two highest ratings
obtainable from any of Moody’s, S&P or Fitch and in each case maturing within
12 months after the date of acquisition;
     (h) money market funds that invest primarily in securities described in
clauses (a) through (g) of this definition; and
     (i) other short-term investments utilized by Foreign Subsidiaries of the
Company in accordance with normal investment practices for cash management in
investments of a type analogous to the foregoing.
     “Change of Control” shall mean the occurrence of any of the following,
other than, in each case, as a result of any transactions described in
Section 9.22 of the Opco Credit Agreement (as it exists on the date hereof):
(a) the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Borrower and its Subsidiaries taken as a whole to any “person” (as that term is
used in Section 13(d) of the Exchange Act, but excluding any employee benefit
plan of the Borrower or any of its Restricted Subsidiaries, and any Person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of such plan); (b) the adoption of a plan relating to the
liquidation or dissolution of the Borrower; (c) the consummation of any
transaction (including any merger or consolidation) the result of which is that
any “person” (as defined above) becomes the Beneficial Owner, directly or
indirectly, of more than 40% of the Voting Stock of the Borrower, measured by
voting power rather than number of shares; (d) the Borrower consolidates with,
or merges with or into, any Person, or any Person consolidates with, or merges
with or into, the Borrower, in any such event pursuant to a transaction in which
any of the outstanding Voting Stock of the Borrower or such other Person is
converted into or

9



--------------------------------------------------------------------------------



 



exchanged for cash, securities or other property, other than any such
transaction where the Voting Stock of the Borrower outstanding immediately prior
to such transaction is converted into or exchanged for Voting Stock (other than
Disqualified Stock) of the surviving or transferee Person constituting a
majority of the outstanding shares of such Voting Stock of such surviving or
transferee Person (immediately after giving effect to such issuance); (e) the
first day on which a majority of the members of the Board of Directors of the
Borrower are not Continuing Directors; or (f) any change of control (or similar
event, however denominated) shall occur under and as defined in the Opco Credit
Agreement or the Senior Note Documents.
     “Change in Law” shall mean (a) the adoption of any law, rule or regulation
after the Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender (or, for purposes of Section 2.14,
by any lending office of such Lender or by such Lender’s holding company, if
any) with any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority made or issued after the Closing Date.
     “Charges” shall have the meaning assigned to such term in Section 9.09.
     “Closing Date” shall mean the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.08).
     “Collateral” shall mean all property and assets of the Borrower, now owned
or hereafter acquired other than the Holdings Excluded Assets (as defined in the
Collateral Agreement). “Collateral” shall include all Equity Interests of the
Company and all proceeds thereof. For the avoidance of doubt, “Collateral” shall
not include any property or assets of the Company and/or any of its
subsidiaries.
     “Collateral Agent” shall have the meaning assigned to such term in the
preamble.
     “Collateral Agreement” shall mean the Collateral Agreement, dated as of the
Closing Date, in substantially the form of Exhibit E, executed and delivered by
the Borrower, as the same may be amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof.
     “Collateral Trust Agreement” shall mean each of the NRG Collateral Trust
Agreement and/or the Texas Genco Collateral Trust Agreement, as applicable.
     “Collateral Trustee” shall mean each of the NRG Collateral Trustee and/or
the Texas Genco Collateral Trustee, as applicable.
     “Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).
     “Commitment Fee Period” shall mean the period beginning on the Closing Date
and ending on the date the Term Loan Commitments are terminated (or expire) in
their entirety hereunder in accordance with this Agreement.
     “Commitment Fee Rate” shall mean a rate per annum equal to (a) during the
period from the Closing Date to and including the 180th day following the
Closing Date, 0.50% and (b) thereafter, 0.75%.
     “Commitment Letter” shall mean that certain commitment letter, dated as of
May 2, 2007, among the Company, the Administrative Agent and each of the
Arrangers, as the same may be amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof.

10



--------------------------------------------------------------------------------



 



     “Commodity Contract” shall have the meaning assigned to such term in the
UCC.
     “Commodity Hedging Agreements” shall mean the Existing Commodity Hedging
Agreements and any other agreement (including each confirmation entered into
pursuant to any master agreement) providing for swaps, caps, collars, puts,
calls, floors, futures, options, spots, forwards, power purchase or sale
agreements, fuel purchase or sale agreements, emissions credit purchase or sales
agreements, power transmission agreements, fuel transportation agreements, fuel
storage agreements, netting agreements, commercial or trading agreements, each
with respect to, or involving the purchase, transmission, distribution, sale,
lease or hedge of, any energy, generation capacity or fuel, or any other energy
related commodity or service, price or price indices for any such commodities or
services or any other similar derivative agreements, and any other similar
agreements, entered into by the Company or any Restricted Subsidiary, in each
case under this definition, in the ordinary course of business in order to
manage fluctuations in the price or availability to the Company or any
Restricted Subsidiary of any commodity.
     “Commodity Hedging Obligations” shall mean, with respect to any specified
Person, the obligations of such Person under a Commodity Hedging Agreement.
     “Company” shall mean NRG Energy, Inc., a Delaware corporation that
(a) prior to the Holdings Reorganization is the parent of the Borrower and
(b) from and after the Holdings Reorganization is a direct wholly-owned
subsidiary of the Borrower.
     “Concurrent Cash Distributions” has the meaning set forth in the definition
of Investments.
     “Confidential Information Memorandum” shall mean the Confidential
Information Memorandum of the Borrower dated May 2007.
     “Consolidated EBITDA” shall mean, with respect to any specified Person for
any period, the Consolidated Net Income of such Person for such period plus,
without duplication
     (a) an amount equal to any extraordinary loss (including any loss on the
extinguishment or conversion of Indebtedness) plus any net loss realized by such
Person or any of its Restricted Subsidiaries in connection with an Asset Sale
(without giving effect of the threshold provided in the definition thereof), to
the extent such losses were deducted in computing such Consolidated Net Income;
plus
     (b) provision for taxes based on income or profits of such Person and its
Restricted Subsidiaries for such period, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income; plus
     (c) to the extent deducted in computing such Consolidated Net Income,
(i) the consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued, including, without
limitation, amortization of debt issuance costs and original issue discount,
non-cash interest payments, the interest component of any deferred payment
obligations, the interest component of all payments associated with Capital
Lease Obligations, imputed interest with respect to Attributable Debt, and net
of the effect of all payments made or received pursuant to Hedging Obligations
in respect of interest rates; plus (ii) the consolidated interest of such Person
and its Restricted Subsidiaries that was capitalized during such period; plus
(iii) any interest accruing on Indebtedness of another Person that is Guaranteed
by such Person or one of its Restricted Subsidiaries or secured by a Lien on
assets of such Person or one of its Restricted Subsidiaries, whether or not such
Guarantee or Lien is called upon; plus (iv) the product of (A) all dividends,
whether paid or accrued and whether or not in

11



--------------------------------------------------------------------------------



 



cash, on any series of preferred stock of such Person or any of its Restricted
Subsidiaries, other than dividends on Equity Interests payable in Equity
Interests of the Borrower (other than Disqualified Stock) or to the Borrower or
a Restricted Subsidiary of the Borrower, times (B) a fraction, the numerator of
which is one and the denominator of which is one minus the then current combined
federal, state and local statutory tax rate of such Person, expressed as a
decimal, in each case, on a consolidated basis and in accordance with GAAP;
minus (v) interest income for such period; plus
     (d) any expenses or charges related to any equity offering, Investment,
acquisition, disposition, recapitalization or Indebtedness permitted to be
incurred under this Agreement including a refinancing thereof (whether or not
successful), including such fees, expenses or charges related to the Acquisition
Transactions (as defined in the Opco Credit Agreement on the date hereof), the
offering of the Senior Notes, the transactions described in Section 9.22 of the
Opco Credit Agreement (as it exists on the date hereof), the Opco Credit
Agreement and this Agreement, and, in each case, deducted in computing such
Consolidated Net Income; plus
     (e) any professional and underwriting fees related to any equity offering,
Investment, acquisition, recapitalization or Indebtedness permitted to be
incurred under this Agreement (including the transactions described in
Section 9.22 of the Opco Credit Agreement (as it exists on the date hereof))
and, in each case, deducted in such period in computing Consolidated Net Income;
plus
     (f) the amount of any minority interest expense deducted in calculating
Consolidated Net Income (less the amount of any cash dividends paid to the
holders of such minority interests); plus
     (g) any non cash gain or loss attributable to Mark-to-Market Adjustments in
connection with Hedging Obligations; plus
     (h) without duplication, any writeoffs, writedowns or other non-cash
charges reducing Consolidated Net Income for such period, excluding any such
charge that represents an accrual or reserve for a cash expenditure for a future
period; plus
     (i) all items classified as extraordinary, unusual or nonrecurring non-cash
losses or charges (including severance, relocation and other restructuring
costs), and related tax effects according to GAAP to the extent such non-cash
charges or losses were deducted in computing such Consolidated Net Income; plus
     (j) depreciation, depletion, amortization (including amortization of
intangibles but excluding amortization of prepaid cash expenses that were paid
in a prior period) and other non-cash charges and expenses (excluding any such
non-cash expense to the extent that it represents an accrual of or reserve for
cash expenses in any future period or amortization of a prepaid cash expense
that was paid in a prior period) of such Person and its Restricted Subsidiaries
for such period to the extent that such depreciation, depletion, amortization
and other non-cash expenses were deducted in computing such Consolidated Net
Income; minus
     (k) non-cash items increasing such Consolidated Net Income for such period,
other than the accrual of revenue in the ordinary course of business; in each
case, on a consolidated basis and determined in accordance with GAAP (including
any increase in amortization or depreciation or other non-cash charges resulting
from the application of purchase accounting in relation to the

12



--------------------------------------------------------------------------------



 



Acquisition Transactions (as defined in the Opco Credit Agreement on the date
hereof) or any acquisition that is consummated after the Closing Date);
     provided, however, that Consolidated EBITDA of the Borrower or the Company
will exclude the Consolidated EBITDA attributable to Excluded Subsidiaries
unless (and solely to the extent) actually distributed in cash to the Borrower
or any Opco Loan Party.
     “Consolidated Interest Coverage Ratio” shall mean, with respect to any
specified Person on any date, the ratio of (a) Consolidated EBITDA of such
Person for the period of four consecutive fiscal quarters most recently ended on
or prior to such date to (b) Consolidated Interest Expense of such Person for
the period of four consecutive fiscal quarters most recently ended on or prior
to such date.
     “Consolidated Interest Expense” shall mean, with respect to any specified
Person for any period, (a) the cash interest expense (including imputed cash
interest expense in respect of Capital Lease Obligations and Synthetic Lease
Obligations) of such Person and its Restricted Subsidiaries for such period
(including all commissions, discounts and other fees and charges owed by such
Person and its Restricted Subsidiaries with respect to letters of credit and
bankers’ acceptance financing), net of interest income, in each case determined
on a consolidated basis in accordance with GAAP, minus (b) to the extent
included in such consolidated cash interest expense for such period, amounts
attributable to the amortization of financing costs and non-cash amounts
attributable to the amortization of debt discounts and other debt issuance
costs, fees and expenses; provided, however, that Consolidated Interest Expense
of the Borrower or the Company will exclude cash interest expense attributable
to Non-Recourse Indebtedness and all other cash interest expense of Excluded
Subsidiaries. For purposes of the foregoing, interest expense shall be
determined after giving effect to any net payments made or received by such
Person or any of its Restricted Subsidiary with respect to Interest
Rate/Currency Hedging Agreements relating to interest rate hedging activities
(other than any such Interest Rate/Currency Hedging Agreements in respect of
Non-Recourse Indebtedness of Excluded Subsidiaries).
     “Consolidated Leverage Ratio” shall mean, with respect to any specified
Person on any date, the ratio of (a) Total Debt of such Person on such date to
(b) Consolidated EBITDA of such Person for the period of four consecutive fiscal
quarters most recently ended on or prior to such date.
     “Consolidated Net Income” shall mean, with respect to any specified Person
for any period, the aggregate of the Net Income of such Person and its
Restricted Subsidiaries for such period, on a consolidated basis, determined in
accordance with GAAP; provided that
     (a) the Net Income of any Person that is not a Restricted Subsidiary or
that is accounted for by the equity method of accounting will be included only
to the extent of the amount of dividends or similar distributions (including
pursuant to other intercompany payments but excluding Concurrent Cash
Distributions) paid in cash to the specified Person or a Restricted Subsidiary
of the specified Person;
     (b) the Net Income of any Restricted Subsidiary will be excluded to the
extent that the declaration or payment of dividends or similar distributions by
that Restricted Subsidiary of that Net Income is not at the date of
determination permitted without any prior governmental approval (that has not
been obtained) or, directly or indirectly, by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Restricted Subsidiary or its
stockholders;
     (c) the cumulative effect of a change in accounting principles will be
excluded;

13



--------------------------------------------------------------------------------



 



     (d) any net after-tax non-recurring or unusual gains, losses (less all fees
and expenses relating thereto) or other charges or revenue or expenses
(including relating to severance, relocation, one-time compensation charges and
the Acquisition Transactions (as defined in the Opco Credit Agreement on the
date hereof)) shall be excluded;
     (e) any non-cash compensation expense recorded from grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
to officers, directors or employees shall be excluded, whether under Financial
Accounting Standards Board Statement No. 123R, “Accounting for Stock-Based
Compensation” or otherwise;
     (f) any net after-tax income (loss) from disposed or discontinued
operations and any net after-tax gains or losses on disposal of disposed or
discontinued operations shall be excluded;
     (g) any gains or losses (less all fees and expenses relating thereto)
attributable to asset dispositions shall be excluded;
     (h) any impairment charge or asset write-off pursuant to Financial
Accounting Statement No. 142 and No. 144 or any successor pronouncement shall be
excluded;
     (i) any accruals or reserves or other charges related to the Transactions
(as defined in the Opco Credit Agreement on the date hereof) and incurred on or
before January 1, 2007 shall be excluded; and
     (j) notwithstanding clause (a) above, the Net Income of any Unrestricted
Subsidiary will be excluded, whether or not distributed to the specified Person
or one of its Subsidiaries.
     “Consolidated Senior Leverage Ratio” shall mean, with respect to any
specified Person on any date, the ratio of (a) Senior Debt of such Person on
such date to (b) Consolidated EBITDA of such Person for the period of four
consecutive fiscal quarters most recently ended on or prior to such date.
     “Consolidated Working Capital” shall mean, at any date, the excess of
(a) the sum of all amounts (other than cash, cash equivalents and bank
overdrafts) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Company and its Restricted Subsidiaries at such date over (b) the
sum of all amounts that would, in conformity with GAAP, be set forth opposite
the caption “total current liabilities” (or any like caption) on a consolidated
balance sheet of the Company and its Restricted Subsidiaries on such date, but
excluding (i) the current portion of any long-term Indebtedness, (ii) without
duplication of clause (i) above, all Indebtedness consisting of Loans and L/C
Exposure (each as defined in the Opco Credit Agreement on the date hereof) to
the extent otherwise included therein and (iii) the current portion of deferred
income taxes.
     “Continuing Directors” shall mean, as of any date of determination, any
member of the Board of Directors of the Borrower who (a) was a member of such
Board of Directors on the Closing Date; or (b) was nominated for election or
elected to such Board of Directors with the approval of a majority of the
Continuing Directors who were members of such Board of Directors at the time of
such nomination or election.
     “Control Agreement” shall mean each Control Agreement to be executed and
delivered by the Borrower and the other parties thereto, as required by the
applicable Loan Documents as the same may be amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms hereof and
thereof.

14



--------------------------------------------------------------------------------



 



     “Core Collateral” shall mean all Equity Interests in, and property and
assets of, any Core Collateral Subsidiary, in each case whether now owned or
hereafter acquired; provided, however, that in the case of Louisiana Generating
LLC, NRG Texas LP and NRG South Texas LP only the following property and assets
of such Subsidiaries shall be considered Core Collateral hereunder:
(a) Louisiana Generating LLC’s 100% Project Interest in Units 1 and 2 and 58%
Project Interest in Unit 3 of the Big Cajun II Facility, (b) NRG Texas LP
Project Interest in the Parish and Limestone Facilities, (c) NRG South Texas
LP’s 44% Project Interest in the South Texas Project Facility and (d) in each
case any assets related primarily to any of the Facilities described in clause
(a), (b) or (c); provided further, that “Core Collateral” shall not include any
South Central Securitization Assets that are sold to a Securitization Vehicle in
a South Central Securitization in accordance with the provisions of this
Agreement; and provided, further, however, that at any time and from time to
time, the Borrower may deliver to the Administrative Agent an officer’s
certificate designating Core Collateral having an aggregate Fair Market Value
not in excess of $900,000,000 in the aggregate, valued at the Fair Market Value
of such Core Collateral at the time such designation is made, as no longer being
Core Collateral, and thereafter, such Equity Interests or property or assets
shall no longer be considered Core Collateral for any purpose hereunder.
     “Core Collateral Subsidiary” shall mean each of Louisiana Generating LLC,
Huntley Power LLC, Dunkirk Power LLC, Indian River Power LLC, Oswego Harbor
Power LLC, Astoria Gas Turbine LLC, Arthur Kill Power LLC, NRG Texas LP, NRG
South Texas LP and NRG Power Marketing.
     “Default” shall mean any event or condition which upon notice, lapse of
time (pursuant to Article VII) or both would constitute an Event of Default.
     “Deposit Account” shall have the meaning assigned to such term in the UCC.
     “Designated Country” shall mean Australia, Austria, Belgium, Canada,
Denmark, Finland, France, Germany, Greece, Ireland, Italy, Luxembourg, the
Netherlands, New Zealand, Norway, Portugal, Spain, Sweden, Switzerland, the
United Kingdom, the United States and any other country that shall at any time
after the Closing Date become a member state of the European Union.
     “Designated Non-Recourse Indebtedness” shall mean the Non-Recourse
Indebtedness of NRG Peaker Finance Co. LLC, as amended from time to time
(provided that such amendments do not result in the incurrence of additional
Indebtedness for borrowed money (on account of principal) in excess of the
principal amounts of such Indebtedness outstanding as of the Closing Date and
are otherwise in compliance with the terms hereof).
     “Disqualified Stock” shall mean any Capital Stock that, by its terms (or by
the terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder of the Capital Stock), or
upon the happening of any event, matures or is mandatorily redeemable, pursuant
to a sinking fund obligation or otherwise, or redeemable at the option of the
holder of the Capital Stock, in whole or in part, on or prior to the date that
is 91 days after the Term Loan Maturity Date. Notwithstanding the preceding
sentence, any Capital Stock that would constitute Disqualified Stock solely
because the holders of the Capital Stock have the right to require the Borrower
to repurchase such Capital Stock upon the occurrence of a change of control or
an asset sale will not constitute Disqualified Stock if the terms of such
Capital Stock provide that the Borrower may not repurchase or redeem any such
Capital Stock pursuant to such provisions unless such repurchase or redemption
complies with Section 6.06 hereof. The amount of Disqualified Stock deemed to be
outstanding at any time for purposes of this Agreement will be the maximum
amount that the Borrower and its Restricted Subsidiaries may become obligated to
pay upon the maturity of, or pursuant to any mandatory redemption provisions of,
such Disqualified Stock, exclusive of accrued dividends.

15



--------------------------------------------------------------------------------



 



     “Dividends” shall have the meaning provided in Section 6.06.
     “dollars” or “$” shall mean lawful money of the United States of America,
except when expressly used in reference to the lawful money of another country.
     “Domestic Subsidiaries” shall mean all Subsidiaries incorporated, formed or
organized under the laws of the United States of America, any State thereof or
the District of Columbia.
     “Downgrade Event” shall have the meaning assigned to such term in the
definition of “Applicable Margin”.
     “ECF Period” shall mean (a) in the event that the Borrower shall exercise
its option under (and in accordance with) Section 2.13(d) to calculate Excess
Cash Flow (and make the required prepayment and prepayment offer) for any fiscal
period other than a fiscal year, (i) each such fiscal period and (ii) each
fiscal period during the applicable fiscal year that is not a fiscal period
described in the preceding clause (i) and (b) in the event that the Borrower
shall not exercise such option during any fiscal year, a fiscal year. For
purposes of this definition, “fiscal period” shall mean a period of one or more
consecutive fiscal quarters.
     “Easement” shall have the meaning assigned to such term in Section 3.07.
     “Eligible Commodity Hedging Agreement” shall mean any Commodity Hedging
Agreement entered into by any Opco Loan Party with an Eligible Commodity Hedging
Counterparty from time to time in order to manage fluctuations in the price or
availability to the Borrower or any Restricted Subsidiary of any commodity,
which, individually or together with other Commodity Hedging Agreements (other
than Commodity Hedging Agreements that are either unsecured, are supported by
letters of credit or Guarantees (but not secured by all or substantially all of
the assets of any Opco Loan Party) or constitute Parity Lien Obligations)
entered into or being entered into with such counterparty or its affiliates, is
structured such that the net mark-to-market credit exposure of (a) the
counterparties to such Commodity Hedging Agreements (taken as a whole) to
(b) the Company or any other Opco Loan Party, is positively correlated with the
price of the relevant commodity or positively correlated with changes in the
relevant spark spread.
     “Eligible Commodity Hedging Counterparty” shall mean a counterparty to an
Eligible Commodity Hedging Agreement that, at the time the relevant Eligible
Commodity Hedging Agreement is entered into, is either an Acceptable Power
Counterparty or an Acceptable Financial Counterparty.
     “Eligible Commodity Hedging Obligations” shall mean, with respect to any
specified Person, the obligations of such Person under an Eligible Commodity
Hedging Agreement.
     “Environmental CapEx Debt” shall mean Indebtedness of the Borrower or the
Restricted Subsidiaries incurred for the purpose of financing Environmental
Capital Expenditures.
     “Environmental Capital Expenditures” shall mean capital expenditures to the
extent deemed reasonably necessary, as determined by the Borrower or the
Restricted Subsidiaries, as applicable, in good faith and pursuant to prudent
judgment, to comply with applicable Environmental Laws.
     “Environmental Laws” shall mean all former, current and future Federal,
state, local and foreign laws (including common law), treaties, regulations,
rules, ordinances and codes, and legally binding decrees, judgments, directives
and orders (including consent orders), in each case, relating to protection of
the environment, natural resources, occupational health and safety or the
presence, Release of, or

16



--------------------------------------------------------------------------------



 



exposure to, hazardous materials, substances or wastes, or the generation,
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, recycling or handling of, or the arrangement for such activities with
respect to, hazardous materials, substances or wastes.
     “Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) non-compliance with any Environmental Law, (b) the
generation, manufacture, processing, distribution, recycling, use, handling,
transportation, storage, treatment or disposal of, or the arrangement of such
activities with respect to, any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release of any Hazardous Materials at or from any
location or (e) any contract or agreement pursuant to which liability is
assumed, imposed or covered by an indemnity with respect to any of the
foregoing.
     “Equally and Ratably” shall have the meaning assigned to such term in the
applicable Collateral Trust Agreement.
     “Equity Interests” shall mean Capital Stock and all warrants, options or
other rights to acquire Capital Stock (but excluding, except for purposes of the
definitions of “Additional Non-Recourse Indebtedness”, “Existing Non-Recourse
Indebtedness” and “Net Cash Proceeds”, any debt security that is convertible
into, or exchangeable for, Capital Stock).
     “ERCOT” shall mean the Electric Reliability Council of Texas or any other
entity succeeding thereto.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Tax Code, or solely for purposes of
Section 302 of ERISA and Section 412 of the Tax Code, is treated as a single
employer under Section 414 of the Tax Code.
     “ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder, with respect to a
Benefit Plan (other than an event for which the 30-day notice period is waived);
(b) the existence with respect to any Benefit Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Tax Code or Section 302 of ERISA),
whether or not waived; (c) the filing pursuant to Section 412(d) of the Tax Code
or Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Benefit Plan; (d) the incurrence by the Borrower or
any ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Benefit Plan or the withdrawal or partial withdrawal of the
Borrower or any ERISA Affiliate from any Benefit Plan or Multiemployer Plan; (e)
the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to the intention to terminate any Benefit
Plan or to appoint a trustee to administer any Benefit Plan; (f) the adoption of
any amendment to a Benefit Plan that would require the provision of security
pursuant to Section 401(a)(29) of the Tax Code or Section 307 of ERISA; or
(g) the receipt by the Borrower or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Borrower or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.

17



--------------------------------------------------------------------------------



 



     “Eurodollar”, when used in reference to any Term Loan or Borrowing, refers
to whether such Term Loan, or the Term Loans comprising such Borrowing, are
bearing interest at a rate determined by reference to the Adjusted LIBO Rate.
     “Event of Default” shall have the meaning assigned to such term in
Article VII.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
     “Excess Cash Flow” shall mean, for any period, an amount equal to the
excess of (a) the sum, without duplication, of:
     (i) Consolidated Net Income of the Company for such period;
     (ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income;
     (iii) decreases in Consolidated Working Capital for such period;
     (iv) an amount equal to the aggregate net non-cash loss on the sale, lease,
transfer or other disposition of assets by the Company and its Restricted
Subsidiaries during such period (other than sales in the ordinary course of
business) to the extent deducted in arriving at such Consolidated Net Income;
     (v) to the extent not included in the determination of Consolidated Net
Income, any termination payments or similar payments received by the Company or
any of its Restricted Subsidiaries during such period in connection with the
termination, partial termination or other reduction of any Commodity Hedging
Agreement; and
     (vi) any cash and Cash Equivalents that is returned to the Company and its
Restricted Subsidiaries during such period that was, immediately prior to such
return, pledged or deposited as collateral to a contract counterparty, issuer of
surety bonds or issuer of letters of credit by the Company or any of its
Restricted Subsidiaries, in each case to secure obligations with respect to
(A) contracts for commercial and trading activities and contracts (including
physical delivery, option (whether cash or financial), exchange, swap and
futures contracts) for the purchase, transmission, transportation, distribution,
sale, lease or hedge of any fuel-related or power-related commodity or service
or (B) Commodity Hedging Agreements;
over (b) the sum, without duplication, of:
     (i) an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income;
     (ii) the aggregate amount actually paid by the Company and its Restricted
Subsidiaries in cash during such period on account of Capital Expenditures (to
the extent financed with cash flow internally generated within such period by
the Company and its Restricted Subsidiaries), and including Necessary Capital
Expenditures and Environmental Capital Expenditures;
     (iii) the aggregate amount of all prepayments of Revolving Loans and
Swingline Loans (each as defined in the Opco Credit Agreement on the date
hereof) made during such period to the extent accompanying reductions of the
Total Revolving Credit Commitment (as

18



--------------------------------------------------------------------------------



 



defined in the Opco Credit Agreement on the date hereof) except to the extent
financed with the proceeds of other Indebtedness of the Company or its
Restricted Subsidiaries;
     (iv) (A) the aggregate amount of all principal payments of Indebtedness of
the Company or its Restricted Subsidiaries (including any Term Loans (as defined
in the Opco Credit Agreement on the date hereof) and the principal component of
payments in respect of Capital Lease Obligations but excluding Revolving Loans
(as defined in the Opco Credit Agreement on the date hereof), Swingline Loans
(as defined in the Opco Credit Agreement on the date hereof), voluntary
prepayments of Term Loans pursuant to Section 2.12 of the Opco Credit Agreement
and mandatory prepayments of Term Loans pursuant to Section 2.13 of the Opco
Credit Agreement) made during such period (other than in respect of any
revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder), except to the extent financed with the
proceeds of other Indebtedness of the Company or its Restricted Subsidiaries;
     (v) an amount equal to the aggregate net non-cash gain on the sale, lease,
transfer or other disposition of assets by the Company and its Restricted
Subsidiaries during such period (other than sales in the ordinary course of
business) to the extent included in arriving at such Consolidated Net Income;
     (vi) increases in Consolidated Working Capital for such period;
     (vii) payments by the Company and its Restricted Subsidiaries during such
period in respect of long-term liabilities of the Company and its Restricted
Subsidiaries other than Indebtedness;
     (viii) the amount of Investments made during such period pursuant to
Section 6.05 to the extent that such Investments were financed with cash flow
internally generated within such period by the Company and its Restricted
Subsidiaries;
     (ix) the aggregate amount of expenditures actually made by the Company and
its Restricted Subsidiaries in cash during such period (including expenditures
for the payment of financing fees) to the extent that such expenditures are not
expensed during such period;
     (x) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Company and its Restricted Subsidiaries during such
period that are required to be made in connection with any prepayment of
Indebtedness and that are accounted for as extraordinary items;
     (xi) to the extent not included in the determination of Consolidated Net
Income, any termination payments or similar payments made by the Company or any
of its Restricted Subsidiaries during such period in connection with the
termination, partial termination or other reduction of any Commodity Hedging
Agreement (but in any case for purposes of calculating Excess Cash Flow for the
fiscal year ending on December 31, 2006, excluding any such payments made in
connection with the Transactions (as defined in the Opco Credit Agreement on the
date hereof) described in clause (b)(iv) of the definition of “Transactions” (as
defined in the Opco Credit Agreement on the date hereof));
     (xii) to the extent not included in the determination of Consolidated Net
Income, the aggregate amount of pension plan contributions required by law and
actually made in cash by the

19



--------------------------------------------------------------------------------



 



Company or any of its Restricted Subsidiaries during such period in connection
with the Texas Genco Retirement Plan;
     (xiii) to the extent not included in the determination of Consolidated Net
Income, the aggregate amount of expenditures actually made by the Company and
its Restricted Subsidiaries relating to the acquisition of nuclear fuel;
     (xiv) to the extent not included in the determination of Consolidated Net
Income, any fees, costs and expenses incurred in connection with the
transactions permitted by Section 9.22 of the Opco Credit Agreement (as it
exists on the date hereof); and
     (xv) any cash and Cash Equivalents pledged or deposited the Company and its
Restricted Subsidiaries during such period as collateral to a contract
counterparty, issuer of surety bonds or issuer of letters of credit, in each
case to secure obligations with respect to (A) contracts for commercial and
trading activities and contracts (including physical delivery, option (whether
cash or financial), exchange, swap and futures contracts) for the purchase,
transmission, transportation, distribution, sale, lease or hedge of any
fuel-related or power-related commodity or service or (B) Commodity Hedging
Agreements.
     “Excluded Assets” shall, at any time, have the meaning given to such term
in the Opco Credit Agreement at such time, and, if at any time the Indebtedness
(other than contingent obligations not then due and payable) under the Opco
Credit Agreement shall cease to be outstanding, shall have the meaning given to
such term in the Opco Credit Agreement immediately prior to the termination
thereof (which definition shall be incorporated herein by reference).
     “Excluded Foreign Subsidiaries” shall mean (a) at any time that any
Indebtedness (other than contingent obligations not then due and payable) under
the Opco Credit Agreement shall be outstanding, those subsidiaries of the
Company that shall be designated as “Excluded Foreign Subsidiaries” under (and
in accordance with) the Opco Credit Agreement at such time (for so long as such
designation is effective pursuant to the Opco Credit Agreement) and (b) at any
time that the Indebtedness (other than contingent obligations not then due and
payable) under the Opco Credit Agreement shall cease to be outstanding, those
subsidiaries of the Company that were most recently designated as “Excluded
Foreign Subsidiaries” under (and in accordance with) the Opco Credit Agreement
immediately prior to the termination thereof.
     “Excluded Perfection Assets” shall mean any property or assets (i) that do
not have a Fair Market Value at any time exceeding $10,000,000 (or, if such
property or asset is a Deposit Account or Securities Account, $3,000,000)
individually or $50,000,000 in the aggregate in which a security interest cannot
be perfected by the filing of a financing statement under the UCC of the
relevant jurisdiction or, in the case of Equity Interests, either the filing of
a financing statement under the UCC of the relevant jurisdiction or the
possession of certificates representing such Equity Interests, (ii) that
constitute leasehold interests of the Borrower in real property (other than any
real property constituting a Facility) or (iii) that constitute any Deposit
Account that is a “zero-balance” account (as long as (x) the balance in such
“zero-balance” account does not exceed at any time the applicable threshold
described in clause (i) above for a period of 24 consecutive hours or more and
(y) all amounts in such “zero-balance” account shall either be swept on a daily
basis into another Deposit Account that does not constitute an Excluded
Perfection Asset or used for third party payments in the ordinary course of
business). To the extent that the Fair Market Value of any such property or
asset exceeds $10,000,000 (or, if such property or asset is a Deposit Account or
Securities Account, $3,000,000) individually, such property or asset shall cease
to be an Excluded Perfection Asset and, to the extent that the Fair Market Value
of such property or assets shall exceed $50,000,000 in the aggregate at any
time, such property or assets shall cease to be Excluded Perfection Assets to
the extent of such excess Fair Market Value.

20



--------------------------------------------------------------------------------



 



     “Excluded Project Subsidiaries” shall mean (a) at any time that any
Indebtedness (other than contingent obligations not then due and payable) under
the Opco Credit Agreement shall be outstanding, those subsidiaries of the
Company that shall be designated as “Excluded Project Subsidiaries” under (and
in accordance with) the Opco Credit Agreement at such time (for so long as such
designation is effective pursuant to the Opco Credit Agreement) and (b) at any
time that the Indebtedness (other than contingent obligations not then due and
payable) under the Opco Credit Agreement shall cease to be outstanding, those
subsidiaries of the Company that were most recently designated as “Excluded
Project Subsidiaries” under (and in accordance with) the Opco Credit Agreement
immediately prior to the termination thereof; provided that the Company may
continue to designate (and re-designate) any such subsidiaries of the Company as
an “Excluded Project Subsidiary” in accordance with (and subject to)
Section 6.11 of the Opco Credit Agreement as it existed immediately prior to the
termination thereof (the provisions of which shall be incorporated herein by
reference).
     “Excluded Subsidiary” shall mean (a) at any time that any Indebtedness
(other than contingent obligations not then due and payable) under the Opco
Credit Agreement shall be outstanding, those subsidiaries of the Company that
shall be designated as “Excluded Subsidiaries” under (and in accordance with)
the Opco Credit Agreement at such time (for so long as such designation is
effective pursuant to the Opco Credit Agreement) and (b) at any time that the
Indebtedness (other than contingent obligations not then due and payable) under
the Opco Credit Agreement shall cease to be outstanding, those subsidiaries of
the Company that were most recently designated as “Excluded Subsidiaries” under
(and in accordance with) the Opco Credit Agreement immediately prior to the
termination thereof; provided that the Company may continue to designate (and
re-designate) any such subsidiaries of the Company as an Excluded Subsidiary in
accordance with (and subject to) Section 6.11 of the Opco Credit Agreement as it
existed immediately prior to the termination thereof (the provisions of which
shall be incorporated herein by reference).
     “Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender and any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured in whole or in part by) each such Person’s net income by the United
States of America (or any political subdivision thereof), or as a result of a
present or former connection between such recipient and the jurisdiction
imposing such tax (or any political subdivision thereof), other than any such
connection arising solely from such recipient having executed, delivered or
performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document and (b) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under
Section 2.21(a)), any United States withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure to comply with Section 2.20(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.20(a) or (b) (it being understood and agreed, for the
avoidance of doubt, that any withholding tax imposed on a Foreign Lender as a
result of a Change in Law or regulation or interpretation thereof occurring
after the time such Foreign Lender became a party to this Agreement shall not be
an Excluded Tax).
     “Exempt Subsidiaries” shall mean, collectively, NRG Ilion LP LLC, NRG Ilion
Limited Partnership, Meriden Gas Turbine LLC, LSP-Nelson Energy LLC, NRG Nelson
Turbines LLC, NRG Jackson Valley Energy I, Inc., NRG McClain LLC, NRG Audrain
Holding LLC, NRG Audrain Generating LLC, NRG Peaker Finance Company LLC, Bayou
Cove Peaking Power, LLC, Big Cajun I Peaking Power LLC, NRG Rockford LLC, NRG
Rockford II LLC, NRG Rockford Equipment II LLC, NRG Sterlington Power LLC and
NRG Rockford Acquisition LLC, and shall not, in any event, include any Core
Collateral Subsidiary.

21



--------------------------------------------------------------------------------



 



     “Existing Commodity Hedging Agreements” shall mean (i) the Master Power
Purchase and Sale Agreement and Cover Sheet dated as of July 21, 2004, the
Confirmation thereunder dated as of July 21, 2004 and the Confirmation
thereunder dated as of November 30, 2004, each between J. Aron & Company and NRG
Texas LP (as successor by merger), and any additional confirmations thereunder,
as the same may be amended, supplemented, replaced or otherwise modified from
time to time in accordance with the terms hereof and thereof, (ii) the Master
Power Purchase and Sale Agreement and Cover Sheet dated as of December 1, 2004
and the Confirmation thereunder dated as of December 2, 2004, each between
Morgan Stanley Capital Group Inc. and NRG Texas LP (as successor by merger), and
any confirmation of any relevant transaction thereunder, as the same may be
amended, supplemented, replaced or otherwise modified from time to time in
accordance with the terms hereof and thereof and (iii) any other master
agreement listed on Schedule 1.01(c), and any confirmations thereunder, as the
same may be amended, supplemented or otherwise modified from time to time in
accordance with the terms hereof and thereof.
     “Existing Indebtedness” shall mean Indebtedness of the Borrower, the
Company and/or any of their respective subsidiaries (other than Indebtedness
under the Senior Note Documents) in existence on the Closing Date and set forth
on Schedule 6.01, until such amounts are repaid, or are refunded, refinanced,
replaced, defeased or discharged pursuant to Section 6.01(e) hereof.
     “Existing Non-Recourse Indebtedness” shall mean secured or unsecured
Indebtedness for borrowed money outstanding as of the Closing Date of a
subsidiary of the Company that is not an Opco Loan Party existing as of the
Closing Date and any Permitted Refinancing Indebtedness in respect of such
Indebtedness; provided that, except as set forth on Schedule 1.01(e),
     (a) such Indebtedness is without recourse to the Borrower, the Company or
any other Restricted Subsidiary or to any property or assets of the Borrower,
the Company or any other Restricted Subsidiary (other than, in each such case,
another Restricted Subsidiary (other than the Company) (x) which is the direct
parent or a direct or indirect Subsidiary of the Subsidiary that incurred or
issued such Indebtedness (other than such Indebtedness constituting a Guarantee)
or (y) that is a Subsidiary that itself has Non-Recourse Indebtedness (other
than such Indebtedness constituting a Guarantee) or is the direct parent or a
direct or indirect Subsidiary of a Subsidiary that itself has Non-Recourse
Indebtedness (other than such Indebtedness constituting a Guarantee)),
     (b) neither the Borrower, the Company nor any other Restricted Subsidiary
(other than another Restricted Subsidiary (other than the Company) (x) which is
the direct parent or a direct or indirect subsidiary of the Subsidiary that
incurred or issued such Indebtedness (other than such Indebtedness constituting
a Guarantee) or (y) that is a subsidiary that itself has Non-Recourse
Indebtedness (other than such Indebtedness constituting a Guarantee) or is the
direct parent or a direct or indirect subsidiary of a Subsidiary that itself has
Non-Recourse Indebtedness (other than such Indebtedness constituting a
Guarantee) provides credit support of any kind (including any undertaking,
agreement or instrument that would constitute Indebtedness) or is directly or
indirectly liable as a guarantor or otherwise in respect of such Indebtedness or
in respect of the business or operations of the applicable Subsidiary that is
the obligor on such Indebtedness or any of its subsidiaries (other than (i) any
such credit support or liability consisting of reimbursement obligations in
respect of letters of credit issued under, and subject to the terms of, the Opco
Credit Agreement to support obligations of such applicable subsidiary and
(ii) any Investments in such applicable subsidiary made in accordance with
Section 6.05),
     (c) no default with respect to such Indebtedness (including any rights that
the holders of such Indebtedness may have to take enforcement action against a
subsidiary of the Company that is not an Opco Loan Party) would permit upon
notice, lapse of time or both any holder of any

22



--------------------------------------------------------------------------------



 



other Indebtedness of the Borrower, the Company or any other Opco Loan Party
(other than Indebtedness incurred pursuant to Section 6.01(a), (b), (c) or (k))
to declare a default on such other Indebtedness or cause the payment of the
Indebtedness to be accelerated or payable prior to its stated maturity and
     (d) the Liens securing such Indebtedness shall exist only on (i) the
property and assets of any subsidiary of the Company that is not an Opco Loan
Party and (ii) the Equity Interests in any subsidiary of the Company that is not
an Opco Loan Party (and shall not apply to any other property or assets of the
Borrower, the Company or any other Subsidiary of the Company that is an Opco
Loan Party), except, in the case of each of clauses (a) and (b) for the
following (each of which is deemed to be non-recourse for purposes of this
definition): (w) Guarantees by the Company or any other Subsidiary of the
Company of such Indebtedness that are incurred pursuant to Section 6.01(p),
(x) agreements of the Company or any other Subsidiary of the Company to provide
corporate or management services or operation and maintenance services to such
Subsidiary, including in respect of the acquisition of fuel, oil, gas or other
supply of energy, (y) Guarantees of the Company or any other Subsidiary of the
Company with respect to debt service reserves established with respect to such
Subsidiary to the extent that such Guarantee shall result in the immediate
payment of funds, pursuant to dividends or otherwise, in the amount of such
Guarantee to the Company or such other Subsidiary and (z) contingent obligations
of the Company or any other Subsidiary of the Company to make capital
contributions to such Subsidiary, in the case of each of clauses (x), (y) and
(z), which are otherwise permitted hereunder.
     “Facility” shall mean a power or energy related facility.
     “Fair Market Value” shall mean the value that would be paid by a willing
buyer to an unaffiliated willing seller in a transaction not involving distress
of either party, determined in good faith by (i) the Board of Directors of the
Borrower (or any committee thereof expressly authorized by the Board of
Directors) with respect to assets and Investments having a Fair Market Value of
$100,000,000 or more and (ii) the Chief Financial Officer of the Borrower with
respect to assets and Investments having a Fair Market Value less than
$100,000,000.
     “Federal Funds Effective Rate” shall mean, for any day, the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
     “Fee Letter” shall mean that certain amended and restated fee letter, dated
as of June 7, 2007, among the Company, the Administrative Agent and each of the
Arrangers, as the same may be amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof.
     “Fees” shall mean the Commitment Fees, the Administrative Agent’s Fees and
any fees payable pursuant to Section 2.12(d).
     “FERC” shall mean the Federal Energy Regulatory Commission or its
successor.
     “Financial Officer” of any Person shall mean any of the chief executive
officer, chief financial officer or treasurer (or if no individual shall have
such designation, the Person charged by the Board of

23



--------------------------------------------------------------------------------



 



Directors of such Person with such powers and duties as are customarily bestowed
upon the individual with such designation) or the audit or finance committee of
the Board of Directors of such Person.
     “Fitch” shall mean Fitch Ratings, Ltd. or any successor entity.
     “Foreign Lender” shall mean any Lender that is organized under the laws of
a jurisdiction other than that in which the Borrower is incorporated or
organized. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
     “Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.
     “FPA” shall mean the Federal Power Act and the rules and regulations
promulgated thereunder, as amended from time to time.
     “Funding Date” shall mean the date on which the conditions specified in
Section 4.02 are satisfied (or waived in accordance with Section 9.08) and the
initial Term Borrowing hereunder shall occur.
     “Funding Date Material Adverse Effect” shall mean a material adverse change
in or material adverse effect on (a) the condition (financial or otherwise),
results of operations, assets or liabilities of the Borrower and the
Subsidiaries, taken as a whole, or (b) the validity or enforceability of any
Loan Document, which if such Loan Document is a Security Document, relates to
Collateral having an aggregate Fair Market Value of $50,000,000 or more in the
aggregate, or the material rights and remedies of the Arrangers, the
Administrative Agent, the Collateral Agent or the Secured Parties thereunder;
provided, however, that any adverse change or adverse effect attributable to
(i) any adoption, implementation, promulgation, repeal, modification,
reinterpretation or proposal of any rule, regulation, ordinance, order, protocol
or any other law of or by any Governmental Authority (including, for the
avoidance of doubt, the ERCOT market), (ii) changes or developments in national,
regional, state or local wholesale or retail markets for power or fuel,
including changes in commodity prices, related products, or availability or
costs of transportation, (iii) changes or developments in national, regional,
state or local wholesale or retail electric power prices, (iv) system-wide
changes or developments in national, regional or state electric transmission or
distribution systems, other than changes or developments involving physical
damage or destruction thereto and (v) changes or developments in financial or
securities markets or the economy in general, shall, in each case, be excluded
from such determination to the extent, in the case of clauses (i) through (v),
any such laws, changes and developments do not have a disproportionate adverse
effect on the Borrower and the Subsidiaries, taken as a whole, as compared to
other entities engaged in the power generation business in any of the relevant
geographic areas with respect to such laws, changes or developments, as
applicable. In addition to the foregoing, it is understood and agreed that the
occurrence of any downgrade of any ratings of any indebtedness or any securities
of the Borrower and/or the Company (or the inclusion of the Borrower and/or the
Company on any “negative watch” or “negative outlook” list) shall not, in and of
themselves, constitute a Funding Date Material Adverse Effect, provided that the
facts underlying such actions may be taken into account in determining whether a
Funding Date Material Adverse Effect has occurred or not.
     “GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as have been approved by a significant segment of the accounting
profession, which are in effect from time to time.

24



--------------------------------------------------------------------------------



 



     “Governmental Authority” shall mean the government of the United States of
America or any other nation, any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of government or any
governmental or non-governmental authority regulating the generation and/or
transmission of energy, including ERCOT.
     “Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).
     “Guarantee” shall mean a guarantee, other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner, including by way of a pledge of assets or through
letters of credit or reimbursement agreements in respect thereof, of all or any
part of any Indebtedness (whether arising by virtue of partnership arrangements,
or by agreements to keep-well, to purchase assets, goods, securities or
services, to take or pay or to maintain financial statement conditions or
otherwise); provided that standard contractual indemnities which do not relate
to Indebtedness shall not be considered a Guarantee.
     “Hazardous Materials” shall mean (a) any petroleum products or byproducts,
coal ash, coal combustion by-products or waste, boiler slag, scrubber residue,
flue desulfurization material, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, radioactive materials, waste or
byproducts, chlorofluorocarbons and all other ozone-depleting substances and
(b) any chemical, material, substance or waste that is prohibited, limited or
regulated by or pursuant to any Environmental Law.
     “Hedging Obligations” shall mean, with respect to any specified Person, the
obligations of such Person under (a) interest rate swap agreements (whether from
fixed to floating or from floating to fixed), interest rate cap agreements and
interest rate collar agreements, (b) other agreements or arrangements designed
to manage interest rates or interest rate risk, (c) other agreements or
arrangements designed to protect such Person against fluctuations in currency
exchange rates and (d) agreements (including each confirmation entered into
pursuant to any master agreement) providing for swaps, caps, collars, puts,
calls, floors, futures, options, spots, forwards, power purchase or sale
agreements, fuel purchase or sale agreements, emissions credit purchase or sales
agreements, power transmission agreements, fuel transportation agreements, fuel
storage agreements, netting agreements, commercial or trading agreements, each
with respect to, or involving the purchase, transmission, distribution, sale,
lease or hedge of, any energy, generation capacity or fuel, or any other energy
related commodity or service, price or price indices for any such commodities or
services or any other similar derivative agreements, and any other similar
agreements, in each case under clause (a), (b), (c) and (d), entered into by
such Person, including Commodity Hedging Obligations, Eligible Commodity Hedging
Obligations and Interest Rate/Currency Hedging Obligations.
     “Holdings Asset Sale” shall mean the direct or indirect (a) sale, lease
(other than an operating lease), sale and leaseback, lease and leaseback,
assignment (other than a collateral assignment), conveyance, transfer or other
disposition (by way of merger, consolidation, casualty, condemnation, operation
of law or otherwise (other than pursuant to an event that may result in a
Recovery Event)) by the Borrower to any Person of any assets of the Borrower
(including Equity Interests); provided that (i) any asset sale or series of
related asset sales described above of assets having a value not in excess of
$50,000,000 shall be deemed not to be a “Holdings Asset Sale” for purposes of
this Agreement; and (ii) each of the following transactions shall be deemed not
to be a “Holdings Asset Sale” for purposes of this Agreement: (A) the sale,
transfer, contribution or other disposition by the Borrower of (x) damaged,
worn-out, obsolete assets and scrap and (y) cash or Cash Equivalents, (B) the
sale by the Borrower of power, capacity, energy, ancillary services, and other
products or services, or the sale of any other inventory or contracts related to
any of the foregoing, (C) the sale, lease, conveyance or other disposition for
value by the Borrower of fuel or emission credits in the ordinary course of
business, (D) the sale,

25



--------------------------------------------------------------------------------



 



transfer or other disposition of any assets (other than any such assets which
are Collateral) in connection with a foreclosure, transfer or deed in lieu of
foreclosure or other remedial action, (E) the licensing of intellectual property
and (F) the sale or discount, in each case without recourse, of accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof.
     “Holdings Contribution” shall mean the contribution by the Borrower of
$1,000,000,000 (net of reasonable fees and expenses and any original issue
discount incurred in connection with the Borrowing hereunder) to the Company
which shall be used for the prepayment of Term Loans under and as defined in the
Opco Credit Agreement.
     “Holdings Recovery Event” shall mean the receipt of cash proceeds by the
Borrower with respect to any settlement of or payment in respect of (a) any
property or casualty insurance claim or (b) any taking under power of eminent
domain or by condemnation or similar proceeding of or relating to any property
or asset of the Borrower; provided that any such recovery event or series of
related recovery events having a value not in excess of $50,000,000 shall not be
deemed to be a “Holdings Recovery Event” for purposes of Section 2.13(b).
     “Holdings Reorganization” shall mean the creation by the Borrower of a
wholly-owned Subsidiary (“MergerCo”) and the merger of MergerCo with and into
the Company with the Company as the surviving corporation, such that after
giving effect to such transactions, the Borrower shall be the direct parent of,
and shall directly own 100% of the issued and outstanding Capital Stock of, the
Company and the ownership of the Borrower shall be the same as the ownership of
the Company immediately prior to giving effect to the Holdings Reorganization.
     “incur” shall have the meaning assigned to such term in Section 6.01.
     “Indebtedness” shall mean, with respect to any specified Person, any
indebtedness of such Person (excluding accrued expenses and trade payables
except as provided in clause (e) below), whether or not contingent (a) in
respect of borrowed money; (b) evidenced by bonds, notes, debentures or similar
instruments or letters of credit (or reimbursement agreements in respect
thereof); (c) in respect of banker’s acceptances; (d) representing Capital Lease
Obligations or Attributable Debt in respect of sale and leaseback transactions;
(e) representing the balance deferred and unpaid of the purchase price of any
property (including trade payables) or services due more than six months after
such property is acquired or such services are completed; or (f) representing
Hedging Obligations, if and to the extent any of the preceding items (other than
letters of credit, Attributable Debt and Hedging Obligations) would appear as a
liability upon a balance sheet of the specified Person prepared in accordance
with GAAP. In addition, the term “Indebtedness” includes all Indebtedness of
others secured by a Lien on any asset of the specified Person (whether or not
such Indebtedness is assumed by the specified Person) and, to the extent not
otherwise included, the Guarantee by the specified Person of any Indebtedness of
any other Person. The amount of any Indebtedness outstanding as of any date will
be (a) the accreted value of the Indebtedness, in the case of any Indebtedness
issued with original issue discount; (b) the principal amount of the
Indebtedness, in the case of any other Indebtedness; and (c) in respect of
Indebtedness of another Person secured by a Lien on the assets of the specified
Person, the lesser of (i) the Fair Market Value of such asset at the date of
determination, and (ii) the amount of the Indebtedness of the other Person.
     “Indemnified Taxes” shall mean Taxes other than Excluded Taxes and Other
Taxes.
     “Indemnitee” shall have the meaning assigned to such term in
Section 9.05(b).
     “Information” shall have the meaning assigned to such term in Section 9.16.

26



--------------------------------------------------------------------------------



 



     “Intellectual Property Collateral” shall have the meaning assigned to such
term in the Collateral Agreement.
     “Intellectual Property Security Agreement” shall mean the Intellectual
Property Security Agreements executed and delivered by the Borrower,
substantially in the applicable form required by the Collateral Agreement, as
the same may be amended, restated, supplemented or otherwise modified from time
to time in accordance with the terms hereof and thereof.
     “Interest Payment Date” shall mean (a) with respect to any ABR Term Loan,
the last Business Day of each March, June, September and December, and (b) with
respect to any Eurodollar Term Loan, the last day of the Interest Period
applicable to the Borrowing of which such Term Loan is a part and, in the case
of a Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day that would have been an Interest Payment Date had successive
Interest Periods of three months’ duration been applicable to such Borrowing.
     “Interest Period” shall mean with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending seven days thereafter
or on the numerically corresponding day in the calendar month that is 1, 2, 3 or
6 months thereafter (or 9 or 12 months thereafter if, at the time of the
relevant Borrowing, an interest period of such duration is available to all
Lenders participating therein), as the Borrower may elect; provided, however,
that (i) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (ii) any Interest Period (other than an Interest Period of seven days) that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. Interest shall accrue from and including the first day
of an Interest Period to but excluding the last day of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.
     “Interest Rate/Currency Hedging Agreement” shall mean any agreement of the
type described in clauses (a), (b) or (c) of the definition of “Interest
Rate/Currency Hedging Obligations”.
     “Interest Rate/Currency Hedging Obligations” shall mean, with respect to
any specified Person, the obligations of such Person under (a) interest rate
swap agreements (whether from fixed to floating or from floating to fixed),
interest rate cap agreements and interest rate collar agreements, (b) other
agreements or arrangements designed to manage interest rates or interest rate
risk and (c) other agreements or arrangements designed to protect such Person
against fluctuations in currency exchange rates, in each case under clause (a),
(b) and (c), entered into by such Person in the ordinary course of business and
not for speculative purposes.
     “Investments” shall mean, with respect to any Person, all direct or
indirect investments by such Person in other Persons (including Affiliates) in
the forms of loans (including Guarantees or other obligations), advances or
capital contributions, purchases or other acquisitions for consideration of
Indebtedness, Equity Interests or other securities, together with all items that
are or would be classified as investments on a balance sheet prepared in
accordance with GAAP. If the Borrower, the Company or any subsidiary of the
Company sells or otherwise disposes of any Equity Interests of any direct or
indirect subsidiary such that, after giving effect to any such sale or
disposition, such Person is no longer a subsidiary, the Borrower or the Company,
as applicable, will be deemed to have made an Investment on the date of any such
sale or disposition equal to the Fair Market Value of the Borrower’s or the
Company’s Investments in such subsidiary that were not sold or disposed of. The
acquisition by the

27



--------------------------------------------------------------------------------



 



Borrower, the Company, or by any subsidiary of the Company, of a Person that
holds an Investment in a third Person will be deemed to be an Investment by the
Borrower, the Company or such subsidiary in such third Person in an amount equal
to the Fair Market Value of the Investments held by the acquired Person in such
third Person. Except as otherwise provided in this Agreement, the amount of an
Investment will be determined at the time the Investment is made and without
giving effect to subsequent changes in value.
     Notwithstanding anything to the contrary herein, in the case of any
Investment made by the Borrower, the Company or any other Restricted Subsidiary
in a Person substantially concurrently with a cash distribution by such Person
to the Borrower, the Company or any other Restricted Subsidiary (a “Concurrent
Cash Distribution”), then:
     (a) (x) if such Concurrent Cash Distribution is received by the Borrower,
such Concurrent Cash Distribution shall be deemed to be Net Cash Proceeds
received in connection with a Holdings Asset Sale and applied as described in
Section 2.13 or (y) if such Concurrent Cash Distribution is received by the
Company or any of its Restricted Subsidiaries, such Concurrent Cash Distribution
shall be deemed to be Net Cash Proceeds received in connection with an Asset
Sale (each as defined in the Opco Credit Agreement) and applied as described in
Section 2.13 of the Opco Credit Agreement (if the Opco Credit Agreement shall be
outstanding) if and to the extent required thereby; and
     (b) the amount of such Investment shall be deemed to be the Fair Market
Value of the Investment, less the amount of the Concurrent Cash Distribution.
     “Issuing Subsidiary” shall have the meaning assigned to such term in the
definition of “Additional Non-Recourse Indebtedness”.
     “Itiquira” shall mean Itiquira Energetica S.A.
     “Itiquira Acquisition Sub” shall have the meaning assigned to such term in
the definition of “Itiquira Refinancing”.
     “Itiquira Refinancing” shall mean the transaction or series of related
transactions pursuant to which (a) any or all of the outstanding preferred stock
of Itiquira directly or indirectly held by Eletrobrás is acquired by Itiquira or
a subsidiary of Tosli Acquisition BV (“Itiquira Acquisition Sub”) for aggregate
consideration not to exceed $70,000,000, and, following such acquisition, such
preferred stock is redeemed, repaid or otherwise retired or held as treasury
stock or otherwise so treated in accordance with the requirements of Brazilian
law, and (b) pursuant to which Itiquira or the Itiquira Acquisition Sub may
incur up to $70,000,000 in aggregate principal amount of Indebtedness secured by
Liens on the assets of Itiquira and the Itiquira Acquisition Sub (“Permitted
Itiquira Indebtedness”), in each case on terms and conditions (which may include
terms and conditions other than those set forth in this definition) reasonably
satisfactory to the Administrative Agent.
     “Lender Addendum” shall mean, with respect to any initial Lender, a Lender
Addendum in the form of Exhibit F, or such other form as may be supplied by the
Administrative Agent, executed and delivered by such Lender on the Closing Date.
     “Lenders” shall mean (a) the Persons that deliver a Lender Addendum (other
than any such Person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance) and (b) any Person that has become a party hereto
pursuant to an Assignment and Acceptance (other than any such Person that has
ceased to be a party hereto pursuant to an Assignment and Acceptance).

28



--------------------------------------------------------------------------------



 



     “LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m., London time, on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in dollars (as set
forth by the Bloomberg Information Service or any successor thereto or any other
service selected by the Administrative Agent which has been nominated by the
British Bankers’ Association as an authorized information vendor for the purpose
of displaying such rates) for a period equal to such Interest Period; provided
that, to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “LIBO Rate” shall be the interest
rate per annum determined by the Administrative Agent to be the average of the
rates per annum at which deposits in dollars are offered for such relevant
Interest Period to major banks in the London interbank market in London, England
by the Administrative Agent at approximately 11:00 a.m. (London time) on the
date that is two Business Days prior to the beginning of such Interest Period.
     “Lien” shall mean, with respect to any asset (a) any mortgage, deed of
trust, deed to secure debt, lien (statutory or otherwise), pledge,
hypothecation, encumbrance, restriction, collateral assignment, charge or
security interest in, on or of such asset; (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset; and (c) in the case of Equity
Interests or debt securities, any purchase option, call or similar right of a
third party with respect to such Equity Interests or debt securities. For the
avoidance of doubt, “Lien” shall not be deemed to include licenses of
intellectual property.
     “Loan Documents” shall mean this Agreement, any promissory note delivered
pursuant to Section 2.04(e), the Security Documents and any Affiliate
Subordination Agreement.
     “Mandatory Convertible Preferred Stock” shall mean the 2,000,000 shares of
5.750% mandatory convertible preferred stock, liquidation value $250 per share,
of the Company (or, following the Holdings Reorganization, the Borrower) issued
on the Closing Date to fund a portion of the Acquisition Consideration (as
defined in the Opco Credit Agreement on the date hereof).
     “Margin Stock” shall have the meaning assigned to such term in
Regulation U.
     “Mark-to-Market Adjustments” means: (a) any non-cash loss attributable to
the mark-to-market movement in the valuation of Hedging Obligations (to the
extent the cash impact resulting from such loss has not been realized) or other
derivative instruments pursuant to Financial Accounting Standards Board
Statement No. 133, “Accounting for Derivative Instruments and Hedging
Activities;” plus (b) any loss relating to amounts paid in cash prior to the
stated settlement date of any Hedging Obligation that has been reflected in
Consolidated Net Income in the current period; plus (c) any gain relating to
Hedging Obligations associated with transactions recorded in the current period
that has been reflected in Consolidated Net Income in prior periods and excluded
from Consolidated EBITDA pursuant to clauses (e) and (f) below; minus (d) any
non-cash gain attributable to the mark-to-market movement in the valuation of
Hedging Obligations (to the extent the cash impact resulting from such gain has
not been realized) or other derivative instruments pursuant to Financial
Accounting Standards Board Statement No. 133, “Accounting for Derivative
Instruments and Hedging Activities;” minus (e) any gain relating to amounts
received in cash prior to the stated settlement date of any Hedging Obligation
that has been reflected in Consolidated Net Income in the current period; minus
(f) any loss relating to Hedging Obligations associated with transactions
recorded in the current period that has been reflected in Consolidated Net
Income in prior periods and excluded from Consolidated EBITDA pursuant to
clauses (b) and (c) above.

29



--------------------------------------------------------------------------------



 



     “Material Adverse Effect” shall mean a material adverse change in or
material adverse effect on (a) the condition (financial or otherwise), results
of operations, assets or liabilities of the Borrower and the Subsidiaries, taken
as a whole, or (b) the validity or enforceability of any Loan Document, which if
such Loan Document is a Security Document, relates to Collateral having an
aggregate Fair Market Value of $50,000,000 or more in the aggregate, or the
material rights and remedies of the Arrangers, the Administrative Agent, the
Collateral Agent or the Secured Parties.
     “Material Indebtedness” shall mean Indebtedness for money borrowed (other
than the Term Loans) and Hedging Obligations of any one or more of the Borrower
or any of the Subsidiaries in an aggregate principal amount or mark-to-market
adjustment value exceeding $90,000,000.
     “Maximum Rate” shall have the meaning assigned to such term in
Section 9.09.
     “MergerCo” shall have the meaning assigned to such term in the definition
of “Holdings Reorganization”.
     “Minority Investment” shall mean any Person (other than a Subsidiary) in
which the Borrower, the Company or any other Restricted Subsidiary owns Capital
Stock.
     “Moody’s” shall mean Moody’s Investors Service, Inc. or any successor
entity.
     “Mortgaged Properties” shall mean each parcel of real property and
improvements located thereon (if any) with respect to which a Mortgage is
granted pursuant to Section 5.09 or 5.10.
     “Mortgages” shall mean the mortgages, deeds of trust, leasehold mortgages,
assignments of leases and rents, modifications, amendments and restatements of
the foregoing and other security documents granting a Lien on any Mortgaged
Property (if any) to secure the obligations under this Agreement, each in the
form of Exhibit G with such changes as are reasonably satisfactory to the
Borrower (which shall be evidenced by the signature thereof by the Borrower) and
the Collateral Agent, as the same may be amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms thereof.
     “Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “Necessary CapEx Debt” shall mean Indebtedness of the Borrower or the
Restricted Subsidiaries incurred for the purpose of financing Necessary Capital
Expenditures.
     “Necessary Capital Expenditures” shall mean capital expenditures (other
than Environmental Capital Expenditures) that are required by Applicable Law or
are undertaken for health and safety reasons. The term “Necessary Capital
Expenditures” does not include any capital expenditure undertaken primarily to
increase the efficiency of, expand or re-power any power generation facility.
     “Net Asset Sale Proceeds” shall have the meaning assigned to such term in
the definition of Net Cash Proceeds.
     “Net Cash Proceeds” shall mean
     (a) with respect to any Holdings Asset Sale or Holdings Recovery Event, the
proceeds thereof in the form of cash as and when received (including any such
cash proceeds subsequently received (as and when received) in respect of noncash
consideration initially received), net of

30



--------------------------------------------------------------------------------



 



(i) all expenses related to such Holdings Asset Sale or Holdings Recovery Event
(including legal, accounting and investment banking fees, broker’s fees and
sales commissions, relocation fees and expenses paid or reasonably estimated by
the Borrower to be payable, and taxes paid or payable by the Borrower in
connection therewith, and the Borrower’s good faith estimate of any other taxes
to be paid or payable in connection with such Holdings Asset Sale or Holdings
Recovery Event, after taking into account any available tax credits or
deductions and any tax sharing arrangements, and any out-of-pocket costs of
remediation, repair or closure required to be incurred by the Borrower by the
applicable Governmental Authority in connection with such Holdings Recovery
Event), (ii) amounts remitted in an escrow or provided as a reserve, in
accordance with GAAP or the corresponding transaction agreements or otherwise
reasonably estimated to be payable to third parties and attributable to such
Holdings Asset Sale, against any liabilities under any indemnification
obligations or purchase price adjustment or otherwise associated with such asset
or Holdings Asset Sale, including pension and post-employment benefit
liabilities and liabilities related to Environmental Laws or against any other
indemnification obligations related to such transaction (provided that, to the
extent and at the time any such amounts are released from such reserve or escrow
to the benefit of the Borrower, such amounts shall constitute Net Cash Proceeds
if otherwise described as such in this definition) and (iii) the principal
amount, premium or penalty, if any, interest and other amounts on any
Indebtedness (other than any such Indebtedness hereunder or assumed by the
purchaser of such asset or any Affiliate thereof) which is secured by the asset
transferred, taken or sold in such Holdings Asset Sale or Holdings Recovery
Event and which is required to be repaid with such proceeds (such proceeds with
respect to any Holdings Asset Sale, “Net Asset Sale Proceeds”);
     provided, however, that if (x) the Borrower reinvests an amount equal to
such proceeds in an acquisition by the Borrower of a Person or line of business
in accordance with the terms of this Agreement or productive assets of a kind
then used or usable in the business of the Borrower and the Restricted
Subsidiaries within 365 days of receipt of such proceeds (such period, the
“Reinvestment Period”) (provided that (i) in the event approval of any
Governmental Authority is required to be procured in connection with the
reinvestment of such proceeds, the Reinvestment Period shall be extended for an
additional period not to exceed 180 days as necessary to obtain such approval
and (ii) in the event the Borrower enters into a legally binding commitment to
reinvest such proceeds within such 365-day period, the Reinvestment Period shall
be extended for an additional period not to exceed 365 days) and (y) no Event of
Default has occurred and is continuing at the time of the application of such
proceeds (both immediately before and immediately after giving effect to such
application) and (z) such proceeds (1) resulting from the sale of the Equity
Interests in any Person that is incorporated, formed or organized under the laws
of the United States of America, any State thereof or the District of Columbia
(other than a Foreign Subsidiary Holding Company) (a “U.S. Person”) or any other
assets located in the United States are only used to make an acquisition of a
Person that will, following the consummation of such acquisition, be a Domestic
Subsidiary or an acquisition of other assets that are located in the United
States or (2) resulting from the sale of the Equity Interests in any Person
other than a U.S. Person are only used to make an acquisition of a Person that
is incorporated, formed or organized under the laws of a Designated Country or
an acquisition of other assets that are located in a Designated Country, then
such proceeds shall not be deemed Net Cash Proceeds that are subject to the
mandatory prepayment provisions of Section 2.13 except to the extent not so used
at the end of the Reinvestment Period, at which time such proceeds shall be
deemed Net Cash Proceeds that are subject to the mandatory prepayment provisions
of Section 2.13; and
     provided further, however, that if (A) such proceeds result from a Holdings
Asset Sale or Holdings Recovery Event to the extent involving assets, rights or
other property of a Restricted Subsidiary that is not an Opco Loan Party,
(B) the terms of any Indebtedness of such Restricted

31



--------------------------------------------------------------------------------



 



Subsidiary require that an amount equal to the amount of such proceeds be
applied to repay such Indebtedness, (C) the Borrower uses an amount equal to the
amount of such proceeds to repay such Indebtedness of such Restricted Subsidiary
solely to the extent required thereby and, if such repaid Indebtedness is
revolving credit Indebtedness, to correspondingly reduce commitments with
respect thereto, within 365 days of receipt of such proceeds and (D) no Event of
Default has occurred and is continuing at the time of the application of an
amount equal to such proceeds, then such amount of proceeds shall not be deemed
Net Cash Proceeds that are subject to the mandatory prepayment provisions of
Section 2.13(b) except to the extent not so used at the end of such 365-day
period, at which time an amount equal to such proceeds shall be deemed Net Cash
Proceeds that are subject to the mandatory prepayment provisions of
Section 2.13(b). In addition, notwithstanding the foregoing, if the Net Asset
Sale Proceeds result from one or more Holdings Asset Sales of Equity Interests
of an Excluded Project Subsidiary that does not own (directly or indirectly
through its ownership interest in any other Excluded Project Subsidiary) a
Facility (other than the Facility that is being developed, constructed or
acquired with such Net Asset Sale Proceeds), then such Net Asset Sale Proceeds
shall be deemed not to be Net Cash Proceeds that are subject to the mandatory
prepayment provisions of Section 2.13(b) to the extent that such Net Asset Sale
Proceeds are used to finance the development, repowering, construction or
acquisition of such Excluded Project Subsidiary’s Facility; and
     (b) with respect to any issuance or incurrence of Indebtedness, the cash
proceeds thereof, net of any and all taxes and fees, commissions, costs and
other expenses incurred by the Borrower in connection therewith.
     “Net Income” shall mean, with respect to any specified Person, the net
income (loss) of such Person, determined in accordance with GAAP and before any
reduction in respect of preferred stock dividends or accretion, excluding,
however, (a) any gain or loss, together with any related provision for taxes on
such gain or loss, realized in connection with (i) any Asset Sale (without
giving effect to the threshold provided for in the definition thereof) or
(ii) the disposition of any securities by such Person or any of its Restricted
Subsidiaries or the extinguishment of any Indebtedness of such Person or any of
its Restricted Subsidiaries; and (b) any extraordinary gain (but not loss),
together with any related provision for taxes on such extraordinary gain (but
not loss).
     “Non-Consenting Lender” shall have the meaning assigned to such term in
Section 9.08(c).
     “Non-Recourse Indebtedness” shall mean (a) Existing Non-Recourse
Indebtedness of any subsidiary of the Company existing as of the Closing Date
and (b) Additional Non-Recourse Indebtedness of any subsidiary of the Company
that is not an Opco Loan Party.
     “NRG Collateral Trust Agreement” shall mean the Collateral Trust Agreement
dated as of the Closing Date (as defined in the Opco Credit Agreement), executed
and delivered by the Company and each other Opco Loan Party, as the same may be
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms thereof.
     “NRG Collateral Trustee” shall mean Deutsche Bank Trust Company Americas,
acting as collateral trustee under the NRG Collateral Trust Agreement, or its
successors appointed in accordance with the terms thereof.
     “NRG Power Marketing” shall mean NRG Power Marketing Inc., a Delaware
corporation that is a wholly owned subsidiary of the Company.
     “NYPSC” shall have the meaning assigned to such term in Section 3.23(f).

32



--------------------------------------------------------------------------------



 



     “NYPSC Subject Company” shall have the meaning assigned to such term in
Section 3.23(f).
     “Opco Collateral” shall mean all assets of the Opco Loan Parties, now owned
or hereafter acquired, upon which a Lien is purported to be created by any Opco
Loan Document from time to time.
     “Opco Credit Agreement” shall mean the Second Amended and Restated Credit
Agreement dated as of June 8, 2007, among the Company, the lenders party
thereto, Citigroup Global Markets Inc. and Credit Suisse Securities (USA) LLC,
as joint book runners and joint lead arrangers, Citicorp North America Inc., as
administrative agent and as collateral agent, and Credit Suisse, as syndication
agent, as it shall be amended, restated, supplemented, waived or otherwise
modified from time to time.
     “Opco Credit Agreement Date” shall mean November 21, 2006.
     “Opco Lenders” shall mean the “Lenders” from time to time under (and as
defined in) the Opco Credit Agreement.
     “Opco Loan Documents” shall mean the “Loan Documents” as defined in the
Opco Credit Agreement.
     “Opco Loan Party” shall mean (a) at any time that any Indebtedness (other
than contingent obligations not then due and payable) under the Opco Credit
Agreement shall be outstanding, any “Loan Party” under and as defined in the
Opco Credit Agreement from time to time and (b) at any time that any
Indebtedness (other than contingent obligations not then due and payable) under
the Opco Credit Agreement shall cease to be outstanding, the Company and each of
its subsidiaries that most recently were “Loan Parties” under the Opco Credit
Agreement as it existed immediately prior to the termination thereof; provided
that the Company may continue to designate any such Opco Loan Party as an
“Excluded Subsidiary” or an “Unrestricted Subsidiary” in accordance with (and
subject to) the provisions of this Agreement in which case it shall from and
after such time cease to be an Opco Loan Party.
     “Opco Restricted Subsidiary” shall mean any subsidiary of the Company that
shall be designated as a “Restricted Subsidiary” under (and in accordance with
the provisions of) the Opco Credit Agreement from time to time.
     “Opco Specified Hedging Agreement” shall mean a “Specified Hedging
Agreement” under and as defined in the Opco Credit Agreement.
     “Opco Subsidiary Guarantor” shall mean any Opco Loan Party other than the
Company.
     “Opco Unrestricted Subsidiary” shall mean any subsidiary of the Company
that shall be designated as an “Unrestricted Subsidiary” under (and in
accordance with the provisions of) the Opco Credit Agreement from time to time.
     “Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies
(including interest, fines, penalties and additions to tax) arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
     “Parity Lien Debt” shall mean (a) the Existing Commodity Hedging
Agreements; (b) any other Indebtedness consisting of Commodity Hedging
Obligations that is permitted to be incurred under Section 6.01 and secured by a
second priority Lien permitted under Section 6.02; and (c) any secured
Indebtedness that is permitted to be incurred under Section 6.01(p) and secured
by a second priority Lien

33



--------------------------------------------------------------------------------



 



permitted under Section 6.02; provided, in the case of Indebtedness referred to
in clauses (b) and (c), that (i) such Indebtedness is governed by an agreement
that includes a Sharing Confirmation and (ii) all requirements set forth in the
Collateral Trust Agreement as to the confirmation, grant or perfection of the
Liens granted to the Collateral Trustee, for the benefit of the applicable
secured parties, to secure such Indebtedness or obligations in respect thereof
are satisfied (and the satisfaction of such requirements and the other
provisions of this clause (ii) shall be conclusively established, for purposes
of entitling the holders of such Indebtedness to share Equally and Ratably with
the other holders of Parity Lien Debt in the benefits and proceeds of the
Collateral Trustee’s Liens on the Collateral, if the Company delivers to the
Collateral Trustee an officers’ certificate stating that such requirements and
other provisions have been satisfied and that such Indebtedness is Parity Lien
Debt and/or Second Lien Debt, as applicable).
     “Parity Lien Obligations” shall mean Parity Lien Debt and all other
obligations in respect thereof.
     “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Perfection Certificate” shall mean the Pre-Closing UCC Diligence
Certificate in respect of the Borrower substantially in the form of Exhibit H or
any other form reasonably approved by the Collateral Agent.
     “Permitted Acquisition” shall mean any acquisition, by merger or otherwise,
by the Borrower, the Company or any other Restricted Subsidiary of assets or
Capital Stock after the Closing Date, so long as, (a) such acquisition and all
transactions related thereto shall be consummated in accordance with all
Applicable Laws; (b) such acquisition shall result in the issuer of such Capital
Stock becoming a Restricted Subsidiary that is not an Excluded Subsidiary; (c)
after giving effect to such acquisition, no Default or Event of Default shall
have occurred and be continuing; and (d) each of the Consolidated Leverage Ratio
of the Borrower and the Consolidated Interest Coverage Ratio of the Borrower for
the Borrower’s most recently ended Test Period for which financial statements
are publicly available immediately preceding the date of such acquisition would
have been no more than 6.50 to 1.00 and no less than 1.50 to 1.00, respectively,
determined on a pro forma basis as if such acquisition (and any Indebtedness
incurred in connection therewith or from the end of such Test Period through the
date on which such calculation is made) had occurred on the first day of the
applicable Test Period and was outstanding on such calculation date.
     “Permitted Asset Swap” shall mean any transfer of Equity Interests or
properties or other assets (other than any such Equity Interests, properties or
other assets constituting Core Collateral) by the Borrower or any of the
Restricted Subsidiaries in which at least 75% of the consideration received by
the transferor or any of its Affiliates (provided that such Affiliate shall be
(x) a Restricted Subsidiary and (y) if the applicable transferor is an Opco Loan
Party, an Opco Loan Party) consists of Equity Interests or properties or other
assets (other than cash or Cash Equivalents) useful in the Permitted Business;
provided that the aggregate Fair Market Value of the Equity Interests or
property or other assets being transferred by the Borrower or such Restricted
Subsidiary is not greater than the aggregate Fair Market Value of the Equity
Interests or properties or other assets received by the Borrower or such
Restricted Subsidiary in such transfer.
     “Permitted Business” shall mean the business of holding, acquiring,
constructing, managing, developing, improving, maintaining, leasing, owning and
operating Facilities, together with any related assets or facilities, and any
other business conducted by the Borrower and its Restricted Subsidiaries on the
Closing Date, as well as any other activities reasonably related, ancillary,
incidental or complementary to any of the foregoing activities (including
acquiring and holding reserves), including investing in Facilities.

34



--------------------------------------------------------------------------------



 



     “Permitted Environmental Control Lease” shall mean a lease and leaseback or
sale and leaseback transaction undertaken in connection with the issuance of
pollution or waste control systems bonds the proceeds of which shall be used by
the Borrower or a Restricted Subsidiary to finance the purchase, construction
and/or installation of emissions control equipment for the assets so leased and
leased-back (or sold and leased-back, as applicable) in which such assets are
leased or sold to any Governmental Authority issuing such bonds (or its
designee) by the Borrower or such Restricted Subsidiary and simultaneously
leased-back to the Borrower or such Restricted Subsidiary (as the case may be);
provided that (a) any pre-existing Liens on such assets shall not be
extinguished as a result of such lease and leaseback (or sale and leaseback, as
applicable) transaction, (b) the Governmental Authority issuing such bonds (or
its designee) shall take an interest in the relevant property, subject to such
pre-existing Liens, and (c) the terms and conditions of such transaction and all
related transactions shall be reasonably satisfactory to the Administrative
Agent.
     “Permitted Itiquira Indebtedness” shall have the meaning assigned to such
term in the definition of “Itiquira Refinancing”.
     “Permitted Liens” shall mean
     (a) Liens held by the applicable Collateral Trustee on assets of the
Company or any other Opco Loan Party securing (i) obligations of the Company or
such other Opco Loan Party under the Opco Credit Agreement or the other Opco
Loan Documents or relating to obligations under any Opco Specified Hedging
Agreements and (ii) secured obligations of the Company or such other Opco Loan
Party relating to Revolver Refinancing Indebtedness permitted by
Section 6.01(a);
     (b) second priority Liens on assets of the Company or any other Opco Loan
Party held by the applicable Collateral Trustee Equally and Ratably securing
Parity Lien Debt and other Parity Lien Obligations;
     (c) Liens on Equity Interests or assets of Excluded Subsidiaries securing
Indebtedness and other obligations of Excluded Subsidiaries that was permitted
by the terms of this Agreement to be incurred;
     (d) Liens (i) in favor of the Borrower, the Company or any of the other
Opco Loan Parties, (ii) incurred by Excluded Project Subsidiaries in favor of
any other Excluded Project Subsidiary and (iii) incurred by Excluded Foreign
Subsidiaries in favor of any other Excluded Foreign Subsidiary;
     (e) Liens to secure the performance of statutory obligations, surety or
appeal bonds, performance bonds or other obligations of a like nature incurred
in the ordinary course of business;
     (f) Liens to secure Indebtedness (including Capital Lease Obligations)
permitted by Section 6.01(d) hereof covering only the assets acquired with or
financed by such Indebtedness;
     (g) Liens existing on the Closing Date and set forth on Schedule 6.02;
     (h) Liens for taxes, assessments or governmental charges or claims that are
not yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded; provided that any
reserve or other provision as is required in conformity with GAAP has been made
therefor;
     (i) Liens imposed by law (other than those described in clause (h) above),
such as carriers’, warehousemen’s, landlords’ and mechanics’ Liens;

35



--------------------------------------------------------------------------------



 



     (j) survey exceptions, easements or reservations of, or rights of others
for, licenses, rights-of-way, sewers, electric lines, telegraph and telephone
lines and other similar purposes, or zoning or other restrictions as to the use
of real property that were not incurred in connection with Indebtedness and that
do not in the aggregate materially adversely affect the value of said properties
or materially impair their use in the operation of the business of such Person;
     (k) Liens to secure any Permitted Refinancing Indebtedness permitted to be
incurred under this Agreement; provided, however, that such Lien shall be
limited to all or part of the same property and assets that secured or, under
the written agreements pursuant to which the original Lien arose, could secure
the original Lien (plus improvements and accessions to such property or proceeds
or distributions thereof);
     (l) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security;
     (m) Liens encumbering deposits made to secure obligations arising from
statutory, regulatory, contractual or warranty requirements of the Borrower or
any of its Restricted Subsidiaries, including rights of offset and set-off;
     (n) leases or subleases granted to others that do not materially interfere
with the ordinary course of business of the Borrower and its Restricted
Subsidiaries, taken as a whole;
     (o) inchoate statutory Liens arising under ERISA incurred in the ordinary
course of business;
     (p) Liens existing on the assets of any Person that becomes a Restricted
Subsidiary, or existing on assets acquired, pursuant to a Permitted Acquisition
to the extent the Liens on such assets secure Indebtedness permitted by
Section 6.01(q); provided that such Liens attach at all times only to the same
assets that such Liens attached to, and secure only the same Indebtedness that
such Liens secured, immediately prior to such Permitted Acquisition;
     (q)(i) Liens placed upon the Capital Stock of any Restricted Subsidiary of
the Borrower acquired pursuant to a Permitted Acquisition to secure Indebtedness
of the Borrower or any other Restricted Subsidiary incurred pursuant to
Section 6.01(r) in connection with such Permitted Acquisition and (ii) Liens
placed upon the assets of such Restricted Subsidiary to secure a guarantee by
such Restricted Subsidiary of any such Indebtedness of the Borrower or any other
Restricted Subsidiary;
     (r) Liens on cash and Cash Equivalents (i) deposited by the Company or any
of its Restricted Subsidiaries in margin accounts with or on behalf of futures
contract brokers or paid over to other counterparties or (ii) pledged or
deposited as collateral to a contract counterparty or issuer of surety bonds or
issuer of letters of credit by the Company or any of its Restricted
Subsidiaries, in each case to secure obligations with respect to (A) contracts
for commercial and trading activities in the ordinary course of business and
contracts (including physical delivery, option (whether cash or financial),
exchange, swap and futures contracts) for the purchase, transmission,
transportation, distribution, sale, lease or hedge of any fuel-related or
power-related commodity or service or (B) Commodity Hedging Agreements;
     (s) Liens arising from UCC financing statements filed on a precautionary
basis in respect of operating leases intended by the parties to be true leases
(other than any such leases entered into in violation of this Agreement);
     (t) Liens on assets and Equity Interests of a subsidiary of the Company
that is an Excluded Subsidiary as of the Closing Date;

36



--------------------------------------------------------------------------------



 



     (u) Liens granted in favor of Xcel Energy, Inc. pursuant to the Xcel
Indemnification Agreements as in effect on the Closing Date on the Collateral
(as defined in the Xcel Indemnification Agreements) held by Xcel thereunder;
     (v) first priority Liens held by the applicable Collateral Trustee (and
subject to the terms of the applicable Collateral Trust Agreement) to secure
Indebtedness incurred pursuant to Section 6.01(p) that, together with (i) any
additional loans or commitments incurred under Section 2.25 of the Opco Credit
Agreement (or any other similar Section of the Opco Credit Agreement in which
pre-approved and/or incremental commitments and loans which were not committed
or made as of the Closing Date are committed or made by lenders thereunder after
the Closing Date) and (ii) any Parity Lien Debt incurred under Section 6.01(p)
and secured by a Lien permitted under clause (b) of this definition, does not
exceed at any one time outstanding the greater of (1) $720,000,000 and (2) an
amount equal to the Consolidated EBITDA of the Company for the period of four
consecutive fiscal quarters most recently ended on or prior to the date on which
such Indebtedness is incurred multiplied by 30%;
     (w) Liens on cash deposits and other funds maintained with a depositary
institution, in each case arising in the ordinary course of business by virtue
of any statutory or common law provision relating to banker’s liens, including
Section 4-210 of the UCC;
     (x) any restrictions on any Equity Interest or Project Interest of a Person
providing for a breach, termination or default under any owners, participation,
shared facility, joint venture, stockholder, membership, limited liability
company or partnership agreement between such Person and one or more other
holders of Equity Interests or Project Interests of such Person, if a security
interest or other Lien is created on such Equity Interest or Project Interest as
a result thereof and other similar Liens and restrictions described in
Section 6.07(b)(ix) and 6.07(c)(I);
     (y) any Liens on Excluded Assets described in clause (xiii) of the
definition thereof set forth in the Opco Credit Agreement;
     (z) Liens to secure Environmental CapEx Debt or Necessary CapEx Debt
permitted by Section 6.01(v) that encumber only the assets purchased, installed
or otherwise acquired with the proceeds of such Environmental CapEx Debt or
Necessary CapEx Debt;
     (aa) Liens on assets or securities granted or deemed to arise in connection
with and solely as a result of the execution, delivery or performance of
contracts to purchase or sell such assets or securities if such purchase or sale
is otherwise permitted hereunder;
     (bb) Liens on assets of the Company or any other Restricted Subsidiary with
respect to obligations (other than in respect of Indebtedness) that do not
exceed $60,000,000 at any one time outstanding;
     (cc) Liens on assets of the Borrower that do not exceed $60,000,000 at any
one time outstanding;
     (dd) Liens and options to acquire the “Switchyard Area” of the Webster
Plant owned by NRG Texas LLC;
     (ee) Liens in favor of any Securitization Vehicle or its assignee or agent
(including any lenders to such Securitization Vehicle) on South Central
Securitization Assets transferred or purported to be transferred to such
Securitization Vehicle in connection with a South Central Securitization
permitted by Section 6.04;

37



--------------------------------------------------------------------------------



 



     (ff) those Liens or other exceptions to title, in either case on or in
respect of any facility of the Borrower or any Subsidiary, arising as a result
of any shared facility agreement entered into with respect to such facility,
except to the extent that any such Liens or exceptions, individually or in the
aggregate, materially adversely affect the value of the relevant property or
materially impair the use of the relevant property in the operation of the
business of the Borrower or such Subsidiary;
     (gg) Liens securing Eligible Commodity Hedging Agreements that are pari
passu with the Liens securing the Priority Lien Obligations (as defined in the
NRG Collateral Trust Agreement) under the Opco Loan Documents so long as (x) any
counterparty thereto joins the Collateral Trust Agreements pursuant to the terms
thereof or in a manner reasonably satisfactory to the Administrative Agent and
(y) such Lien is granted in compliance with the terms and provisions of the
Collateral Trust Agreements, including Section 3.8(c) of the NRG Collateral
Trust Agreement; and
     (hh) Liens created pursuant to the Security Documents.
     “Permitted Refinancing Indebtedness” shall mean any Indebtedness of the
Borrower or any of its Restricted Subsidiaries issued in exchange for, or the
net proceeds of which are used to refund, refinance, replace, defease or
discharge, other Indebtedness of the Borrower or any of its Restricted
Subsidiaries (other than intercompany Indebtedness); provided that (a) the
principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness extended, refinanced, renewed,
replaced, defeased or refunded (plus all accrued and unpaid interest on such
Indebtedness and the amount of all expenses and premiums incurred in connection
therewith); (b) such Permitted Refinancing Indebtedness has a Weighted Average
Life to Maturity equal to or greater than the Weighted Average Life to Maturity
of the Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded (provided that amortization payments of up to 1% per annum shall be
excluded for purposes of calculating the Weighted Average Life to Maturity of
any such Permitted Refinancing Indebtedness); (c) if the Indebtedness being
extended, refinanced, renewed, replaced, defeased or refunded is subordinated in
right of payment to the obligations hereunder, such Permitted Refinancing
Indebtedness is subordinated in right of payment to the obligations hereunder on
terms at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being extended, refinanced, renewed,
replaced, defeased or refunded; (d) such Indebtedness is incurred either by the
Borrower (and may be guaranteed by any subsidiary of the Borrower to the extent
permitted by Section 6.01(i)) or by the Restricted Subsidiary who is the obligor
on the Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded; and (e)(i) if the Stated Maturity of the Indebtedness being refinanced
is earlier than the Term Loan Maturity Date, the Permitted Refinancing
Indebtedness has a Stated Maturity no earlier than the Stated Maturity of the
Indebtedness being refinanced or (ii) if the Stated Maturity of the Indebtedness
being refinanced is later than the Term Loan Maturity Date, the Permitted
Refinancing Indebtedness has a Stated Maturity at least 91 days later than the
Term Loan Maturity Date.
     “Permitted Tax Lease” shall mean a lease and leaseback or sale and
leaseback transaction undertaken by the Borrower or a Restricted Subsidiary in
connection with a PILOT Agreement, which will yield tax savings to the Borrower
or such Restricted Subsidiary during the term of the Term Loans; provided that
(a) no Indebtedness for borrowed money shall be incurred in connection with such
transaction, (b) any pre-existing Liens on the property subject to the
transaction shall not be extinguished as a result of such lease and leaseback
(or sale and leaseback, as applicable) transaction, (c) the Governmental
Authority party to such lease and leaseback or sale and leaseback transactions
(or its designee) shall take an interest in the relevant property subject to
such pre-existing Liens, and (d) the terms and conditions of such transaction
and all related transactions shall be reasonably satisfactory to the
Administrative Agent.

38



--------------------------------------------------------------------------------



 



     “Person” shall mean any individual, corporation, partnership, joint
venture, association, joint-stock company, trust, unincorporated organization,
limited liability company or government or other entity.
     “PILOT Agreement” shall mean a payment-in-lieu of tax agreement entered
into between the Borrower or a Restricted Subsidiary and a Governmental
Authority.
     “Pledged Securities” shall have the meaning assigned to such term in the
Collateral Agreement.
     “Preferred Stock” shall mean (i) the 4% Convertible Perpetual Preferred
Stock, par value $0.01 per share, of the Company (or, following the Holdings
Reorganization, the Borrower), (ii) the 3.625% Convertible Perpetual Preferred
Stock, par value $0.01 per share, of the Company (or, following the Holdings
Reorganization, the Borrower) and (iii) the Mandatory Convertible Preferred
Stock, in each case issued on or prior to the Closing Date.
     “Prime Rate” shall mean the rate of interest per annum publicly announced
from time to time by The Wall Street Journal as the “base rate on corporate
loans posted by at least 75% of the nation’s 30 largest banks” (or, if The Wall
Street Journal ceases quoting a base rate of the type described, the highest per
annum rate of interest published by the Federal Reserve Board in Federal Reserve
statistical release H.15 (519) entitled “Selected Interest Rates” as the Bank
prime loan rate or its equivalent); each change in the Prime Rate shall be
effective as of the opening of business on the date such change is publicly
announced as being effective. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually available.
     “Project Interest” shall mean any undivided interest in a Facility.
     “Pro Rata ECF Percentage” shall mean the percentage that the outstanding
principal amount of Term Loans constitutes of the aggregate outstanding
principal amount of Term Loans and outstanding Term Loans (under and as defined
in the Opco Credit Agreement).
     “Prudent Industry Practice” shall mean those practices and methods as are
commonly used or adopted by Persons in the Permitted Business in the United
States in connection with the conduct of the business of such industry, in each
case as such practices or methods may evolve from time to time, consistent with
all Requirements of Law.
     “PUCT” shall mean the Public Utility Commission of Texas.
     “PUHCA” shall mean the Public Utility Holding Company Act of 2005 and the
rules and regulations promulgated thereunder, effective February 8, 2006.
     “PURPA” shall mean the Public Utility Regulatory Policies Act of 1978 and
the rules and regulations promulgated thereunder, as amended from time to time.
     “QF” shall mean a “qualifying facility” under PURPA.
     “Qualified Counterparty” shall mean, (a) with regard to any Specified
Hedging Agreement in existence on the Closing Date, any counterparty thereto
that, as of the Closing Date, was a Lender, an Agent, CGMI, an Arranger or the
Syndication Agent or an Affiliate of a Lender, an Agent, CGMI, an Arranger or
the Syndication Agent and (b) with respect to any Specified Hedging Agreement
entered into on or after the Closing Date, any counterparty thereto that, at the
time such Specified Hedging Agreement

39



--------------------------------------------------------------------------------



 



was entered into, was a Lender, an Agent, CGMI, an Arranger or the Syndication
Agent or an Affiliate of a Lender, an Agent, CGMI, an Arranger or the
Syndication Agent.
     “Rate” shall have the meaning set forth in the definition of Type.
     “Recovery Event” shall mean the receipt of cash proceeds by the Borrower or
any Restricted Subsidiary with respect to any settlement of or payment in
respect of (a) any property or casualty insurance claim or (b) any taking under
power of eminent domain or by condemnation or similar proceeding of or relating
to any property or asset of the Borrower or any Restricted Subsidiary.
     “Reference Date” shall have the meaning set forth in the definition of
Available Amount.
     “Register” shall have the meaning assigned to such term in Section 9.04(d).
     “Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Reinvestment Period” shall have the meaning assigned to such term in the
definition of “Net Cash Proceeds”.
     “Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank loans, any other fund that invests in bank loans and is advised
or managed by such Lender, an Affiliate of such Lender, the same investment
advisor as such Lender or by an Affiliate of such investment advisor.
     “Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, trustees, employees,
agents and advisors of such Person and such Person’s Affiliates.
     “Release” shall mean any release, spill, emission, leaking, pumping,
injection, pouring, emptying, deposit, disposal, discharge, dispersal, dumping,
escaping, leaching or migration into or through the environment or within or
upon any building, structure, facility or fixture.
     “Repayment Date” shall have the meaning assigned to such term in
Section 2.11(a).
     “Requested Prepayment Amount” shall have the meaning assigned to such term
in Section 2.13(e).
     “Required Lenders” shall mean, at any time, Lenders having Term Loans and
unused Term Loan Commitments representing at least a majority of the sum of all
Term Loans outstanding and unused Term Loan Commitments at such time.
     “Required Prepayment Percentage” shall mean (a) in the case of any Holdings
Asset Sale or Holdings Recovery Event, 100%; (b) in the case of any issuance or
other incurrence of Indebtedness (except for Indebtedness permitted to be issued
or incurred pursuant to Section 6.01), 100%; and (c) in the case of any Excess
Cash Flow, 75% or, if on the date of the applicable prepayment, the Consolidated

40



--------------------------------------------------------------------------------



 



Leverage Ratio of the Borrower is less than or equal to 4.25 to 1.00 but greater
than 3.00 to 1.00, 50%, or, if on the date of the applicable prepayment, the
Consolidated Leverage Ratio of the Borrower is less than or equal to 3.00 to
1.00 but greater than 2.50 to 1.00, 25%, or, if on the date of the applicable
prepayment, the Consolidated Leverage Ratio of the Borrower is less than or
equal to 2.50 to 1.00, 0%.
     “Restricted Subsidiary” of a specified Person shall mean, with respect to
such Person, any subsidiary of that Person that is not an Unrestricted
Subsidiary from time to time. Unless otherwise indicated, any reference to a
“Restricted Subsidiary” shall be deemed to be a reference to a Restricted
Subsidiary of the Borrower. Notwithstanding anything in this Agreement to the
contrary, (a) after the Holdings Reorganization, the Company shall be a
Restricted Subsidiary of the Borrower at all times and (b) the Company and all
of the Opco Restricted Subsidiaries shall be (or, prior to the Holdings
Reorganization, shall be deemed to be) Restricted Subsidiaries of the Borrower
at any time that any Indebtedness (other than contingent obligations not then
due and payable) under the Opco Credit Agreement shall be outstanding.
     “Retained Prepayment Amount” shall mean, on any date, an amount equal at
such time to (a) the sum of (1) on and after the Company shall have provided its
calculation of the Excess Cash Flow for the fiscal year ending December 31, 2006
pursuant to Section 5.04(c) of the Opco Credit Agreement, an amount equal to
such Excess Cash Flow for such fiscal year multiplied by 75% and (2) without
duplication of the amount described in clause (1), all amounts that are offered
to the Term Lenders and/or the Opco Lenders and retained by the Borrower and/or
Company after all mandatory prepayments, returns, reductions and cash
collateralizations are made pursuant to Sections 2.13(d), 2.13(e) and 2.13(f) of
the Opco Credit Agreement or Sections 2.13(d) and 2.13(e) of this Agreement
after the “Closing Date” (as defined in the Opco Credit Agreement as of the date
hereof) and on or prior to such date (other than any amounts that are offered to
the Term Lenders and/or the Opco Lenders and retained by the Borrower and/or
Company in connection with any required prepayment offer made under
Section 2.13(d) of the Opco Credit Agreement or Section 2.13(d) of this
Agreement with respect to any fiscal period that does not end on the last day of
any fiscal year) minus (b) the sum of (i) the aggregate amount of any
Investments made by the Borrower or any Restricted Subsidiary pursuant to
Section 6.05(h) after the Closing Date and on or prior to such date, (ii) the
aggregate amount of any Dividends made by the Borrower or any Restricted
Subsidiary pursuant to Section 6.06(d)(iii) after the Closing Date and on or
prior to such date and (iii) the aggregate amount of any prepayments,
repurchases and redemptions made by the Borrower or any Restricted Subsidiary
pursuant to Section 6.07(a)(vi) after the Closing Date and on or prior such
date.
     “Revolver Refinancing Indebtedness” shall mean Indebtedness issued or
incurred under a new revolving credit facility (a “New Revolver”) that
refinances, refunds, extends, renews or replaces Revolving Credit Commitments
under and as defined in the Opco Credit Agreement; provided that (a) the
available commitments under such New Revolver shall not exceed $1,200,000,000,
(b) the Company shall be the only borrower under such New Revolver and the Opco
Subsidiary Guarantors shall be the only guarantors, if any, with respect
thereto, (c) unless such New Revolver shall be incurred within six months of the
Revolving Credit Maturity Date under and as defined in the Opco Credit
Agreement, such New Revolver contains covenants and events of default which,
taken as a whole, are determined in good faith by a Financial Officer of the
Company to be the same in all material respects as (or less restrictive than)
the covenants and events of default contained in the Opco Credit Agreement and
(d) the Indebtedness under such New Revolver, if secured, is secured only by
Liens on the Opco Collateral granted in favor of the Collateral Trustee that are
subject to the terms of the Collateral Trust Agreement.
     “Sale of Core Collateral” shall mean any Asset Sale involving a sale or
other disposition of Core Collateral.

41



--------------------------------------------------------------------------------



 



     “S&P” shall mean Standard & Poor’s Ratings Group, Inc. or any successor
entity.
     “Second Lien Debt” shall have the meaning assigned to such term in the
Texas Genco Collateral Trust Agreement.
     “Secured Parties” shall mean the Administrative Agent, the Collateral
Agent, the Syndication Agent, the Lenders and, with respect to any Specified
Hedging Agreement, any Qualified Counterparty that has agreed to be bound by the
provisions of Article VIII hereof and Section 7.2 of the Collateral Agreement as
if it were a party hereto or thereto; provided that no Qualified Counterparty
shall have any rights in connection with the management or release of any
Collateral or the obligations of the Borrower under the Collateral Agreement.
     “Securities Account” shall have the meaning assigned to such term in the
UCC.
     “Securitization Vehicle” shall mean a Person that is a direct wholly owned
Subsidiary of the Company or of any other Restricted Subsidiary (a) formed for
the purpose of effecting a South Central Securitization, (b) to which the
Company and/or any other Restricted Subsidiary transfers South Central
Securitization Assets and (c) which, in connection therewith, issues Third Party
Securities; provided that (i) such Securitization Vehicle shall engage in no
business other than the purchase of South Central Securitization Assets pursuant
to the South Central Securitization permitted by Section 6.04, the issuance of
Third Party Securities or other funding of such South Central Securitization and
any activities reasonably related thereto and (ii) such Securitization Vehicle
shall be an Unrestricted Subsidiary under this Agreement and an “Unrestricted
Subsidiary” under each of the Opco Credit Agreement and each Senior Note
Document.
     “Security Documents” shall mean the Collateral Agreement, the Mortgages,
the Control Agreements, the Intellectual Property Security Agreements, and each
of the other security agreements, pledges, mortgages, assignments (collateral or
otherwise), consents and other instruments and documents executed and delivered
pursuant to any of the foregoing or pursuant to Section 5.09 or 5.10.
     “Sellers’ Retained Interests” means the debt and/or equity interests
(including any intercompany notes) held by the Company or any other Restricted
Subsidiary in a Securitization Vehicle to which South Central Securitization
Assets have been transferred in a South Central Securitization permitted by
Section 6.04, including any such debt or equity received as consideration for,
or as a portion of, the purchase price for the South Central Securitization
Assets transferred, and any other instrument through which the Company or any
Restricted Subsidiary has rights to or receives distributions in respect of any
residual or excess interest in the South Central Securitization Assets.
     “Senior Debt” shall mean, with respect to any specified Person, all Total
Debt of such Person that is not subordinated in right of payment to the
obligations under this Agreement or under the Opco Credit Agreement.
     “Senior Note Documents” shall mean the indenture under which the Senior
Notes are issued and all other instruments, agreements and other documents
evidencing or governing the Senior Notes or providing for any Guarantee or other
right in respect thereof, in each case as the same may be amended or
supplemented from time to time in accordance with the terms hereof and thereof.
     “Senior Notes” shall mean each of (i) the Company’s 7.375% Senior Notes due
2016 (ii) the Company’s 7.250% Senior Notes due 2014 and (iii) the Company’s
7.375% Senior Notes due 2017, in each case including any notes issued by the
Company in full exchange for, and as contemplated by, such

42



--------------------------------------------------------------------------------



 



Senior Notes with substantially identical terms as such Senior Notes in an
aggregate amount not to exceed $4,700,000,000.
     “Sharing Confirmation” shall mean, as applicable, (i) a “Sharing
Confirmation” as defined in the NRG Collateral Trust Agreement and/or (ii) a
“Lien Sharing and Priority Confirmation” as defined in the Texas Genco
Collateral Trust Agreement.
     “Significant Subsidiary” shall mean any Subsidiary that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act, as such Regulation is in effect on
the Closing Date and shall in any event include the Core Collateral
Subsidiaries.
     “South Central Securitization” shall mean any transaction or series of
transactions entered into by the Company or any other Restricted Subsidiary
pursuant to which the Company or such Restricted Subsidiary, as the case may be,
sells, conveys, assigns, grants an interest in or otherwise transfers, from time
to time, to one or more Securitization Vehicles the South Central Securitization
Assets (and/or grants a security interest in such South Central Securitization
Assets transferred or purported to be transferred to such Securitization
Vehicle), and which Securitization Vehicle finances the acquisition of such
South Central Securitization Assets (i) with proceeds from the issuance of Third
Party Securities, (ii) with the issuance to the Company or such Restricted
Subsidiary of Sellers’ Retained Interests or an increase in such Seller’s
Retained Interests or (iii) with proceeds from the sale or collection of South
Central Securitization Assets.
     “South Central Securitization Assets” shall mean any accounts receivable
originated or expected to be originated by (and owed to) the Company or any
other Restricted Subsidiary (in each case whether now existing or arising or
acquired in the future) arising from the installation of pollution control
equipment for the removal or reduction of mercury, SO2, NOx and/or other
pollutants in the Company’s Big Cajun facilities in Louisiana and any ancillary
assets (including contract rights) which are of the type customarily conveyed
with, or in respect of which security interests are customarily granted in
connection with, such accounts receivable in a securitization transaction and
which are sold, transferred or otherwise conveyed by the Company or any other
Restricted Subsidiary to a Securitization Vehicle.
     “SPC” shall have the meaning assigned to such term in Section 9.04(i).
     “Specified Facility” means each of the following Facilities, or any part
thereof: (a) the Facilities held on the “Closing Date” (as defined in the Opco
Credit Agreement as of the date hereof) by Vienna Power LLC, Meriden Gas Turbine
LLC, Norwalk Power LLC, Connecticut Jet Power LLC (excluding the assets located
at the Cos Cob site), Devon Power LLC, Montville Power LLC (including the
Capital Stock of the entities owning such Facilities provided that such entities
do not hold material assets other than the Facilities held on the “Closing Date”
(as defined in the Opco Credit Agreement as of the date hereof)); (b) the
following Facilities, or any part thereof: P.H. Robinson, H.O. Clarke, Webster,
Unit 3 at Cedar Bayou, Unit 2 at T.H. Wharton; and (c) the Capital Stock of the
following subsidiaries of the Company if such subsidiary holds no assets other
than the Capital Stock of a Foreign Subsidiary of the Company: NRG Latin
America, Inc., NRG International LLC, NRG Insurance Ltd. (Cayman Islands), NRG
Asia Pacific, Ltd., NRG International II Inc. and NRG International III Inc.
     “Specified Hedging Agreement” shall mean any Interest Rate/Currency Hedging
Agreement of the type described in clause (a) or (b) of the definition thereof
entered into by the Borrower and any Qualified Counterparty.

43



--------------------------------------------------------------------------------



 



     “Sponsor Preferred Stock” shall mean the shares of the Company’s (or,
following the Holdings Reorganization, the Borrower’s) preferred stock issued
pursuant to the terms of the Purchase Agreement (as defined in the Opco Credit
Agreement on the date hereof).
     “Stated Maturity” shall mean, with respect to any installment of interest
or principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness as of the Closing Date, and will not include any contingent
obligations to repay, redeem or repurchase any such interest or principal prior
to the date originally scheduled for the payment thereof.
     “Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Term Loan) is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Eurodollar Term Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. Statutory Reserves shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
     “subsidiary” shall mean, with respect to any Person (herein referred to as
the “parent”), any corporation, partnership, limited liability company,
association or other entity of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, owned, controlled or held by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.
     “Subsidiary” shall mean any subsidiary (direct or indirect) of the
Borrower.
     “Syndication Agent” shall have the meaning assigned to such term in the
preamble.
     “Synthetic Lease Obligations” shall mean all monetary obligations of a
Person under (a) a so-called synthetic, off-balance sheet or tax retention lease
or (b) an agreement for the use or possession of any property (whether real,
personal or mixed) creating obligations which do not appear on the balance sheet
of such Person, but which, upon the insolvency or bankruptcy of such Person,
would be characterized as Indebtedness of such Person (without regard to
accounting treatment).
     “Tax Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.
     “Taxes” shall mean any and all present or future taxes, levies, imposts,
duties, deductions, charges, liabilities or withholdings (including interest,
fines, penalties or additions to tax) imposed by any Governmental Authority.
     “Term Borrowing” shall mean a Borrowing comprised of Term Loans.
     “Term Lender” shall mean a Lender with a Term Loan Commitment or an
outstanding Term Loan.

44



--------------------------------------------------------------------------------



 



     “Term Loan Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make Term Loans hereunder as set forth on
the Lender Addendum delivered by such Lender, or in the Assignment and
Acceptance pursuant to which such Lender assumed its Term Loan Commitment, as
applicable, as the same may be (a) reduced from time to time pursuant to
Section 2.09 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial aggregate
amount of all Term Loan Commitments on the Closing Date is $1,000,000,000.
     “Term Loan Commitment Termination Date” shall mean December 28, 2007.
     “Term Loan Maturity Date” shall mean the seventh anniversary of the Funding
Date.
     “Term Loans” shall mean the term loans made by the Lenders to the Borrower
pursuant to Section 2.01(a).
     “Test Period” shall mean, for any determination under this Agreement, the
four consecutive fiscal quarters of the Borrower or the Company, as applicable,
then last ended.
     “Texas Genco Collateral Trust Agreement” shall mean the Collateral Trust
Agreement dated as of the Closing Date (as defined in the Opco Credit
Agreement), as the same may be amended, restated, supplemented, replaced or
otherwise modified from time to time in accordance with the terms thereof.
     “Texas Genco Collateral Trustee” shall mean Wachovia Bank, National
Association, acting as collateral trustee under the Texas Genco Collateral Trust
Agreement, or its successors appointed in accordance with the terms thereof.
     “Third Party Securities” shall mean, with respect to any South Central
Securitization, notes, bonds or other debt instruments, beneficial interests in
a trust, undivided ownership interests in receivables or other securities issued
for cash consideration by the relevant Securitization Vehicle to banks,
financing conduits, investors or other financing sources (other than the Company
or any subsidiary of the Company except in respect of the Seller’s Retained
Interest) the proceeds of which are used to finance, in whole or in part, the
purchase by such Securitization Vehicle of South Central Securitization Assets
in a South Central Securitization. The amount of any Third Party Securities
shall be deemed to equal the aggregate principal, stated or invested amount of
such Third Party Securities which are outstanding at such time.
     “Total Debt” shall mean, with respect to any specified Person at any time,
the aggregate amount of Indebtedness of such Person and its Restricted
Subsidiaries outstanding at such time, in the amount that would be reflected on
a balance sheet prepared at such time on a consolidated basis in accordance with
GAAP; provided, however, that (i) Total Debt will exclude all Indebtedness of
Excluded Subsidiaries (but, for the avoidance of doubt, not Guarantees of such
Indebtedness by the Borrower, the Company or the other Opco Loan Parties), (ii)
with respect to Hedging Obligations of the Borrower or any Restricted
Subsidiary, Total Debt will include only the amount of payments that any such
Person is required to make, on the date Total Debt is being determined, as a
result of an early termination or similar event in respect of outstanding
Hedging Obligations of such Person and (iii) for the avoidance of doubt, the
undrawn amount of all outstanding letters of credit (including Funded Letters of
Credit and Revolving Letters of Credit (each as defined in the Opco Credit
Agreement)) shall not be included in Total Debt.
     “Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Borrower of the Loan Documents, (b) the borrowings hereunder
and the use of proceeds of each of the foregoing, (c) the granting of Liens
pursuant to the Security Documents, (d) the Holdings Reorganization

45



--------------------------------------------------------------------------------



 



and the Holdings Contribution and (e) any other transactions related to or
entered into in connection with any of the foregoing.
     “Type”, when used in respect of any Term Loan or Term Borrowing, shall
refer to the Rate by reference to which interest on such Term Loan or on the
Term Loans comprising such Term Borrowing is determined. For purposes hereof,
the term “Rate” shall include the Adjusted LIBO Rate and the Alternate Base
Rate.
     “UCC” shall mean the Uniform Commercial Code as in effect in the State of
New York or any other applicable jurisdiction.
     “Uniform Customs” shall have the meaning assigned to such term in
Section 9.07.
     “Unrestricted Subsidiary” shall mean any subsidiary of the Borrower (other
than any subsidiary of the Company that constitutes or owns Core Collateral)
that is designated by the Board of Directors (or any committee thereof) of the
Borrower as an Unrestricted Subsidiary pursuant to a board or committee
resolution, but only to the extent that such subsidiary (a) has no Indebtedness
other than Non-Recourse Indebtedness (it being understood that for purposes of
this definition, Indebtedness permitted under Section 6.01(x) shall not
disqualify Indebtedness of a Securitization Vehicle from being “Non-Recourse
Indebtedness”); (b) except as permitted by Section 6.08 hereof, is not party to
any agreement, contract, arrangement or understanding with the Borrower or any
Restricted Subsidiary unless the terms of any such agreement, contract,
arrangement or understanding are no less favorable to the Borrower or such
Restricted Subsidiary than those that might be obtained at the time from Persons
who are not Affiliates of the Borrower; (c) is a Person with respect to which
neither the Borrower nor any of the Restricted Subsidiaries has any direct or
indirect obligation to maintain or preserve such Person’s financial condition or
to cause such Person to achieve any specified levels of operating results except
as otherwise permitted by this Agreement; and (d) has not guaranteed or
otherwise directly or indirectly provided credit support for any Indebtedness of
the Borrower or any of the Restricted Subsidiaries except as otherwise permitted
by this Agreement. Any designation of a subsidiary of the Borrower as an
Unrestricted Subsidiary will be evidenced to the Administrative Agent by filing
with the Administrative Agent a certified copy of the board or committee
resolution giving effect to such designation and an officers’ certificate
certifying that such designation complied with the conditions set forth in
Section 6.11 and was permitted by Section 6.05. If, at any time, any
Unrestricted Subsidiary fails to meet the requirements as an Unrestricted
Subsidiary, it will thereafter cease to be an Unrestricted Subsidiary for
purposes of this Agreement and any Indebtedness of such subsidiary of the
Borrower will be deemed to be incurred by an Restricted Subsidiary as of such
date and, if such Indebtedness is not permitted to be incurred as of such date
by Section 6.01, the Borrower will be in default of such covenant. The Board of
Directors (or any committee thereof) of the Borrower may at any time designate
any Unrestricted Subsidiary to be a Restricted Subsidiary; provided that such
designation will be deemed to be an incurrence of Indebtedness by a Restricted
Subsidiary of any outstanding Indebtedness of such Unrestricted Subsidiary and
such designation will only be permitted if (A) such Indebtedness is permitted by
Section 6.01, calculated on a pro forma basis as if such designation had
occurred at the beginning of the four-quarter reference period; and (B) no
Default or Event of Default would be in existence following such designation.
Notwithstanding anything in this Agreement to the contrary, (x) the Company may
not be an Unrestricted Subsidiary of the Borrower and (y) all of the Opco
Unrestricted Subsidiaries from time to time shall be (or shall be deemed to be)
Unrestricted Subsidiaries of the Borrower at any time that any Indebtedness
(other than contingent obligations not then due and payable) under the Opco
Credit Agreement shall be outstanding.
     “Voting Stock” of any Person as of any date shall mean the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

46



--------------------------------------------------------------------------------



 



     “Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness at any date, the number of years obtained by dividing (a) the sum
of the products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect of the Indebtedness,
by (ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (b) the then
outstanding principal amount of such Indebtedness.
     “wholly owned subsidiary” of any specified Person shall mean a subsidiary
of such Person of which securities (except for directors’ qualifying shares or
securities held by foreign nationals as required by applicable law) or other
ownership interests representing 100% of the Equity Interests are, at the time
any determination is being made, owned, controlled or held by such Person or one
or more wholly owned subsidiaries of such Person or by such Person and one or
more wholly owned subsidiaries of such Person; a “wholly owned Subsidiary” shall
mean any wholly owned subsidiary of the Borrower.
     “Withdrawal Liability” shall mean liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
     “Xcel Indemnification Agreements” shall mean the Indemnification Agreements
each dated as of December 5, 2003, by and among Xcel Energy Inc., Northern
States Power Company and the Company, which was approved by the U.S. Bankruptcy
Court for the Southern District of New York on November 24, 2003, each as
amended on November 8, 2006.
     SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including”, and
words of similar import, shall not be limiting and shall be deemed to be
followed by the phrase “without limitation”. The word “will” shall be construed
to have the same meaning and effect as the word “shall”. The words “asset” and
“property” shall be construed as having the same meaning and effect and to refer
to any and all rights and interests in tangible and intangible assets and
properties of any kind whatsoever, whether real, personal or mixed, including
cash, securities, Equity Interests, accounts and contract rights. The word
“control”, when used in connection with the Collateral Agent’s rights with
respect to, or security interest in, any Collateral, shall have the meaning
specified in the UCC with respect to that type of Collateral. The words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision of this Agreement unless the context shall otherwise require. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any definition of, or reference to, any Loan
Document or any other agreement, instrument or document in this Agreement shall
mean such Loan Document or other agreement, instrument or document as amended,
restated, supplemented or otherwise modified from time to time (subject to any
restrictions on such amendments, restatements, supplements or modifications set
forth herein) and (b) all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided,
however, that if the Borrower notifies the Administrative Agent that the
Borrower wishes to amend any covenant in Article VI or any related definition to
eliminate the effect of any change in GAAP occurring after the Closing Date on
the operation of such covenant (or if the Administrative Agent notifies the
Borrower that the Required Lenders wish to amend Article VI or any related
definition for such purpose), then the Borrower’s compliance with such covenant
shall be determined on the basis of GAAP in effect immediately before the
relevant change in GAAP became effective, until either such notice is withdrawn
or such covenant is amended in a manner satisfactory to the Borrower and the
Required Lenders.

47



--------------------------------------------------------------------------------



 



     SECTION 1.03. Classification of Term Loans and Borrowings. For purposes of
this Agreement, Term Loans may be classified and referred to by Type (e.g., a
“Eurodollar Term Loan”). Borrowings also may be classified and referred to by
Type (e.g., a “Eurodollar Borrowing”).
     SECTION 1.04. Pro Forma Calculations. All pro forma calculations permitted
or required to be made by the Borrower, the Company or any of their Subsidiaries
pursuant to this Agreement shall (a) include only (i) those adjustments that
would be permitted or required by Regulation S-X under the Securities Act of
1933, as amended, or (ii) reductions in costs and related adjustments that have
been actually realized or are projected by the Borrower’s Chief Financial
Officer in good faith to result from reasonably identifiable and factually
supportable actions or events, but only if such reductions in costs and related
adjustments are so projected by the Borrower to be realized during the
consecutive four-quarter period commencing after the transaction giving rise to
such calculation and (b) be certified to by a Financial Officer of the Borrower
as having been prepared in good faith based upon assumptions believed by the
Borrower to be reasonable at the time made in light of circumstances at the time
made.
     SECTION 1.04. Exchange Rates. For purposes of determining compliance under
Article VI with respect to any amount in a foreign currency, the U.S.
dollar-equivalent amount thereof will be calculated based on the relevant
currency exchange rate in effect at the time of such incurrence. The maximum
amount of Indebtedness, Liens, Investments and other basket amounts that the
Borrower, the Company and their Subsidiaries may incur under Article VI shall
not be deemed to be exceeded, with respect to any outstanding Indebtedness,
Liens, Investments and other basket amounts, solely as a result of fluctuations
in the exchange rate of currencies, if as of the initial date of calculation the
Borrower determined that each such maximum amount had not been exceeded. When
calculating capacity for the incurrence of additional Indebtedness, Liens,
Investments and other basket amounts by the Borrower, the Company and their
Subsidiaries under Article VI the exchange rate of currencies shall be measured
as of the date of calculation.
ARTICLE II.
The Credits
     SECTION 2.01. Commitments. Subject to the terms and conditions hereof and
relying upon the representations and warranties set forth herein, each Term
Lender agrees, severally and not jointly, to fund a Term Loan to the Borrower on
the Funding Date in a principal amount equal to its Term Loan Commitment (or
such lower amount requested by the Borrower in accordance with Section 2.03
below); provided that, there shall only be a single Funding Date and such
Funding Date shall be required to occur on or prior to the Term Loan Commitment
Termination Date. Amounts paid or prepaid in respect of Term Loans may not be
reborrowed.
     SECTION 2.01. Term Loans. (a) Each Term Loan shall be made as part of a
Borrowing consisting of Term Loans of the same Type made by the Lenders ratably
in accordance with their respective Term Loan Commitments; provided, however,
that the failure of any Lender to make any Term Loan required to be made by it
shall not in itself relieve any other Lender of its obligation to lend hereunder
(it being understood, however, that no Lender shall be responsible for the
failure of any other Lender to make any Term Loan required to be made by such
other Lender).
     (b) Subject to Sections 2.08 and 2.15, each Borrowing shall be comprised
entirely of ABR Term Loans or Eurodollar Term Loans as the Borrower may request
pursuant to Section 2.03. Each Lender may at its option make any Eurodollar Term
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Term Loan; provided that any exercise of such option shall (i) not
affect the obligation of the Borrower to repay such Term Loan in accordance with
the terms of this

48



--------------------------------------------------------------------------------



 



Agreement, (ii) not result in increased costs for the Borrower pursuant to
Sections 2.14, 2.15, 2.16 or 2.20 and (iii) take into account the obligations of
each Lender to mitigate increased costs pursuant to Section 2.21 hereof.
Borrowings of more than one Type may be outstanding at the same time; provided,
however, that the Borrower shall not be entitled to request any Borrowing that,
if made, would result in more than 5 Eurodollar Borrowings outstanding hereunder
at any time. For purposes of the foregoing, Borrowings having different Interest
Periods, regardless of whether they commence on the same date, shall be
considered separate Borrowings.
     (c) Each Lender shall make each Term Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to such
account in New York City as the Administrative Agent may designate not later
than 11:00 a.m., New York City time, and the Administrative Agent shall promptly
credit the amounts so received to an account designated by the Borrower in the
applicable Borrowing Request or, if a Borrowing shall not occur on such date
because any condition precedent herein specified shall not have been met, return
the amounts so received to the respective Lenders.
     (d) Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (c) of this Section and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender and the Borrower severally
agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower to but excluding the date such
amount is repaid to the Administrative Agent at (i) in the case of the Borrower,
the interest rate applicable at the time to the Term Loans comprising such
Borrowing (in lieu of interest which would otherwise become due to such Lender
pursuant to Section 2.06) or (ii) in the case of such Lender, a rate determined
by the Administrative Agent to represent its cost of overnight or short-term
funds (which determination shall be conclusive absent clearly demonstrable
error). If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Term Loan as
part of such Borrowing for purposes of this Agreement.
     SECTION 2.03. Borrowing Procedure. In order to request a Borrowing, the
Borrower shall notify the Administrative Agent by telephone (promptly confirmed
by fax) or shall hand deliver or fax to the Administrative Agent a duly
completed Borrowing Request (a) in the case of a Eurodollar Borrowing, not later
than 12:00 (noon), New York City time, three Business Days before a proposed
Borrowing and (b) in the case of an ABR Borrowing, not later than 12:00 (noon),
New York City time, one Business Day before a proposed Borrowing. Each Borrowing
Request shall be irrevocable, shall be signed by or on behalf of the Borrower
and shall specify the following information: (i) whether the Borrowing then
being requested is to be a Eurodollar Borrowing or an ABR Borrowing; (ii) the
date of such Borrowing (which shall be a Business Day that shall occur on or
prior to the Term Loan Commitment Termination Date); (iii) the number and
location of the account to which funds are to be disbursed; (iv) the amount of
such Borrowing which shall be in integral multiples of $1,000,000; and (v) if
such Borrowing is to be a Eurodollar Borrowing, the initial Interest Period with
respect thereto; provided, however, that, notwithstanding any contrary
specification in any Borrowing Request, each requested Borrowing shall comply
with the requirements set forth in Section 2.02. If no election as to the Type
of Borrowing is specified in any such notice, then the requested Borrowing shall
be an ABR Borrowing. If no Interest Period with respect to any Eurodollar
Borrowing is specified in any such notice, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration. The Administrative
Agent shall

49



--------------------------------------------------------------------------------



 



promptly advise the applicable Lenders of any notice given in accordance with
this Section 2.03 (and the contents thereof), and of each Lender’s portion of
the requested Borrowing.
     SECTION 2.04. Repayment of Term Loans; Evidence of Debt. (a) The Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Lender the principal amount of each Term Loan of such Lender
made to the Borrower as provided in Section 2.11.
     (b) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Term Loan made by such Lender to the Borrower, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement, and shall provide copies of such accounts to the
Borrower upon its reasonable request (at the Borrower’s sole cost and expense).
     (c) The Administrative Agent shall maintain accounts in which it will
record (i) the amount of each Term Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof, and shall provide
copies of such accounts to the Borrower upon its reasonable request (at the
Borrower’s sole cost and expense).
     (d) The entries made in the accounts maintained pursuant to paragraphs
(b) and (c) of this Section shall be conclusive evidence of the existence and
amounts of the obligations therein recorded absent clearly demonstrable error;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligations of the Borrower to repay the Term Loans in accordance with the terms
of this Agreement.
     (e) Any Lender may request that Term Loans made by it hereunder be
evidenced by a promissory note. In such event, the Borrower shall execute and
deliver to such Lender a promissory note payable to such Lender and its
registered assigns in the form of Exhibit J, or any other form reasonably
acceptable to the Administrative Agent. Notwithstanding any other provision of
this Agreement, in the event any Lender shall request and receive such a
promissory note, the interests represented by such note shall at all times
(including after any assignment of all or part of such interests pursuant to
Section 9.04) be represented by one or more promissory notes payable to the
payee named therein or its registered assigns.
     SECTION 2.05. Fees. (a) The Borrower agrees to pay to each Lender, through
the Administrative Agent, on the last day of the Commitment Fee Period, a
commitment fee (a “Commitment Fee”) equal to the Commitment Fee Rate on the
average daily unused amount of the Term Loan Commitments of such Lender during
the Commitment Fee Period; provided that, the Commitment Fee shall only accrue
during the Commitment Fee Period. All Commitment Fees shall be computed on the
basis of the actual number of days elapsed in a year of 360 days.
     (b) The Borrower agrees to pay to the Administrative Agent, for its own
account, the fees in the amounts and at the times from time to time agreed to in
writing by the Borrower and the Administrative Agent, including pursuant to the
Fee Letter (the “Administrative Agent Fees”).
     (c) [Reserved].
     (d) [Reserved].

50



--------------------------------------------------------------------------------



 



     (e) All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders. Once paid, none of the Fees actually owed and due shall be
refundable under any circumstances.
     SECTION 2.06. Interest on Term Loans. (a) Subject to the provisions of
Section 2.07, the outstanding Term Loans comprising each ABR Borrowing shall
bear interest (computed on the basis of the actual number of days elapsed over a
year of 365 or 366 days, as the case may be, when the Alternate Base Rate is
determined by reference to the Prime Rate and over a year of 360 days at all
other times) at a rate per annum equal to the Alternate Base Rate plus the
Applicable Margin.
     (b) Subject to the provisions of Section 2.07, the Term Loans comprising
each Eurodollar Borrowing shall bear interest (computed on the basis of the
actual number of days elapsed over a year of 360 days) at a rate per annum equal
to the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin.
     (c) Interest on each Term Loan shall be payable on the Interest Payment
Dates applicable to such Term Loan except as otherwise provided in this
Agreement. Subject to Section 2.08, the applicable Alternate Base Rate or
Adjusted LIBO Rate for each Interest Period, as the case may be, shall be
determined by the Administrative Agent, and such determination shall, absent
clearly demonstrable error, be final and conclusive and binding on all parties
hereto.
     SECTION 2.07. Default Interest. If the Borrower shall default in the
payment of the principal of or interest on any Term Loan or any other amount
becoming due and payable hereunder or under any other Loan Document, by
acceleration or otherwise, the Borrower shall on demand from time to time pay
interest, to the extent permitted by law, on such defaulted amount to but
excluding the date of actual payment (after as well as before judgment) (a) in
the case of overdue principal, at the rate otherwise applicable to such Term
Loan pursuant to Section 2.06 plus 2.00% per annum and (b) in all other cases,
at a rate per annum (computed on the basis of the actual number of days elapsed
over a year of 365 or 366 days, as the case may be, when determined by reference
to the Prime Rate and over a year of 360 days at all other times) equal to the
rate that would be applicable to an ABR Term Loan plus 2.00%.
     SECTION 2.08. Alternate Rate of Interest. In the event, and on each
occasion, that prior to the commencement of any Interest Period for a Eurodollar
Borrowing (a) the Administrative Agent shall have determined that adequate and
reasonable means do not exist for determining the Adjusted LIBO Rate for such
Interest Period or (b) the Administrative Agent is advised by the Required
Lenders reasonably and in good faith that the Adjusted LIBO Rate for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
of making or maintaining their Term Loans included in such Borrowing for such
Interest Period, then the Administrative Agent shall, as soon as practicable
thereafter, give written or fax notice of such determination to the Borrower and
the Lenders. In the event of any such notice, until the Administrative Agent
shall have advised the Borrower and the Lenders that the circumstances giving
rise to such written or fax notice no longer exist, (i) any request by the
Borrower for a Eurodollar Borrowing pursuant to Section 2.03 or 2.10 shall be
deemed to be a request for an ABR Borrowing and (ii) any Interest Period
election that requests the conversion of any Borrowing to, or continuation of
any Borrowing as, a Eurodollar Borrowing shall be ineffective. Each
determination by the Administrative Agent under this Section 2.08 shall, absent
clearly demonstrable error, be final and conclusive and binding on all parties
hereto.
     SECTION 2.09. Termination and Reduction of Commitments. (a) Unless
previously terminated in accordance with the terms hereof, (i) the Term Loan
Commitments shall automatically terminate upon the funding of any Term Loans on
the Funding Date or (ii) if not terminated earlier, the

51



--------------------------------------------------------------------------------



 



Term Loan Commitments shall automatically terminate at 5:00 p.m., New York City
time, on the Term Loan Commitment Termination Date.
     (b) Upon at least three Business Days’ prior irrevocable written or fax
notice to the Administrative Agent, the Borrower may at any time in whole
permanently terminate, or from time to time permanently reduce, in each case
without premium or penalty, the Term Loan Commitments; provided that, each
partial reduction in the Term Loan Commitments shall be in an integral multiple
of $1,000,000 and in a minimum amount of $5,000,000.
     (c) Each reduction in the Term Loan Commitments hereunder shall be made
ratably among the applicable Lenders in accordance with their Pro Rata
Percentage. The Borrower shall pay to the Administrative Agent for the account
of the applicable Lender, on the date of each termination or reduction, the
Commitment Fees on the amount of the Commitments so terminated or reduced
accrued to but excluding the date of such termination or reduction in accordance
with the terms hereof.
     SECTION 2.10. Conversion and Continuation of Borrowings. The Borrower shall
have the right at any time upon prior irrevocable notice to the Administrative
Agent (a) not later than 12:00 (noon), New York City time, one Business Day
prior to conversion, to convert any Eurodollar Borrowing of the Borrower into an
ABR Borrowing, (b) not later than 12:00 (noon), New York City time, three
Business Days prior to conversion or continuation, to convert any ABR Borrowing
of the Borrower into a Eurodollar Borrowing or to continue any Eurodollar
Borrowing of the Borrower as a Eurodollar Borrowing for an additional Interest
Period and (c) not later than 12:00 (noon), New York City time, three Business
Days prior to conversion, to convert the Interest Period with respect to any
Eurodollar Borrowing of the Borrower to another permissible Interest Period,
subject in each case to the following:
     (i) each conversion or continuation shall be made pro rata among the
Lenders in accordance with the respective principal amounts of the Term Loans
comprising the converted or continued Borrowing;
     (ii) if less than all the outstanding principal amount of any Borrowing
shall be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(b) and 2.03 regarding the principal
amount and maximum number of Borrowings of the relevant Type;
     (iii) each conversion shall be effected by each Lender and the
Administrative Agent by recording for the account of such Lender the new Term
Loan of such Lender resulting from such conversion and reducing the Term Loan
(or portion thereof) of such Lender being converted by an equivalent principal
amount; accrued and unpaid interest on any Eurodollar Term Loan (or portion
thereof) being converted shall be paid by the Borrower at the time of
conversion;
     (iv) if any Eurodollar Borrowing is converted at a time other than the end
of the Interest Period applicable thereto, the Borrower shall pay, upon demand,
any amounts due to the Lenders pursuant to Section 2.16;
     (v) any portion of a Borrowing maturing or required to be repaid in less
than one month may not be converted into or continued as a Eurodollar Borrowing;
     (vi) any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing;

52



--------------------------------------------------------------------------------



 



     (vii) no Interest Period may be selected for any Eurodollar Term Borrowing
that would end later than a Repayment Date occurring on or after the first day
of such Interest Period if, after giving effect to such selection, the aggregate
outstanding amount of the sum of (A) the Eurodollar Term Borrowings with
Interest Periods ending on or prior to such Repayment Date and (B) the ABR Term
Borrowings would not be at least equal to the principal amount of Term
Borrowings to be paid on such Repayment Date; and
     (viii) after the occurrence and during the continuance of an Event of
Default, no outstanding Term Loan may be converted into, or continued as, a
Eurodollar Term Loan.
     Each notice pursuant to this Section 2.10 shall be irrevocable and shall
refer to this Agreement and specify (i) the identity and amount of the Borrowing
that the Borrower requests be converted or continued, (ii) whether such
Borrowing is to be converted to or continued as a Eurodollar Borrowing or an ABR
Borrowing, (iii) if such notice requests a conversion, the date of such
conversion (which shall be a Business Day) and (iv) if such Borrowing is to be
converted to or continued as a Eurodollar Borrowing, the Interest Period with
respect thereto. If no Interest Period is specified in any such notice with
respect to any conversion to or continuation as a Eurodollar Borrowing, the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. The Administrative Agent shall advise the Lenders of any notice given
pursuant to this Section 2.10 and of each Lender’s portion of any converted or
continued Borrowing. If the Borrower shall not have given notice in accordance
with this Section 2.10 to continue any Borrowing into a subsequent Interest
Period (and shall not otherwise have given notice in accordance with this
Section 2.10 to convert such Borrowing), such Borrowing shall, at the end of the
Interest Period applicable thereto (unless repaid pursuant to the terms hereof),
automatically be converted or continued into an ABR Borrowing.
     SECTION 2.11. Repayment of Term Borrowings. (a) The Borrower shall pay to
the Administrative Agent, for the account of the Term Lenders, a principal
amount of the Term Loans (as adjusted from time to time pursuant to
Sections 2.12 and 2.13(e)) in an aggregate amount equal to the sum of the
principal amount of Term Loans made on the Funding Date multiplied by 0.25% on
each full fiscal quarter ending after the Funding Date and prior to the Term
Loan Maturity Date (each, a “Repayment Date”) with the remainder to be payable
on the Term Loan Maturity Date, together in each case with accrued and unpaid
interest and Fees on the amount to be paid to but excluding the date of such
payment.
     (b) [Reserved].
     (c) To the extent not previously paid, all Term Loans shall be due and
payable on the Term Loan Maturity Date, together with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of
payment.
     (d) All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.
     SECTION 2.12. Prepayment. (a) The Borrower shall have the right at any time
and from time to time to prepay any Borrowing, in whole or in part, subject to
the provisions of paragraph (d) below, upon at least three Business Days’ prior
written or fax notice (or telephone notice promptly confirmed by written or fax
notice) in the case of Eurodollar Term Loans, or written or fax notice (or
telephone notice promptly confirmed by written or fax notice) at least one
Business Day prior to the date of prepayment in the case of ABR Term Loans, to
the Administrative Agent before 11:00 a.m., New York City time; provided,
however, that each partial prepayment shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000.

53



--------------------------------------------------------------------------------



 



     (b) Optional prepayments of Term Loans shall be applied against the
remaining scheduled installments of principal due in respect of the Term Loans
as directed by the Borrower.
     (c) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein; provided that a notice of prepayment
may state that such prepayment is conditioned upon the effectiveness of other
credit facilities or any other event, in which case such notice may be revoked
by the Borrower (by notice to the Administrative Agent on or prior to the
specified prepayment date) if such condition is not satisfied. All prepayments
and failures to prepay under this Section 2.12 shall be subject to Section 2.16.
All prepayments under this Section 2.12 shall be accompanied by accrued and
unpaid interest on the principal amount to be prepaid to but excluding the date
of payment.
     (d) Any (i) amendment, amendment and restatement or other modification of
this Agreement consummated after the Funding Date but on or prior to the first
anniversary of the Funding Date or (ii) voluntary prepayment of all but not less
than all of the Term Loans consummated after the Funding Date but on or prior to
the first anniversary of the Funding Date with the proceeds of a substantially
concurrent issuance or incurrence of new bank loans (which voluntary prepayment
shall be deemed to have occurred even if a portion of the Term Loans are
replaced, converted or re-evidenced with, into or by such new loans so long as
all but not less than all of the Term Loans are so prepaid) the effect of which,
in the case of either clause (i) or clause (ii), is to decrease the Applicable
Margin with respect to the Term Loans, shall be accompanied by a fee payable to
the Term Lenders (which shall include any Non-Consenting Lender that is repaid
in connection with any such amendment or amendment and restatement) in an amount
equal to 1.0% of the aggregate principal amount of the Term Loans then
outstanding only if such amendment, prepayment, replacement, conversion or
re-evidencing is not otherwise undertaken in connection with another material
transaction or series of related material transactions.
     SECTION 2.13. Mandatory Prepayments. (a) [Reserved].
     (b) Not later than the tenth Business Day following receipt of Net Cash
Proceeds from (A) the completion of any Holdings Asset Sale, or (B) the
occurrence of any Holdings Recovery Event, the Borrower shall offer to prepay
outstanding Term Loans in an amount equal to the Required Prepayment Percentage
multiplied by the amount of such Net Cash Proceeds that is received, such
prepayment to be made in accordance with Section 2.13(e). Notwithstanding the
foregoing, if the amount of Net Cash Proceeds from the completion of any such
Holdings Asset Sale or the occurrence of any such Holdings Recovery Event
required to be used to offer to prepay outstanding Term Loans pursuant to this
clause (b) is less than $10,000,000, such application of such Net Cash Proceeds
may be deferred until such time as the amount of such Net Cash Proceeds plus the
aggregate amount of all Net Cash Proceeds received thereafter from the
completion of any such Holdings Asset Sale or the occurrence of any such
Holdings Recovery Event required to be so applied under this clause (b)
aggregates at least $10,000,000, at which time the Borrower shall apply the
aggregate amount of all such deferred Net Cash Proceeds to prepay outstanding
Term Loans, such offer to prepay to be made in accordance with Section 2.13(e).
     (c) In the event that the Borrower shall receive Net Cash Proceeds from the
issuance or other incurrence of Indebtedness of the Borrower (other than
Indebtedness permitted pursuant to Section 6.01), the Borrower shall,
substantially simultaneously with (and in any event not later than the tenth
Business Day next following) the receipt of such Net Cash Proceeds by the
Borrower, apply an amount equal to the Required Prepayment Percentage of such
Net Cash Proceeds to offer to prepay outstanding Term Loans, such offer to
prepay to be made in accordance with Section 2.13(e).

54



--------------------------------------------------------------------------------



 



     (d) No later than ten days following the earlier of (i) 90 days after the
end of each fiscal year, commencing with the fiscal year ending on December 31,
2008, and (ii) the date on which the financial statements with respect to such
period are delivered pursuant to Section 5.04(a) (commencing with the fiscal
year ending on December 31, 2008), the Borrower shall offer to prepay (and
prepay) outstanding Term Loans, such offer to prepay (and prepayment) to be made
in accordance with Section 2.13(e), in an aggregate principal amount equal to
(x) the Required Prepayment Percentage of Excess Cash Flow for the fiscal year
then ended (the “Base Annual ECF Sweep Amount”) minus (y) the aggregate amount
of any voluntary prepayments of Term Loans (under and as defined in the Opco
Credit Agreement) made pursuant to Section 2.12 of the Opco Credit Agreement
during such fiscal year. Notwithstanding the foregoing, the Borrower shall have
the option to calculate Excess Cash Flow for one or more fiscal quarters of any
fiscal year (with respect to such fiscal quarter or any other immediately
preceding fiscal quarter or fiscal quarters during such fiscal year for which
Excess Cash Flow had not previously been so calculated and the prepayment offer
in accordance with Section 2.13(d) and Section 2.13(e) below had not previously
been made); provided that in the event that the Borrower shall exercise such
option, (i) no later than ten days following the earlier of (A) 45 days after
the end of the applicable fiscal quarter and (B) the date on which financial
statements with respect to such applicable fiscal quarter are delivered pursuant
Section 5.04(b), the Borrower shall offer to prepay outstanding Term Loans, such
offer of prepayment to be made in accordance with Section 2.13(e), in an
aggregate principal amount equal to (x) the Required Prepayment Percentage of
Excess Cash Flow for the applicable fiscal period then ended minus (y) the
aggregate amount of any voluntary prepayments of Term Loans (under and as
defined in the Opco Credit Agreement) made pursuant to Section 2.12 of the Opco
Credit Agreement during such applicable fiscal period and (ii) the Borrower
shall continue to be required to make the offer to prepay (and prepayment)
described in the first sentence of this paragraph (d) following the end of the
applicable fiscal year in accordance with the provisions described above
(provided that the amount of Term Loans that the Borrower shall be required to
prepay and offer to prepay with respect to the Excess Cash Flow in respect of
such fiscal year shall be governed by the proviso in the first sentence of
Section 2.13(e)). The Borrower shall provide the Administrative Agent with
written notice of any election described in the immediately preceding sentence
to calculate Excess Cash Flow (and make the required prepayment and prepayment
offer) as of the end of any fiscal quarter of any fiscal year no later than the
earlier of (i) 45 days after the end of the applicable fiscal quarter and
(ii) the date on which financial statements with respect to such applicable
fiscal period are delivered pursuant to Section 5.04(b). For purposes of this
Section 2.13(d), the term “fiscal period” shall mean a period of one or more
consecutive fiscal quarters.
     (e) Notwithstanding any provision in this Agreement to the contrary, but
subject to the right of each Term Lender to elect to decline all or any portion
of any prepayment pursuant to Section 2.13(b), 2.13(c) or Section 2.13(d) as
described below, the amount to be prepaid on any date pursuant to
Section 2.13(b), 2.13(c) or 2.13(d) shall be applied to the prepayment (to the
extent required to be so applied) of all Term Loans outstanding on such date;
provided that, notwithstanding anything in this Agreement to the contrary, in
the case of any prepayment pursuant to Section 2.13(d) in respect of a fiscal
year (as opposed to any other fiscal period), on the date of any prepayment
offer that is required to be made pursuant to such Section in respect of a
fiscal year ended, (a) the Company shall be required to prepay outstanding Term
Loans (under and as defined in the Opco Credit Agreement) by an amount equal to,
if positive, (i)(A) 50% of the Base Annual ECF Sweep Amount for such fiscal year
minus (B) the aggregate amount of any voluntary prepayment of Term Loans (under
and as defined in the Opco Credit Agreement) made pursuant to Section 2.12 of
the Opco Credit Agreement during such applicable fiscal year (“Mandatory ECF
Payment”) minus (ii) any amount that had been offered to, accepted by and
prepaid to the Term Lenders (under and as defined in the Opco Credit Agreement)
at any time during such fiscal year pursuant to clause (i) of the second
sentence of Section 2.13(d) of the Opco Credit Agreement (such amount set forth
in the preceding clause (ii) in respect of such fiscal year, the “Early Paid
Amount”), and the Term Lenders (under and as defined in the Opco Credit
Agreement) shall have no right to decline all or any portion of such required
prepayment amount determined by such subtraction

55



--------------------------------------------------------------------------------



 



and (b) the Borrower shall be required to offer to the Term Lenders, and the
Term Lenders shall have the right to decline all or any portion of such offered
amount, an amount equal to, (x) (A) if the outstanding principal amount of Term
Loans is greater than or equal to $500,000,000 as of the end of such fiscal
year, the Pro Rata ECF Percentage of the Base Annual ECF Sweep Amount for such
fiscal year and (B) if the outstanding principal amount of Term Loans is less
than $500,000,000, 0% of the Base Annual ECF Sweep Amount for such fiscal year
minus in each case (y) if the Early Paid Amount for such fiscal year was more
than the Mandatory ECF Payment for such fiscal year, the amount by which such
Early Paid Amount exceeded the Mandatory ECF Payment.
No later than 5:00 p.m., New York City time, within the earlier of three
Business Days (A) prior to the applicable prepayment date or (B) after the
Borrower has offered prepayment of the Term Loans hereunder, each Term Lender
may provide written notice to the Administrative Agent either (i) setting forth
the maximum amount of the aggregate amount of its Term Loans that it wishes to
have prepaid on such date pursuant to this Section (the “Requested Prepayment
Amount”) or (ii) declining in its entirety any prepayment on such date pursuant
to this Section. In the event that any Term Lender shall fail to provide such
written notice to the Administrative Agent within the time period specified
above, such Term Lender shall be deemed to have elected a Requested Prepayment
Amount equal to its ratable share of such mandatory prepayment (determined based
on the percentage of the aggregate amount of all Term Loans represented by such
Term Lender’s Term Loans as determined immediately prior to such prepayment and
without taking into account any Requested Prepayment Amount of any other
Lender). In the event that the amount of any mandatory prepayment to be made
pursuant to this Section shall be equal to or exceed the aggregate amount of all
Requested Prepayment Amounts of all Term Lenders electing (or deemed to be
electing) such a prepayment, each Term Lender electing (or deemed to be
electing) such a prepayment shall have an amount of its Term Loans prepaid that
is equal to such Term Lender’s Requested Prepayment Amount. In the event that
the amount of any mandatory prepayment to be made pursuant to this Section shall
be less than the aggregate amount of all Requested Prepayment Amounts of all
Term Lenders electing (or deemed to be electing) such a prepayment, each Term
Lender electing (or deemed to be electing) such a prepayment shall have its Term
Loans prepaid in an amount equal to the product of (A) the amount of such
mandatory prepayment and (B) the percentage of the aggregate Requested
Prepayment Amounts of all Term Lenders electing (or deemed to be electing) such
a prepayment represented by such Term Lender’s Requested Prepayment Amount. Any
residual amounts after any mandatory prepayments are made pursuant to this
Section 2.13(e) shall be retained by the Borrower. Mandatory prepayments of
outstanding Term Loans under this Agreement shall be applied against the
remaining scheduled installments due in respect of the Term Loans under
Section 2.11 as directed by the Borrower.
     (f) [Reserved].
     (g) The Borrower shall deliver to the Administrative Agent, at the time of
each prepayment required under this Section 2.13, (i) a certificate signed by a
Financial Officer of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment and (ii) to the extent practicable,
at least ten days prior written notice of such prepayment, (and the
Administrative Agent shall promptly provide the same to each Lender. Each notice
of prepayment shall specify the prepayment date, the Type of each Term Loan
being prepaid and the principal amount of each Term Loan (or portion thereof) to
be prepaid. All prepayments of Borrowings pursuant to this Section 2.13 shall be
accompanied by accrued and unpaid interest on the principal amount to be paid to
but excluding the date of payment and shall be subject to Section 2.16, but
shall otherwise be without premium or penalty.
     SECTION 2.14. Reserve Requirements; Change in Circumstances.
(a) Notwithstanding any other provision of this Agreement, if any Change in Law
shall:

56



--------------------------------------------------------------------------------



 



     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender or the Administrative Agent, or
     (ii) impose on any Lender or the Administrative Agent or the London
interbank market any other condition affecting this Agreement or Eurodollar Term
Loans made by such Lender (except any such reserve requirement which is
reflected in the Adjusted LIBO Rate),
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Term Loan (or of maintaining its
obligation to make any such Term Loan) or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or otherwise) by an amount reasonably deemed by such Lender or the
Administrative Agent to be material, then the Borrower will pay to such Lender
or the Administrative Agent, as the case may be, promptly upon demand such
additional amount or amounts as will compensate such Lender, as the case may be,
for such additional costs incurred or reduction suffered.
     (b) If any Lender or the Administrative Agent shall have determined that
any Change in Law regarding capital adequacy has or would have the effect of
reducing the rate of return on such Lender’s or the Administrative Agent’s
capital or on the capital of such Lender’s or the Administrative Agent’s holding
company, if any, as a consequence of this Agreement or the Terms Loans made by
such Lender to a level below that which such Lender or the Administrative Agent
or such Lender’s or the Administrative Agent’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Administrative Agent’s policies and the policies of such Lender’s or the
Administrative Agent’s holding company with respect to capital adequacy) by an
amount reasonably deemed by such Lender or the Administrative Agent to be
material, then from time to time the Borrower shall pay to such Lender or the
Administrative Agent as the case may be, such additional amount or amounts as
will compensate such Lender or the Administrative Agent or such Lender’s or the
Administrative Agent’s holding company for any such reduction suffered.
     (c) A certificate of a Lender or the Administrative Agent setting forth the
amount or amounts reasonably determined by such Person to be necessary to
compensate such Lender or the Administrative Agent or its holding company, as
applicable, as specified in paragraph (a) or (b) of this Section, the
calculations and criteria applied to determine such amount or amounts, and other
documentation or information reasonably supporting the conclusions in such
certificate, shall be delivered to the Borrower and shall, absent clearly
demonstrable error, be final and conclusive and binding. The Borrower shall pay
such Lender or the Administrative Agent, as the case may be, the amount or
amounts shown as due on any such certificate delivered by it within 10 days
after its receipt of the same.
     (d) Failure or delay on the part of any Lender or the Administrative Agent
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Administrative Agent’s right to demand such compensation;
provided that the Borrower shall not be under any obligation to compensate any
Lender or the Administrative Agent under paragraph (a) or (b) above for
increased costs or reductions with respect to any period prior to the date that
is 270 days prior to such request; provided further that the foregoing
limitation shall not apply to any increased costs or reductions arising out of
the retroactive application of any Change in Law within such 270-day period. The
protection of this Section shall be available to each Lender and the
Administrative Agent regardless of any possible contention of the invalidity or
inapplicability of the Change in Law that shall have occurred or been imposed.
     SECTION 2.15. Change in Legality. (a) Notwithstanding any other provision
of this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any

57



--------------------------------------------------------------------------------



 



Eurodollar Term Loan or to give effect to its obligations as contemplated hereby
with respect to any Eurodollar Term Loan, then, by written notice to the
Borrower (which notice shall include documentation or information in reasonable
detail supporting the conclusions in such notice) and to the Administrative
Agent:
     (i) such Lender may declare that Eurodollar Term Loans will not thereafter
(for the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods and ABR Term Loans will not thereafter
(for such duration) be converted into Eurodollar Term Loans), whereupon any
request for a Eurodollar Borrowing (or to convert an ABR Borrowing to a
Eurodollar Borrowing or to continue a Eurodollar Borrowing for an additional
Interest Period) shall, as to such Lender only, be deemed a request for an ABR
Term Loan (or a request to continue an ABR Term Loan as such for an additional
Interest Period or to convert a Eurodollar Term Loan into an ABR Term Loan, as
the case may be), unless such declaration shall be subsequently withdrawn; and
     (ii) such Lender may require that all outstanding Eurodollar Term Loans
made by it be converted to ABR Term Loans, in which event all such Eurodollar
Term Loans shall be automatically converted to ABR Term Loans as of the
effective date of such notice as provided in paragraph (b) below.
In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Term Loans that would have been made by such Lender or the
converted Eurodollar Term Loans of such Lender shall instead be applied to repay
the ABR Term Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Term Loans. Any such conversion of a Eurodollar
Term Loan under (i) above shall be subject to Section 2.16.
     (b) For purposes of this Section 2.15, a notice to the Borrower by any
Lender shall be effective as to each Eurodollar Term Loan made by such Lender,
if lawful, on the last day of the Interest Period then applicable to such
Eurodollar Term Loan; in all other cases such notice shall be effective on the
date of receipt by the Borrower.
     SECTION 2.16. Indemnity. The Borrower shall indemnify each Lender against
any loss or expense that such Lender may sustain or incur as a consequence of
(a) any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Eurodollar Term
Loan prior to the end of the Interest Period in effect therefor, (ii) the
conversion of any Eurodollar Term Loan to an ABR Term Loan, or the conversion of
the Interest Period with respect to any Eurodollar Term Loan, in each case other
than on the last day of the Interest Period in effect therefor or (iii) any
Eurodollar Term Loan to be made by such Lender (including any Eurodollar Term
Loan to be made pursuant to a conversion or continuation under Section 2.10) not
being made after notice of such Term Loan shall have been given by the Borrower
hereunder, (any of the events referred to in this clause (a) being called a
“Breakage Event”) or (b) any default in the making of any payment or prepayment
required to be made hereunder. In the case of any Breakage Event, such loss
shall include, in the case of a Lender, an amount equal to the excess, as
reasonably determined by such Lender, of (i) its cost of obtaining funds for the
Eurodollar Term Loan that is the subject of such Breakage Event for the period
from the date of such Breakage Event to the last day of the Interest Period in
effect (or that would have been in effect) for such Term Loan over (ii) the
amount of interest likely to be realized by such Lender in redeploying the funds
released or not utilized by reason of such Breakage Event for such period. A
certificate of any Lender setting forth any amount or amounts which such Lender
believes it is entitled to receive pursuant to this Section 2.16, including the
calculations and criteria applied to determine such amount or amounts, and other

58



--------------------------------------------------------------------------------



 



documentation or information reasonably supporting the conclusions in such
certificate, shall be delivered to the Borrower and shall, absent clearly
demonstrable error, be final and conclusive and binding.
     SECTION 2.17. Pro Rata Treatment. Except as required under Section 2.13,
2.14, 2.15 or 2.20, each Borrowing, each payment or prepayment of principal of
any Borrowing, each payment of interest on the Term Loans, each payment of the
Commitment Fees, each reduction of the Term Loan Commitments and each conversion
of any Borrowing to or continuation of any Borrowing as a Borrowing of any Type
shall be allocated pro rata among the Lenders in accordance with their
respective applicable Term Loan Commitments (or, if such Term Loan Commitments
shall have expired or been terminated, in accordance with the respective
principal amounts of their outstanding Term Loans). Each Lender agrees that in
computing such Lender’s portion of any Borrowing to be made hereunder, the
Administrative Agent may, in its discretion, round each Lender’s percentage of
such Borrowing to the next higher or lower whole dollar amount.
     SECTION 2.18. Sharing of Setoffs. Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
the Borrower, or pursuant to a secured claim under Section 506 of Title 11 of
the United States Code or other security or interest arising from, or in lieu
of, such secured claim, received by such Lender under any applicable bankruptcy,
insolvency or other similar law or otherwise, or by any other means, obtain
payment (voluntary or involuntary) in respect of any Term Loan as a result of
which the unpaid principal portion of its Term Loans shall be proportionately
less than the unpaid principal portion of the Term Loans of any other Lender, it
shall be deemed simultaneously to have purchased from such other Lender at face
value, and shall promptly pay to such other Lender the purchase price for, a
participation in the Term Loans of such other Lender, so that the aggregate
unpaid principal amount of the Term Loans and participations in Term Loans held
by each Lender shall be in the same proportion to the aggregate unpaid principal
amount of all Term Loans then outstanding as the principal amount of its Term
Loans prior to such exercise of banker’s lien, setoff or counterclaim or other
event was to the principal amount of all Term Loans outstanding prior to such
exercise of banker’s lien, setoff or counterclaim or other event; provided,
however, that if any such purchase or purchases or adjustments shall be made
pursuant to this Section 2.18 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest. The Borrower expressly consents to the
foregoing arrangements and agrees that any Lender holding a participation in a
Term Loan deemed to have been so purchased may exercise any and all rights of
banker’s lien, setoff or counterclaim with respect to any and all moneys owing
by the Borrower to such Lender by reason thereof as fully as if such Lender had
made a Term Loan directly to the Borrower in the amount of such participation.
     SECTION 2.19. Payments. (a) The Borrower shall make each payment (including
principal of or interest on any Borrowing or any Fees or other amounts)
hereunder and under any other Loan Document not later than 12:00 (noon), New
York City time, on the date when due in immediately available dollars, without
setoff, defense or counterclaim. Each such payment (other than payments pursuant
to Sections 2.14, 2.16 or 2.20, which at the election of the Borrower may be
made directly to the Lender claiming the benefit of any such Sections) shall be
made to the Administrative Agent at its offices at Eleven Madison Avenue, New
York, NY 10010 by wire transfer of immediately available funds (or as otherwise
agreed by the Borrower and the Administrative Agent). The Administrative Agent
shall pay to each Lender any payment received on such Lender’s behalf promptly
after the Administrative Agent’s receipt of such payment. All payments hereunder
and under each other Loan Document shall be made in dollars .
     (b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other

59



--------------------------------------------------------------------------------



 



Loan Document shall become due, or otherwise would occur, on a day that is not a
Business Day, such payment may be made on the next succeeding Business Day, and
such extension of time shall in such case be included in the computation of
interest or Fees, if applicable.
     SECTION 2.20. Taxes. (a) Except as otherwise provided herein, any and all
payments by or on account of any obligation of the Borrower hereunder or under
any other Loan Document shall be made free and clear of and without deduction or
withholding for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct or withhold any Indemnified Taxes or Other
Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions and withholdings
(including deductions and withholdings applicable to additional sums payable
under this Section) the Administrative Agent or such Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions and withholdings been made, (ii) the Borrower shall make (or cause to
be made) such deductions and withholdings and (iii) the Borrower shall pay (or
cause to be paid) the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law. In addition, the
Borrower hereunder shall pay (or cause to be paid) any Other Taxes imposed other
than by deduction or withholding to the relevant Governmental Authority in
accordance with applicable law.
     (b) [Reserved].
     (c) The Borrower shall indemnify the Administrative Agent, and each Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent, or such
Lender, as the case may be, or any of their respective Affiliates, on or with
respect to any payment by or on account of any obligation of the Borrower
hereunder or under any other Loan Document (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Government
Authority. A certificate as to the amount of such payment or liability shall be
delivered to the Borrower by a Lender, or by the Administrative Agent on its
behalf or on behalf of a Lender, promptly upon such party’s determination of an
indemnifiable event and such certificate shall be conclusive absent clearly
demonstrable error; provided that the failure to deliver such certificate shall
not affect the obligations of the Borrower under this Section 2.20(c) except to
the extent the Borrower is actually prejudiced thereby. Payment under this
Section 2.20(c) shall be made within 15 days from the date of delivery of such
certificate; provided that the Borrower shall not be obligated to make any such
payment to the Administrative Agent, or the Lender (as the case may be) in
respect of penalties, interest and other liabilities attributable to any
Indemnified Taxes or Other Taxes if and to the extent that such penalties,
interest and other liabilities are attributable to the gross negligence or
willful misconduct of the Administrative Agent, or such Lender or to the failure
of the Administrative Agent, or a Lender to deliver a timely certificate as to
the amount of an indemnifiable liability.
     (d) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, and in any event within
60 days of such payment being due, the Borrower shall deliver to the
Administrative Agent, the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
     (e) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the reasonable written request of the Borrower, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without

60



--------------------------------------------------------------------------------



 



withholding or at a reduced rate; provided that such Lender is legally entitled
to complete, execute and deliver such documentation and in such Lender’s
judgment such completion, execution or delivery would not materially prejudice
the legal position of such Lender.
     In addition, each Foreign Lender shall (i) furnish on or before it becomes
a party to this Agreement either (a) two accurate and complete originally
executed U.S. Internal Revenue Service Form W-8BEN and/or Form W-8IMY, as
applicable (or successor form) or (b) an accurate and complete U.S. Internal
Revenue Service Form W-8ECI (or successor form), certifying, in either case, to
such Foreign Lender’s legal entitlement to an exemption or reduction from U.S.
federal withholding tax with respect to all interest payments hereunder, and
(ii) provide a new Form W-8BEN and/or Form W-8IMY, as applicable (or successor
form) or Form W-8ECI (or successor form) upon the expiration or obsolescence of
any previously delivered form to reconfirm any complete exemption from, or any
entitlement to a reduction in, U.S. federal withholding tax with respect to any
interest payment hereunder; provided that any Foreign Lender that is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Code and is relying on
the so-called “portfolio interest exemption” shall also furnish a “Non-Bank
Certificate” in the form of Exhibit I together with a Form W-8BEN (or successor
form). Notwithstanding any other provision of this paragraph, a Foreign Lender
shall not be required to deliver any form pursuant to this paragraph that such
Foreign Lender is not legally able to deliver.
     (f) Any Lender that is a United States person, as defined in
Section 7701(a)(30) of the Internal Revenue Code, and is not an exempt recipient
within the meaning of Treasury Regulations Section 1.6049-4(c) shall deliver to
the Borrower (with a copy to the Administrative Agent) two accurate and complete
original signed copies of Internal Revenue Service Form W-9, or any successor
form that such person is entitled to provide at such time in order to comply
with United States back-up withholding requirements.
     (g) For purposes of this Section 2.20, in the case of any Lender that is
treated as a partnership for U.S. federal income tax purposes, any Taxes
required to be deducted and withheld by such Lender with respect to payments
made by the Borrower under any Loan Document shall be treated as Taxes required
to be deducted by the Borrower, but only to the extent such Taxes would have
been required to be deducted and withheld by the Lender if it were treated as a
corporation for U.S. federal income tax purposes making such payments under the
Loan Documents on behalf of the Borrower and Excluded Taxes were defined by
reference to the partner (treating the partner as a Foreign Lender) to whom
payments are made.
     (h) Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 2.20 shall survive the payment in full of all amounts due
hereunder.
     SECTION 2.21. Assignment of Commitments Under Certain Circumstances; Duty
to Mitigate. (a) In the event (i) any Lender delivers a certificate requesting
compensation pursuant to Section 2.14, (ii) any Lender delivers a notice
described in Section 2.15 or (iii) the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority on account of any
Lender pursuant to Section 2.20, the Borrower may, at its sole expense and
effort (including with respect to the processing and recordation fee referred to
in Section 9.04(b)), upon notice to such Lender and the Administrative Agent,
require such Lender to transfer and assign, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all of its
interests, rights and obligations under this Agreement to an assignee that shall
assume such assigned obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (x) such assignment shall not
conflict with any law, rule or regulation or order of any court or other
Governmental Authority having jurisdiction, (y) the Borrower shall have received
the prior written consent of the Administrative Agent, which consent shall not

61



--------------------------------------------------------------------------------



 



unreasonably be withheld or delayed, and (z) the Borrower or such assignee shall
have paid to the affected Lender in immediately available funds an amount equal
to the sum of the principal of and interest accrued to the date of such payment
on the outstanding Term Loans of such Lender, plus all Fees and other amounts
accrued for the account of such Lender hereunder (including any amounts under
Section 2.14 and Section 2.16); provided further that, if prior to any such
transfer and assignment the circumstances or event that resulted in such
Lender’s claim for compensation under Section 2.14 or notice under Section 2.15
or the amounts paid pursuant to Section 2.20, as the case may be, cease to cause
such Lender to suffer increased costs or reductions in amounts received or
receivable or reduction in return on capital, or cease to have the consequences
specified in Section 2.15, or cease to result in amounts being payable under
Section 2.20, as the case may be (including as a result of any action taken by
such Lender pursuant to paragraph (b) below), or if such Lender shall waive its
right to claim further compensation under Section 2.14 in respect of such
circumstances or event or shall withdraw its notice under Section 2.15 or shall
waive its right to further payments under Section 2.20 in respect of such
circumstances or event, as the case may be, then such Lender shall not
thereafter be required to make any such transfer and assignment hereunder.
     (b) If (i) any Lender, shall request compensation under Section 2.14,
(ii) any Lender delivers a notice described in Section 2.15 or (iii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority on account of any Lender pursuant to Section 2.20, then
such Lender shall use reasonable efforts (which shall not require such Lender to
incur an unreimbursed loss or unreimbursed cost or expense or otherwise take any
action inconsistent with its internal policies or legal or regulatory
restrictions or suffer any disadvantage or burden reasonably deemed by it to be
significant) (x) to file any certificate or document reasonably requested in
writing by the Borrower or (y) to assign its rights and delegate and transfer
its obligations hereunder to another of its offices, branches or affiliates, if
such filing or assignment would reduce or eliminate its claims for compensation
under Section 2.14 or enable it to withdraw its notice pursuant to Section 2.15
or would reduce or eliminate amounts payable pursuant to Section 2.20, as the
case may be, in the future. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such filing or
assignment, delegation and transfer.
ARTICLE III.
Representations and Warranties
     The Borrower represents and warrants to the Arrangers, the Administrative
Agent, the Collateral Agent and each of the Lenders that:
     SECTION 3.01. Organization; Powers. The Borrower, the Company and each of
their Subsidiaries (a) is duly organized or formed, validly existing and in good
standing under the laws of the jurisdiction of its organization or formation,
(b) has all requisite power and authority, and the legal right, to own and
operate its property and assets, to lease the property it operates as lessee and
to carry on its business as now conducted and, except to the extent the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect, as proposed to be conducted, (c) is qualified to do business in, and is
in good standing in, every jurisdiction where such qualification is required,
except where the failure so to qualify, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect and (d) has
the power and authority, and the legal right, to execute, deliver and perform
its obligations under this Agreement, each of the other Loan Documents, and each
other agreement or instrument contemplated hereby or thereby to which it is or
will be a party, including, in the case of the Borrower, to borrow hereunder and
to grant the Liens contemplated to be granted by it under the Security
Documents.

62



--------------------------------------------------------------------------------



 



     SECTION 3.02. Authorization; No Conflicts. The Transactions (a) have been
duly authorized by all requisite corporate, partnership or limited liability
company and, if required, stockholder, partner or member action (assuming that
prior to the Funding Date, the Transactions to occur on the Funding Date have
been authorized by the Capital Allocation Committee created by the Board of
Directors of the Company pursuant to resolutions delivered to the administrative
agent under the Opco Credit Agreement on the date hereof (the “Capital
Allocation Committee”)), and (b) assuming at any time prior to the Funding Date
that the consents and approvals described in clause (c), (d) and (e) of
Section 3.04 have been obtained, will not (i) violate (A) any applicable
provision of any material law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents or
by-laws of the Borrower, the Company or any of their Subsidiaries, (B) any order
of any Governmental Authority or arbitrator or (C) any provision of any
indenture or any material agreement or other material instrument to which the
Borrower, the Company or any of their Subsidiaries is a party or by which any of
them or any of their property is or may be bound, (ii) be in conflict with,
result in a breach of or constitute (alone or with notice or lapse of time or
both) a default under, or give rise to any right to accelerate or to require the
prepayment, repurchase or redemption of any obligation under any such indenture
or material agreement or other material instrument or (iii) result in the
creation or imposition of any Lien upon or with respect to any property or
assets now owned or hereafter acquired by the Borrower (other than Liens created
under the Security Documents).
     SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document when
executed and delivered by the Borrower will constitute, a legal, valid and
binding obligation of the Borrower enforceable against the Borrower in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or other laws now or hereafter
in effect relating to creditors’ rights generally and (including with respect to
specific performance) subject to general principles of equity, regardless of
whether considered in a proceeding in equity or at law, and to the discretion of
the court before which any proceeding therefor may be brought.
     SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with, notice to, or any other action by, any Governmental
Authority is or will be required in connection with the Transactions, except for
(a) the filing of UCC financing statements and filings with the United States
Patent and Trademark Office and the United States Copyright Office, (b)
recordation of the Mortgages if any, (c) such other actions specifically
described in Section 3.19, (d) prior to the Funding Date, such approval of FERC
under Section 203 of the Federal Power Act as may be required for the
Transactions, (e) prior to the Funding Date, such approval of, or finding that
no approval is required by, the NYPSC as may be required for the Transactions,
(f) prior to the Funding Date, such consent of the Nuclear Regulatory Commission
pursuant to Section 184 of the Atomic Energy Act of 1954 and 10 C.F.R. § 50.80
in connection with the Transactions, (f) any immaterial actions, consents,
approvals, registrations or filings or (h) such as have been made or obtained
and are in full force and effect.
     SECTION 3.05. Financial Statements. (a) The Borrower has, on or prior to
the Closing Date, furnished to the Lenders (i) the Company’s consolidated
balance sheets and statements of income and stockholder’s equity as of and for
the fiscal years ended December 31, 2006, December 31, 2005 and December 31,
2004, in each case, audited by and accompanied by the opinion of KPMG LLP,
independent public accountants. Such financial statements present fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated subsidiaries as of such dates and for such periods.
Such balance sheets and the notes thereto disclose all material liabilities,
direct or contingent, of the Company and its consolidated subsidiaries as of the
dates thereof. Such financial statements were prepared in accordance with GAAP
applied on a consistent basis.

63



--------------------------------------------------------------------------------



 



     (b) The Borrower has heretofore delivered to the Lenders the Company’s
unaudited pro forma consolidated capitalization as of March 31, 2007, prepared
giving effect to the Transactions as if they had occurred on such date. Such pro
forma capitalization statement (i) has been prepared in good faith by the
Borrower, based on the assumptions used to prepare the pro forma financial
information contained in the Confidential Information Memorandum (which
assumptions are believed by the Borrower on the Closing Date to be reasonable in
all material respects) and (ii) presents fairly in all material respects on a
pro forma basis the estimated capitalization of the Company and its consolidated
Subsidiaries as of such date, assuming that the Transactions had actually
occurred at such date (it being understood that estimates (including pro forma
financial statements), by their nature, are inherently uncertain and that no
assurances are being given that such results will be achieved).
     SECTION 3.06. No Material Adverse Change. As of the Closing Date, no event,
change or condition has occurred that has had, or could reasonably be expected
to have, a Material Adverse Effect since December 31, 2006. After the Closing
Date, no event, change or condition has occurred that has had, or could
reasonably be expected to have, a Funding Date Material Adverse Effect since the
Closing Date.
     SECTION 3.07. Title to Properties; Possession Under Leases. (a) The
Borrower has good and marketable title to, valid leasehold interests in, or a
license or other right to use, all its material properties and material assets
that are included in the Collateral, free and clear of all Liens or other
exceptions to title other than Permitted Liens and minor defects in title that,
in the aggregate, are not substantial in amount and do not materially detract
from the value of the property subject thereto or interfere with its ability to
conduct its business as currently conducted or to utilize such properties and
assets for their intended purposes.
     SECTION 3.08. Subsidiaries. Schedule 3.08 sets forth as of the Closing Date
(but giving effect to the Transactions as if consummated on such date) a list of
all Subsidiaries, including each Subsidiary’s exact legal name (as reflected in
such Subsidiary’s certificate or articles of incorporation or other constitutive
documents) and jurisdiction of incorporation or formation and the percentage
ownership interest of the Borrower (direct or indirect) therein, and identifies
each Subsidiary that is an Opco Loan Party as of the Closing Date. As of the
Closing Date (but giving effect to the Transactions as if consummated on such
date), the shares of capital stock or other Equity Interests so indicated on
Schedule 3.08 are owned by the Borrower, directly or indirectly, free and clear
of all Liens (other than Liens created under the Security Documents and, in the
case of Equity Interests (other than Pledged Securities), Permitted Liens, and
in respect of Pledged Securities, the Permitted Liens set forth in clause (h) of
the definition thereof) and all such shares of capital stock are fully paid, and
to the extent issued by a corporation, non-assessable.
     SECTION 3.09. Litigation; Compliance with Laws. (a) Except as set forth on
Schedule 3.09, there are no actions, suits or proceedings at law or in equity or
by or before any arbitrator or Governmental Authority now pending or, to the
knowledge of the Borrower, threatened against the Borrower, the Company or any
of their Subsidiaries or any business, property or material rights of the
Borrower, the Company or any of their Subsidiaries (i) that, as of the Closing
Date, involve any Loan Document or the Transactions or, at any time thereafter,
involve any Loan Document or the Transactions and which could reasonably be
expected to be material and adverse to the interests of the Borrower, the
Company and their Subsidiaries, taken as a whole, or the Lenders, or (ii) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in, as of the Closing Date, a Material Adverse Effect or,
after the Closing Date, a Funding Date Material Adverse Effect.

64



--------------------------------------------------------------------------------



 



     (b) Except as set forth on Schedule 3.09, none of the Borrower, the Company
or any of their Subsidiaries or any of their respective material properties or
assets is in violation of any law, rule or regulation (including any zoning,
building, ordinance, code or approval or any building permits), or is in default
with respect to any judgment, writ, injunction, decree or order of any
Governmental Authority, where such violation or default, individually or in the
aggregate, could reasonably be expected to result in as of the Closing Date, a
Material Adverse Effect or, after the Closing Date, a Funding Date Material
Adverse Effect (but not including, in each case, any Environmental Law which is
the subject of Section 3.17 or any energy regulation matter which is the subject
of Section 3.23).
     SECTION 3.10. Agreements. None of the Borrower, the Company or any of their
Subsidiaries is in default under any provision of any indenture or other
agreement or instrument evidencing Indebtedness, or any other material agreement
or instrument to which it is a party or by which it or any of its properties or
assets are or may be bound, where such default, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
     SECTION 3.11. Federal Reserve Regulations. (a) None of the Borrower, the
Company or any of their Subsidiaries is engaged principally, or as one of its
material activities, in the business of extending credit for the purpose of
buying or carrying Margin Stock.
     (b) No part of the proceeds of any Term Loan will be used, whether directly
or indirectly, and whether immediately, incidentally or ultimately, for
purchasing or carrying Margin Stock or for the purpose of purchasing, carrying
or trading in any securities under such circumstances as to involve the Borrower
in a violation of Regulation X or to involve any broker or dealer in a violation
of Regulation T. No Indebtedness being reduced or retired out of the proceeds of
any Term Loans was or will be incurred for the purpose of purchasing or carrying
any Margin Stock. Following the application of the proceeds of the Term Loans,
Margin Stock will not constitute more than 25% of the value of the assets of the
Borrower and the Subsidiaries. None of the transactions contemplated by this
Agreement will violate or result in the violation of any of the provisions of
the Regulations of the Board, including Regulation T, U or X. If requested by
any Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1 referred to in
Regulation U.
     SECTION 3.12. Investment Company Act. Neither the Borrower nor the Company
is an “investment company” as defined in, and subject to registration under, the
Investment Company Act of 1940, as amended from time to time.
     SECTION 3.13. Use of Proceeds. The Borrower will use the proceeds of the
Term Loans made on the Funding Date solely to make the Holdings Contribution and
the Company will, in turn, use the proceeds received therefrom to repay Term
Loans under and as defined in the Opco Credit Agreement and the Borrower and/or
the Company may pay fees, costs and expenses incurred in connection therewith
and with the other Transactions.
     SECTION 3.14. Tax Returns. The Borrower, the Company and each of their
Subsidiaries has timely filed or timely caused to be filed all material Federal,
state, local and foreign tax returns or materials required to have been filed by
it and all such tax returns are correct and complete in all material respects.
The Borrower, the Company and each of their Subsidiaries has timely paid or
caused to be timely paid all material Taxes due and payable by it and all
assessments received by it, except Taxes that are being contested in good faith
by appropriate proceedings and for which the Borrower, the Company or such
Subsidiary, as applicable, shall have set aside on its books adequate reserves
in accordance with GAAP or except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect. The Borrower or
the Company, as applicable, has made adequate provision in

65



--------------------------------------------------------------------------------



 



accordance with GAAP for all Taxes accrued and not yet due and payable. Except
as permitted in clause (bb) of the definition of “Permitted Liens”, no Lien for
Taxes has been filed (except for Taxes not yet delinquent that are being
contested in good faith by appropriate proceedings), and to the knowledge of the
Borrower, the Company and each of their Subsidiaries, based on the receipt of
written notice, no claim is being asserted, with respect to any Tax. Neither the
Borrower, the Company nor any of their Subsidiaries (a) intends to treat the
Term Loans or any of the transactions contemplated by any Loan Document as being
a “reportable transaction” (within the meaning of Treasury
Regulation Section 1.6011-4) or (b) is aware of any facts or events that would
result in such treatment.
     SECTION 3.15. No Material Misstatements. None of (a) the Confidential
Information Memorandum or (b) any other written information, report, financial
statement, exhibit or schedule furnished by or on behalf of the Borrower, the
Company or any of their Subsidiaries (other than information of a general
economic or industry nature) to the Arrangers, the Administrative Agent or any
Lender for use in connection with the transactions contemplated by the Loan
Documents or in connection with the negotiation of any Loan Document or included
therein or delivered pursuant thereto contained, contains or will contain (as of
the date of its delivery to the Arrangers, the Administrative Agent or any
Lender or, as modified or supplemented, as of the Closing Date) any material
misstatement of fact or omitted, omits or will omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were, are or will be made, not misleading; provided that to the
extent any such written information, report, financial statement, exhibit or
schedule was based upon or constitutes a forecast or projection (including pro
forma financial statements), the Borrower represents only that it acted in good
faith and upon assumptions believed to be reasonable at the time, it being
understood that projections are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Borrower, the Company
and their Subsidiaries, and that no assurance can be given that such projections
will be realized.
     SECTION 3.16. Employee Benefit Plans. Except as could not reasonably be
expected to result in a Material Adverse Effect, the Borrower and each ERISA
Affiliate is in compliance with the applicable provisions of ERISA and, in
respect of the Benefit Plans and Multiemployer Plans, the Tax Code and the
regulations and published interpretations thereunder. No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events, could reasonably be expected to result in a Material
Adverse Effect.
     SECTION 3.17. Environmental Matters . (a) Except as set forth in
Schedule 3.17 or except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in as of the Closing Date,
a Material Adverse Effect or, after the Closing Date, a Funding Date Material
Adverse Effect, none of the Borrower, the Company or any of their Subsidiaries:
     (i) has failed to comply with any Environmental Law or to take all actions
necessary to obtain, maintain, renew and comply with any permit, license,
registration or other approval required under Environmental Law;
     (ii) has become a party to any administrative or judicial proceeding, or
possesses knowledge of any such proceeding that has been threatened, that could
result in the termination, revocation or modification of any permit, license,
registration or other approval required under Environmental Law;
     (iii) possesses knowledge that the Borrower, the Company or any of their
Subsidiaries has become subject to any Environmental Liability on any Mortgaged
Property (A) is subject to any Lien imposed pursuant to Environmental Law or
(B) contains Hazardous Materials of a form

66



--------------------------------------------------------------------------------



 



or type or in a quantity or location that could reasonably be expected to result
in any Environmental Liability;
     (iv) has received written notice of any claim or threatened claim, with
respect to any Environmental Liability other than those which have been fully
and finally resolved and for which no obligations remain outstanding; or
     (v) possesses knowledge of any facts or circumstances that could reasonably
be expected to result in any Environmental Liability or could reasonably be
expected to materially interfere with or prevent continued material compliance
with Environmental Laws in effect as of the Closing Date and the Funding Date by
the Borrower or the Subsidiaries.
     (b) Since the Closing Date, there has been no change in the status of the
matters disclosed on Schedule 3.17 that, individually or in the aggregate, has
resulted in, or could reasonably be expected to result in, a Funding Date
Material Adverse Effect.
     The representations and warranties in this Section 3.17 are the sole
representations and warranties in any Loan Document with respect to
environmental matters, including without limitation, those relating to
Environmental Law or Hazardous Materials.
     SECTION 3.18. Insurance. Schedule 3.18 sets forth a true, complete and
correct description of all material insurance coverage maintained by or on
behalf of the Borrower, the Company and their Subsidiaries as of the Closing
Date. As of the Closing Date, such insurance is in full force and effect and all
premiums that are due and owed have been duly paid. The Borrower, the Company
and their Subsidiaries are insured by financially sound insurers and such
insurance is in such amounts and covering such risks and liabilities (and with
such deductibles, retentions and exclusions) as are maintained by companies of a
similar size operating in the same or similar businesses.
     SECTION 3.19. Security Documents. (a) The Collateral Agreement is effective
to create in favor of the Collateral Agent, for the ratable benefit of the
Secured Parties, a legal, valid, binding and enforceable security interest in
the Collateral described therein and proceeds thereof, subject to applicable
insolvency, bankruptcy, reorganization, moratorium, fraudulent transfer and
other laws now or hereafter in effect generally affecting rights of creditors
and (including with respect to specific performance) principles of equity,
whether considered in a proceeding in equity or in law and to the discretion of
the court before which any proceeding therefor may be brought, and (i) in the
case of the Pledged Securities, upon the earlier of (A) when such Pledged
Securities are delivered to the Collateral Agent and (B) when financing
statements in appropriate form are filed in the offices specified on
Schedule 3.19(a), (ii) in the case of Deposit Accounts not constituting Excluded
Perfection Assets, by the execution and delivery of control agreements providing
for “control” as described in Section 9-104 of the UCC, (iii) in the case of
Securities Accounts not constituting Excluded Perfection Assets, upon the
earlier of (A) the filing of financing statements in the offices specified on
Schedule 3.19(a) and (B) the execution and delivery of control agreements
providing for “control” as described in Section 9-106 of the UCC and (iv) in the
case of all other Collateral described therein (other than Excluded Perfection
Assets, Intellectual Property Collateral, money not credited to a Deposit
Account or letter of credit rights not constituting supporting obligations),
when financing statements in appropriate form are filed in the offices specified
on Schedule 3.19(a), the Collateral Agreement shall constitute a fully perfected
Lien on, all right, title and interest of the Borrower in such Collateral and
proceeds thereof, as security for the obligations hereunder, in each case prior
and superior to the rights of any other Person (except, in the case of all
Collateral other than Pledged Securities, with respect to Permitted Liens, and
in respect of Pledged Securities, the Permitted Liens set forth in clause (h) of
the definition thereof).

67



--------------------------------------------------------------------------------



 



     (b) Each Intellectual Property Security Agreement is effective to create in
favor of the applicable Collateral Agent, for the ratable benefit of the Secured
Parties, a legal, valid, binding and enforceable security interest in the
Intellectual Property Collateral described therein and proceeds thereof, subject
to applicable insolvency, bankruptcy, reorganization, moratorium, fraudulent
transfer and other laws now or hereafter in effect generally affecting rights of
creditors and (including with respect to specific performance) principles of
equity, whether considered in a proceeding in equity or in law and to the
discretion of the court before which any proceeding therefor may be brought.
When each Intellectual Property Security Agreement (if any) is filed in the
United States Patent and Trademark Office and the United States Copyright
Office, respectively, together with financing statements in appropriate form
filed in the offices specified in Schedule 3.19(a), in each case within the time
period prescribed by applicable law, such Intellectual Property Security
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the grantors thereunder in the Intellectual
Property Collateral, as security for the obligations hereunder, in each case
prior and superior in right to any other Person (except with respect to
Permitted Liens) (it being understood that subsequent recordings in the United
States Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on registered trademarks, trademark applications,
patents, patent applications and copyrights acquired by the grantors after the
Closing Date).
     (c) Each of the Mortgages (if any) is effective to create in favor of the
applicable Collateral Agent, for the ratable benefit of the Secured Parties, a
legal, valid, binding, subsisting and enforceable Lien on, and security interest
in, all of the Borrower’s right, title and interest in and to the Mortgaged
Property thereunder and proceeds thereof, subject to applicable insolvency,
bankruptcy, reorganization, moratorium, fraudulent transfer and other laws now
or hereafter in effect generally affecting rights of creditors and (including
with respect to specific performance) principles of equity, whether considered
in a proceeding in equity or in law, and to the discretion of the court before
which any proceeding therefor may be brought, and when the Mortgages are filed
in the offices specified on Schedule 3.19(c) (or such offices as are otherwise
agreed between the Borrower and the Collateral Agent), each such Mortgage shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the grantors thereof in such Mortgaged Property and proceeds
thereof, as security for the obligations hereunder, in each case prior and
superior in right to any other Person (except Liens expressly permitted by
clauses (f), (h), (i), (j), (k) (solely to the extent that such Lien relating to
such Permitted Refinancing Indebtedness was permitted prior to such refinancing
by clause (f), (h), (i), (j), (n) or (p)), (n), (p), (q)(ii), (dd) and (ff) of
the definition of “Permitted Liens”).
     SECTION 3.20. [Reserved].
     SECTION 3.21. Labor Matters. As of the Closing Date, there are no strikes,
lockouts or slowdowns against the Borrower, the Company or any of their
Subsidiaries pending or, to the knowledge of the Borrower, threatened. All
payments due from the Borrower, the Company or any of their Subsidiaries, or for
which any claim may be made against the Borrower, the Company or any of their
Subsidiaries, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of the
Borrower, the Company or such Subsidiary, except as could not reasonably be
expected to have a Material Adverse Effect. The consummation of the Transactions
will not give rise to any right of termination or right of renegotiation on the
part of any union under any collective bargaining agreement to which the
Borrower, the Company or any of their Subsidiaries is bound.
     SECTION 3.22. Intellectual Property. Except as could not reasonably be
expected to result in a Material Adverse Effect, the Borrower, the Company and
each of their Subsidiaries owns, or is licensed or otherwise has the right to
use, all trademarks, tradenames, copyrights, patents and other intellectual

68



--------------------------------------------------------------------------------



 



property material to its business, and the use thereof by the Borrower, the
Company and their Subsidiaries does not infringe upon the rights of any other
Person.
     SECTION 3.23. Energy Regulation. (a) The Borrower, the Company and any Opco
Subsidiary Guarantor that is a holding company as such term is defined in PUHCA
is exempt in accordance with 18 CFR § 366.3 from the accounting,
record-retention and reporting requirements of PUHCA.
     (b) The Borrower and the Company are not subject to regulation as a “public
utility” as such term is defined in the FPA. Each Opco Subsidiary Guarantor that
is subject to regulation as a “public utility” as such term is defined in the
FPA and that makes sales of energy or capacity that are not pursuant to a state
regulatory authority’s implementation of PURPA has an order from the FERC, which
order is not subject to any pending challenge, investigation, complaint, or
other proceeding, except as could not reasonably be expected to result in as of
the Closing Date, a Material Adverse Effect or, after the Closing Date, a
Funding Date Material Adverse Effect and other than generic proceedings
generally applicable in the industry, (x) authorizing such Opco Subsidiary
Guarantor to engage in wholesale sales of electricity and, to the extent
permitted under its market-based rate tariff, other transactions at market-based
rates and (y) granting such waivers and blanket authorizations as are
customarily granted to entities with market-based rate authority, including
blanket authorizations to issue securities and to assume liabilities pursuant to
Section 204 of the FPA. With respect to each Opco Subsidiary Guarantor described
in the preceding sentence, except as could not reasonably be expected to result
in as of the Closing Date, a Material Adverse Effect or, after the Closing Date,
a Funding Date Material Adverse Effect and except as set forth on
Schedule 3.23(b), the FERC has not imposed any rate caps, mitigation measures,
or other limits on market-based sales of power by that Opco Subsidiary
Guarantor, other than (i) rate caps and mitigation measures generally applicable
to similarly situated marketers or generators selling electricity, ancillary
services or other services at wholesale at market-based rates in the geographic
market where such Opco Subsidiary Guarantor conducts its business, and (ii) the
restrictions imposed on Cabrillo Power I LLC, Cabrillo Power II LLC, Devon Power
LLC, Middletown Power LLC, Montville Power LLC, Norwalk Power LLC, and
Connecticut Jet Power LLC pursuant to those entities’ “reliability must run”
agreements and/or other agreements /arrangements with the independent system
operators, or other similar arrangements.
     (c) Each Opco Subsidiary Guarantor participating in the wholesale power
market in ERCOT has registered with the PUCT to sell electricity at wholesale at
market-based rates, and, except as could not reasonably be expected to result
in            as of the Closing Date, a Material Adverse Effect or, after the
Closing Date, a Funding Date Material Adverse Effect, the PUCT has not imposed
any specific rate cap or mitigation measure (other than generic proceedings
generally applicable in the industry). To its knowledge, as of the Closing Date,
the rates charged by each such Opco Subsidiary Guarantor are not subject to any
pending challenge or investigation .
     (d) Except as could not reasonably be expected to result in as of the
Closing Date, a Material Adverse Effect or, after the Closing Date, a Funding
Date Material Adverse Effect and except as set forth on Schedule 3.23(d), there
are no complaint proceedings pending with the FERC or the PUCT seeking
abrogation or modification, or otherwise investigating the terms, of a contract
for the sale of power by the Borrower, the Company or the Opco Subsidiary
Guarantors.
     (e) Except as could not reasonably be expected to result in as of the
Closing Date, a Material Adverse Effect or, after the Closing Date, a Funding
Date Material Adverse Effect, each of the Borrower, the Company and each of the
Opco Subsidiary Guarantors, as applicable, has filed or caused to be filed with
the applicable state or local utility commission or regulatory bodies, ERCOT and
the FERC all forms, applications, notices, statements, reports and documents
(including all exhibits and amendments

69



--------------------------------------------------------------------------------



 



thereto) required to be filed by it under all Applicable Laws, including PUHCA,
the FPA and state utility laws and the respective rules thereunder, all of which
complied with the applicable requirements of the appropriate act and rules,
regulations and orders thereunder in effect on the date each was filed.
     (f) None of the Borrower, the Company or any of the Opco Subsidiary
Guarantors is subject to any material state laws or material regulations
respecting rates or the financial or organizational regulation of utilities,
other than (i) with respect to those Opco Subsidiary Guarantors that are QFs,
such state regulations contemplated by 18 C.F.R. Section 292.602(c), (ii)
“lightened regulation” by the New York State Public Service Commission (the
“NYPSC”) of the type described in the NYPSC’s order issued on September 23, 2004
in Case 04-E-0884 and (iii) the assertion of jurisdiction by the State of
California over maintenance and operating standards of all generating facilities
pursuant to SB 39XX.
     (g) As of the date of this Agreement, each Facility identified as a “QF” in
Schedule 3.23(g) is a QF under PURPA and the current rules and regulations
promulgated thereunder. As of the date of this Agreement, each person identified
as an “EWG” in Schedule 3.23(g) is an “exempt wholesale generator” within the
meaning of PUHCA and the Energy Policy Act of 2005, as amended. As of the date
of this Agreement, each person identified as a FUCO in Schedule 3.23(g) is a
“foreign utility company” within the meaning of PUHCA.
     SECTION 3.24. Solvency. As of the Funding Date, and immediately following
the making of the Term Loans on the Funding Date and after giving effect to the
application of the proceeds of the Term Loans, (a) the fair value of the assets
of the Borrower, the Company and their Subsidiaries, taken as a whole, at a fair
valuation, taking into account the effect of any indemnities, contribution or
subrogation rights, will exceed their debts and liabilities, subordinated,
contingent or otherwise; (b) the present fair saleable value of the property of
the Borrower, the Company and their Subsidiaries, taken as a whole, taking into
account the effect of any indemnities, contribution or subrogation rights, will
be greater than the amount that will be required to pay the probable liability
of their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured; (c) the Borrower,
the Company and their Subsidiaries, taken as a whole, will be able to pay their
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) the Borrower, the Company and
their Subsidiaries, taken as a whole, will not have unreasonably small capital
with which to conduct the business in which they are engaged as such business is
now conducted and is proposed to be conducted following the Funding Date.
ARTICLE IV.
Conditions of Lending
     The obligations of the Lenders to make Term Loans hereunder are subject to
the satisfaction (or waiver in accordance with Section 9.08) of the following
conditions:
     SECTION 4.01. Conditions Precedent to Closing Date. On the Closing Date:
     (a) The Administrative Agent shall have received, on behalf of itself and
the Lenders a favorable written opinion of (i) Kirkland & Ellis LLP, counsel for
the Borrower and the Subsidiaries, in form and substance reasonably satisfactory
to the Arrangers and their counsel and (ii) each special and local counsel to
the Borrower and the Subsidiaries as the Arrangers may reasonably request, in
each case (A) dated the Closing Date, (B) addressed to the Arrangers, the
Administrative Agent, the Collateral Agent, and the Lenders and (C) covering
such matters relating to the Loan Documents and the Transactions as the
Arrangers shall reasonably request and which are customary for transactions of
the type contemplated herein.

70



--------------------------------------------------------------------------------



 



     (b) The Administrative Agent shall have received (i) a copy of the
certificate or articles of incorporation or other formation documents, including
all amendments thereto, of the Borrower, certified as of a recent date by the
Secretary of State of the state of its organization, and a certificate as to the
good standing as of a recent date, from such Secretary of State; (ii) a
certificate of the Secretary or Assistant Secretary of the Borrower dated the
Closing Date and certifying (A) that attached thereto is a true and complete
copy of the by-laws of the Borrower as in effect on the Closing Date and at all
times since a date prior to the date of the resolutions described in clause
(B) below, (B) with respect to the Borrower, that attached thereto is a true and
complete copy of resolutions duly adopted by the Board of Directors of the
Borrower authorizing the execution, delivery and performance of the Loan
Documents to which the Borrower is a party and the borrowings hereunder, and
that such resolutions have not been modified, rescinded or amended and are in
full force and effect, (C) that the certificate or articles of incorporation or
other formation documents of the Borrower has not been amended since the date of
the last amendment thereto shown on the certificate of good standing furnished
pursuant to clause (i) above and (D) with respect to the Borrower, as to the
incumbency and specimen signature of each officer executing any Loan Document or
any other document delivered in connection herewith on behalf of the Borrower;
(iii) a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to (ii) above; and (iv) if requested, documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act (title III of Pub. L. 107-56 (signed into law October 26, 2001)).
     (c) The Administrative Agent shall have received (i) this Agreement,
executed and delivered by a duly authorized officer of the Borrower, (ii) if
requested by any Lender pursuant to Section 2.04, a promissory note or notes
conforming to the requirements of such Section and executed and delivered by a
duly authorized officer of the Borrower, and (iii) a Lender Addendum executed
and delivered by each Lender and accepted by the Borrower.
     (d) The Borrower shall have paid all fees and reasonable, documented
out-of-pocket costs and expenses (including reasonable legal fees and expenses
of Latham & Watkins LLP, counsel to the Arrangers, and any special regulatory
counsel) and their technical and other non-financial advisors, title premiums,
survey charges and recording taxes and fees) and other compensation accrued and
payable as of such date to the Arrangers, the Administrative Agent or the
Lenders as separately agreed by the Borrower and the Arrangers.
     (e) The Arrangers shall have received the financial statements required on
or prior to the Closing Date pursuant to Section 3.05 all in form and substance
reasonably satisfactory to the Arrangers.
     (f) The Arrangers shall have received the results of a recent Lien and
judgment search in each relevant jurisdiction with respect to the Borrower and
such search shall reveal no Liens on any of the assets of the Borrower except,
in the case of Collateral other than Pledged Securities, for Permitted Liens,
and in respect of Pledged Securities, the Permitted Liens in clause (h) of the
definition thereof and except for Liens to be discharged on or prior to the
Closing Date pursuant to documentation reasonably satisfactory to the Arrangers
or such other Liens that are not discharged with the consent of the
Administrative Agent, as such consent may be provided in the Administrative
Agent’s reasonable judgment.
     (g) The Borrower shall have furnished to the Administrative Agent, for
distribution to each Lender, a detailed consolidated budget for each fiscal year
through 2012 (including a

71



--------------------------------------------------------------------------------



 



projected consolidated balance sheet and related statements of projected
operations and cash flows as of the end of and for such fiscal year and setting
forth the assumptions used for purposes of preparing such budget).
     SECTION 4.02. Conditions Precedent to Funding Date. On the Funding Date:
     (a) The Administrative Agent shall have received a notice of such Borrowing
as required by Section 2.03.
     (b) The representations and warranties set forth in each Loan Document
shall be true and correct in all material respects on and as of the Funding Date
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects on and as of such earlier date.
     (c) At the time of and immediately after the Funding Date, no Event of
Default or Default shall have occurred and be continuing.
     (d) The Arrangers shall have received a solvency certificate from a
Financial Officer of the Borrower, in form and substance reasonably satisfactory
to each Arranger, supporting the conclusions that after giving effect to the
Transactions, the Borrower and the Subsidiaries, taken as a whole, will not be
insolvent or be rendered insolvent by the Indebtedness incurred in connection
therewith, or be left with unreasonably small capital with which to engage in
its businesses, or have incurred debts beyond its ability to pay such debts as
they mature.
     (e) The Administrative Agent shall have received a certificate, dated the
Funding Date and signed by a Financial Officer of the Borrower, confirming
compliance with the conditions precedent set forth in paragraphs (b) and (c) of
this Section.
     (f) The Administrative Agent shall have received a true and complete copy
of resolutions duly adopted by the Capital Allocation Committee authorizing the
execution, delivery and performance of the Loan Documents to which the Borrower
is a party and the borrowings hereunder.
     (g) The Administrative Agent shall have received, on behalf of itself and
the Lenders a favorable written opinion of (i) Kirkland & Ellis LLP, counsel for
the Borrower and the Subsidiaries, in form and substance reasonably satisfactory
to the Arrangers and their counsel and (ii) each special and local counsel to
the Borrower and the Subsidiaries (including special regulatory counsel) as the
Arrangers may reasonably request, in each case (A) dated as of the Funding Date,
(B) addressed to the Arrangers, the Administrative Agent, the Collateral Agent,
and the Lenders and (C) covering such matters relating to the Loan Documents and
the Transactions as the Arrangers shall reasonably request and which are
customary for transactions of the type contemplated herein.
     (h) The Administrative Agent shall have received the Collateral Agreement,
executed and delivered by a duly authorized officer of the Borrower.
     (i) The Holdings Reorganization shall have been consummated, or shall be
consummated concurrently with the funding of the Term Loans, pursuant to the
terms of the documentation relating thereto which shall be in form and substance
reasonably satisfactory to the Administrative Agent.

72



--------------------------------------------------------------------------------



 



     (j) The Borrower shall have paid all fees and reasonable, documented
out-of-pocket costs and expenses (including reasonable legal fees and expenses
of Latham & Watkins LLP, counsel to the Arrangers, and one local counsel to the
Arrangers per relevant jurisdiction (it being understood that such limitation
does not apply to special regulatory counsel) and their technical and other
non-financial advisors, title premiums, survey charges and recording taxes and
fees (if any)) and other compensation accrued and payable as of such date to the
Arrangers, the Administrative Agent or the Lenders as separately agreed by the
Borrower and the Arrangers.
     (k) The Collateral Agent, for the ratable benefit of the Secured Parties,
shall have been granted on the Funding Date, to the extent described in
Section 3.19, first priority perfected (subject to the limitations set forth in
Section 3.19) Liens on the Collateral (subject, in the case of all Collateral
other than Pledged Securities, only to Permitted Liens and in the case of
Pledged Securities, the Permitted Liens in clause (h) of the definition thereof)
and shall have received such other reports, documents and agreements as the
Collateral Agent shall reasonably request. The Pledged Securities shall have
been duly and validly pledged under the Collateral Agreement to the Collateral
Agent, for the ratable benefit of the Secured Parties, and certificates
representing such Pledged Securities, accompanied by instruments of transfer and
stock powers endorsed in blank, shall be in the actual possession of the
Collateral Agent.
     (l) All material governmental, shareholder and third-party approvals and
all material consents necessary for the Transactions (including (i) the approval
of FERC under Section 203 of the Federal Power Act as may be required for the
Holdings Reorganization, (ii) the approval of, or finding that no approval is
required by, the NYPSC, as may be required for the Transactions, and (iii) the
consent of the Nuclear Regulatory Commission pursuant to Section 184 of the
Atomic Energy Act of 1954 and 10 C.F.R. § 50.80 in connection with the
Transactions) shall have been received and shall be in full force and effect,
and all applicable waiting periods shall have expired without any materially
adverse action being taken by any applicable authority.
     (m) The Arrangers shall have received the results of a bring-down Lien and
judgment search in each relevant jurisdiction with respect to the Borrower and
such search shall reveal no Liens on any of the Collateral except, in the case
of Collateral other than Pledged Securities, for Permitted Liens and in the case
of Pledged Securities, the Permitted Liens in clause (h) of the definition
thereof.
     (n) The Collateral Agent shall have received a duly executed Perfection
Certificate dated on prior to the Funding Date.
     The obligations of the Lenders to make Term Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.08). For the avoidance of doubt, the Borrower shall be
under no obligation to draw Term Loans on any date, including the Funding Date
(if any).
ARTICLE V.
Affirmative Covenants
     The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Term Loan Commitments have been
terminated and the principal of and interest on each Term Loan, all Fees and all
other expenses or amounts payable under any Loan Document (other than
indemnification and other contingent obligations in each case not then due and
payable) shall have

73



--------------------------------------------------------------------------------



 



been paid in full, the Borrower will, and will cause the Company each of its and
the Company’s Subsidiaries to:
     SECTION 5.01. Corporate Existence. Subject to Section 6.04 hereof, and only
with respect to the Borrower, the Company and the other Restricted Subsidiaries,
do or cause to be done all things necessary to preserve and keep in full force
and effect (a) its corporate existence, and the corporate, partnership or other
existence of the Company each of their subsidiaries, in accordance with the
respective organizational documents (as the same may be amended from time to
time) of the Borrower, the Company or any such subsidiary; and (b) the rights
(charter and statutory), licenses and franchises of the Borrower, the Company
and their Subsidiaries, except where the failure to so preserve and keep could
not reasonably be expected to result in a Material Adverse Effect; provided,
however, that neither the Borrower, the Company nor any other Restricted
Subsidiary shall be required to preserve any such right, license or franchise,
or the corporate, partnership or other existence of any of its subsidiaries, if
the Borrower, the Company or such other Restricted Subsidiary shall determine
that the preservation thereof is no longer desirable in the conduct of the
business of the Borrower, the Company and their Subsidiaries, taken as a whole,
and that the loss thereof could not reasonably be expected to result in a
Material Adverse Effect.
     SECTION 5.02. Insurance. Except to the extent any such insurance is not
generally available in the marketplace from commercial insurers, keep its
properties that are of an insurable character adequately insured in accordance
with industry standards at all times by financially sound insurers (provided,
however, that there shall be no breach of this Section 5.02 if any such insurer
becomes financially unsound and the Borrower, the Company or any of their
Subsidiaries obtains reasonably promptly insurance coverage from a different
financially sound insurer); maintain such other insurance, to such extent and
against such risks (and with such deductibles, retentions and exclusions), in
each case as is customary with companies of a similar size operating in the same
or similar businesses; maintain such other insurance as may be required by law;
and maintain such other insurance as otherwise required by the Security
Documents.
     SECTION 5.03. Taxes. Pay, and cause each of the Company and the Borrower’s
and the Company’s Subsidiaries to pay, prior to delinquency, all material Taxes,
assessments, and governmental levies except such as are contested in good faith
and by appropriate proceedings and where the Borrower or the Company or the
relevant Subsidiary shall have set aside on its books adequate reserves with
respect thereto in accordance with GAAP and such contest operates to suspend
collection of the contested obligation, tax, assessment or charge and
enforcement of a Lien.
     SECTION 5.04. Financial Statements, Reports, etc. In the case of the
Borrower, furnish to the Administrative Agent for distribution to each Lender:
     (a) within 90 days after the end of each fiscal year (beginning within
90 days after the end of fiscal year 2007), its consolidated balance sheet and
related statements of income, stockholders’ equity and cash flows showing the
financial condition as of the close of such fiscal year of the Borrower and its
consolidated Subsidiaries at such time and the results of its operations and the
operations of such Subsidiaries during such year, together with comparative
figures for the immediately preceding fiscal year, all audited by KPMG LLP or
other independent public accountants of recognized national standing and
accompanied by an opinion of such accountants reasonably satisfactory to the
Administrative Agent (which shall not be qualified in any material respect,
except for qualifications relating to accounting changes (with which such
independent public accountants shall concur) in response to FASB releases or
other authoritative pronouncements) to the effect that such consolidated
financial statements fairly present the

74



--------------------------------------------------------------------------------



 



financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;
     (b) within 45 days after the end of each of the first three fiscal quarters
of each fiscal year, its unaudited consolidated balance sheet and related
statements of income, stockholders’ equity and cash flows showing the financial
condition as of the close of such fiscal quarter of the Borrower and its
consolidated Subsidiaries at such time and the results of its operations and the
operations of such Subsidiaries during such fiscal quarter and the then elapsed
portion of the fiscal year, and comparative figures for the same periods in the
immediately preceding fiscal year, all certified by one of its Financial
Officers to the effect that such financial statements, while not examined by
independent public accountants, reflect in the opinion of the Borrower all
adjustments necessary to present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis as of the end of and for such periods in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes (it being understood that prior to the
Funding Date the requirements under this paragraph (b) shall be satisfied if the
Borrower delivers the financial statements required to be delivered by
Section 5.04(b) of the Opco Credit Agreement);
     (c) concurrently with any delivery of financial statements under paragraph
(a) above for the year ended December 31, 2007 and each year thereafter, a
letter from the accounting firm rendering the opinion on such statements (which
letter may be limited to accounting matters and disclaim responsibility for
legal interpretations) stating whether, in connection with their audit
examination, anything has come to their attention which would cause them to
believe that any Default or Event of Default existed on the date of such
financial statements and if such a condition or event has come to their
attention and (ii) concurrently with any delivery of financial statements under
paragraph (a) or (b) above, a certificate of a Financial Officer of the Borrower
(A) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto, (B) in the case of a certificate delivered with the financial
statements required by paragraph (a) above, setting forth the Borrower’s
calculation of Excess Cash Flow for the applicable fiscal year and the Available
Amount as at the end of the applicable fiscal year and (C) disclosing any
Holdings Asset Sale or Holdings Recovery Event (other than any Holdings Asset
Sale or Holdings Recovery Event not subject to the mandatory prepayment
provisions set forth in Section 2.13(b) pursuant to the first proviso of the
definition of Net Cash Proceeds) that was consummated in the preceding fiscal
quarter and specifying the nature thereof and the use of proceeds with respect
thereto;
     (d) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower, the Company or any of their Subsidiaries with the Securities and
Exchange Commission, or any Governmental Authority succeeding to any or all of
the functions of said Commission, or with any domestic national securities
exchange, or distributed to its shareholders generally, as the case may be;
     (e) promptly after the receipt thereof by the Borrower, the Company or any
of their Subsidiaries, a copy of any “management letter” received by any such
Person from its certified public accountants and the management’s response
thereto; and
     (f) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower, the
Company or any of their

75



--------------------------------------------------------------------------------



 



Subsidiaries, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender (acting through the Administrative Agent) may
reasonably request.
     SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative
Agent written notice of the following promptly after the Borrower obtains
knowledge thereof:
     (a) any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) taken or proposed to be taken with
respect thereto;
     (b) the filing or commencement of any action, suit or proceeding, whether
at law or in equity or by or before any arbitrator or Governmental Authority,
against the Borrower, the Company or any of their Subsidiaries that could
reasonably be expected to result in a Material Adverse Effect;
     (c) the occurrence of any ERISA Event that could reasonably be expected to
result in a Material Adverse Effect; and
     (d) any development that has resulted in, or could reasonably be expected
to result in, a Material Adverse Effect.
     SECTION 5.06. Information Regarding Collateral. (a) Furnish to each of the
Administrative Agent and the Collateral Agent prompt written notice of (i) any
change (A) in the Borrower’s corporate name as set forth in its certificate of
incorporation, certificate of formation or other relevant organizational
documents, (B) any office or facility (other than any location within the
control of the Administrative Agent or the Collateral Agent) at which material
portions of Collateral owned by it is located (including the establishment of
any such new office or facility), (C) in the Borrower’s corporate structure or
(D) in the Borrower’s Federal Taxpayer Identification Number; (ii) any formation
or acquisition after the Closing Date of any Subsidiary of the Borrower or the
Company that is not an Excluded Subsidiary; and (iii) any sale, transfer, lease,
issuance or other disposition (by way of merger, consolidation, operation of law
or otherwise) after the Closing Date of any Equity Interests of any Subsidiary
of the Borrower or the Company that is not an Excluded Subsidiary to any Person
other than the Borrower or another Subsidiary of the Borrower or the Company.
The Borrower agrees not to effect or permit any change referred to in the
preceding sentence unless a reasonable period has been provided (such period to
be at least 3 Business Days) for making all filings under the UCC or otherwise
and taking all other actions, in each case that are required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected (subject to the limitations set forth in Section 3.19)
security interest in all the Collateral (other than any Excluded Perfection
Assets). The Borrower also agrees promptly to notify each of the Administrative
Agent and the Collateral Agent if any material portion of the Collateral is
damaged or destroyed.
     (b) In the case of the Borrower, each year, at the time of delivery of the
annual financial statements with respect to the preceding fiscal year pursuant
to Section 5.04(a), deliver to the Administrative Agent a certificate of a
Financial Officer of the Borrower setting forth (i) the information required
pursuant to Section I of the Perfection Certificate or confirming that there has
been no change in such information since the date of the Perfection Certificate
delivered on the Funding Date or the date of the most recent certificate
delivered pursuant to this Section and (ii) any liquidation or dissolution
during such preceding fiscal year of any Subsidiary of the Borrower or the
Company that is not an Excluded Subsidiary.
     SECTION 5.07. Maintaining Records; Access to Properties and Inspections.
(a) Keep, and cause the Company and each Subsidiary of the Borrower and the
Company to keep, proper books of

76



--------------------------------------------------------------------------------



 



record and account in which full, true and correct entries in conformity with
GAAP and all applicable requirements of law are made of all financial
operations. No more than once in any fiscal year (except if an Event of Default
has occurred and is continuing) the Borrower will, and will cause the Company
and each of the Borrower’s and the Company’s Subsidiaries to, permit, if
requested by the Administrative Agent, any representatives designated by the
Administrative Agent or any Lender to visit and inspect the financial records
and the properties of the Borrower, the Company or any of their Subsidiaries at
reasonable times and as reasonably requested and to make extracts from and
copies of such financial records, and permit any representatives designated by
the Administrative Agent or any Lender to discuss the affairs, finances and
condition of the Borrower, the Company or any of their Subsidiaries with the
officers thereof and independent accountants therefor.
     (b) At its election, the Administrative Agent may retain, or require the
Borrower to retain, an independent engineer or environmental consultant to
conduct an environmental assessment of any Mortgaged Property or facility of the
Borrower, the Company or any of their Subsidiaries. Any such environmental
assessments conducted pursuant to this paragraph (b) shall be at the Borrower’s
sole cost and expense only if conducted following the occurrence of (i) an Event
of Default or (ii) any event, circumstance or condition that could reasonably be
expected to result in an Event of Default, in the case of each of clause (i) and
(ii) that concerns or relates to any Environmental Liabilities of the Borrower,
the Company or any of their Subsidiaries; provided that the Borrower shall only
be responsible for such costs and expenses to the extent that such environmental
assessment is limited to that which is reasonably necessary to assess the
subject matter of such Event of Default or such event, circumstance or condition
that could reasonably be expected to result in an Event of Default. In addition,
environmental assessments conducted pursuant to this paragraph (b) shall not be
conducted more than once every twelve months with respect to any parcel of
Mortgaged Property or any single facility of the Borrower, the Company or any of
their Subsidiaries unless such environmental assessments are conducted following
the occurrence of (i) an Event of Default or (ii) any event, circumstance or
condition that could reasonably be expected to result in an Event of Default, in
the case of each of clause (i) and (ii) that concerns or relates to any
Environmental Liabilities of the Borrower, the Company or any of their
Subsidiaries. The Borrower shall, and shall cause the Company and each of the
Borrower’s and the Company’s Subsidiaries to, reasonably cooperate in the
performance of any such environmental assessment and permit any such engineer or
consultant designated by the Administrative Agent to have reasonable access to
each property or facility at reasonable times and after reasonable notice to the
Borrower of the plans to conduct such an environmental assessment. Environmental
assessments conducted under this paragraph (b) shall be limited to visual
inspections of the Mortgaged Property or facility, interviews with
representatives of the Borrower or facility personnel, and review of applicable
records and documents pertaining to the property or facility.
     (c) In the event that the Administrative Agent reasonably believes that
Hazardous Materials have been Released or are threatened to be Released on any
Mortgaged Property or other facility of the Borrower, the Company or any of
their Subsidiaries or that any such property or facility is not being operated
in compliance with applicable Environmental Law, in each case where the Release,
threatened Release or failure to comply has resulted in, or could reasonably be
expected to result in, a material Environmental Liability of the Borrower, the
Company or any of their Subsidiaries, the Administrative Agent may, at its
election and after reasonable notice to the Borrower, retain, or require the
Borrower to retain, an independent engineer or other qualified environmental
consultant to reasonably assess the subject matter of such Release, threatened
Release or failure to comply with applicable Environmental Law. Such
environmental assessments may include detailed visual inspections of the
Mortgaged Property or facility, including any and all storage areas, storage
tanks, drains, dry wells and leaching areas, and the taking of soil samples,
surface water samples and groundwater samples as well as such other reasonable
investigations or analyses in each case as are reasonable and necessary to
assess the subject matter of the Release, threatened Release or failure to
comply. The Borrower shall, and shall cause the Company and

77



--------------------------------------------------------------------------------



 



each of the Borrower’s and the Company’s Subsidiaries to, reasonably cooperate
in the performance of any such environmental assessment and permit any such
engineer or consultant designated by the Administrative Agent to have reasonable
access to each property or facility at reasonable times and after reasonable
notice to the Borrower of the plans to conduct such an environmental assessment.
All environmental assessments conducted pursuant to this paragraph (c) shall be
at the Borrower’s sole cost and expense.
     SECTION 5.08. Use of Proceeds. Use the proceeds of the Term Loans only for
the purposes set forth in Section 3.13.
     SECTION 5.09. Additional Collateral, etc. (a) With respect to any
Collateral acquired after the Funding Date or, in the case of inventory or
equipment that is part of the Collateral, any material Collateral (other than
Collateral in possession of the Administrative Agent or the Collateral Agent)
moved after the Closing Date by the Borrower (other than any Collateral
described in paragraphs (b), (c) or (d) of this Section) as to which the
Collateral Agent, for the benefit of the Secured Parties, does not have a
perfected security interest, promptly (and, in any event, within 20 Business
Days following the date of such acquisition or designation) (i) execute and
deliver to the Administrative Agent, and the Collateral Agent such amendments to
the Collateral Agreement or such other Security Documents as the Collateral
Agent deems necessary or reasonably advisable to grant to such Collateral Agent,
for the benefit of the Secured Parties, a security interest in such Collateral
and (ii) take all actions necessary or reasonably requested by the
Administrative Agent to grant to the Collateral Agent, for the benefit of the
Secured Parties, a perfected (subject to the limitations set forth in
Section 3.19) first priority security interest in such Collateral (other than
any Excluded Perfection Assets and, except with respect to Pledged Securities,
subject to Permitted Liens, and in respect of Pledged Securities, the Permitted
Liens set forth in clause (h) of the definition thereof), including the filing
of UCC financing statements in such jurisdictions as may be required by the
Collateral Agreement or by law or as may be reasonably requested by the
Administrative Agent or the Collateral Agent.
     (b) With respect to any fee interest in any Collateral consisting of real
property or any lease of Collateral consisting of real property acquired or
leased after the Funding Date by the Borrower (other than any Excluded
Perfection Assets), promptly (and, in any event, within 60 days following the
date of such acquisition) (i) execute and deliver a first priority Mortgage in
favor of the Collateral Agent, for the benefit of the Secured Parties, covering
such real property and in form and substance reasonably satisfactory to the
Collateral Agent, (ii) provide the Secured Parties with (A) title and extended
coverage insurance covering such real property in an amount at least equal to
the purchase price of such real property (or such other amount as shall be
reasonably specified by the Administrative Agent or the Collateral Agent, which
may be the value of the generation assets, if applicable, situated thereon),
together with such endorsements as are reasonably required by the Administrative
Agent or the Collateral Agent and are obtainable in the State in which such real
property is located, as well as a current ALTA survey thereof complying with the
requirements set forth in Schedule 5.09(b) and all of the other provisions
herein and in the Security Documents, together with a surveyor’s certificate and
(B) any consents or estoppels reasonably deemed necessary or advisable by the
Administrative Agent or the Collateral Agent in connection with such Mortgage,
each of the foregoing in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent, (iii) if reasonably requested by
the Administrative Agent, deliver to the Administrative Agent and the Collateral
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent and the Collateral Agent and (iv) deliver to the
Administrative Agent a notice identifying the consultant’s reports,
environmental site assessments or other documents relied upon by the Borrower to
determine that any such real property included in such Collateral does not
contain Hazardous Materials of a form or type or in a quantity or location that
could, or to determine that the operations on any such real property included in
such Collateral is in compliance

78



--------------------------------------------------------------------------------



 



with Environmental Law except to the extent any non-compliance could not,
reasonably be expected to result in a material Environmental Liability.
     (c) With respect to any new Subsidiary (other than an Unrestricted
Subsidiary or a subsidiary of the Company) created or acquired after the Funding
Date by (and directly owned by) the Borrower, promptly (and, in any event,
within 20 days following such creation or the date of such acquisition), (i)
execute and deliver to the Administrative Agent and the Collateral Agent such
amendments to the Collateral Agreement as the Administrative Agent or the
Collateral Agent deems necessary or reasonably advisable to grant to the
Collateral Agent, for the benefit of the Secured Parties, a valid, perfected
first priority security interest in the Equity Interests in such new Subsidiary
that are owned by the Borrower, (ii) deliver to the Collateral Agent the
certificates, if any, representing such Equity Interests, together with undated
instruments of transfer or stock powers, in blank, executed and delivered by a
duly authorized officer of the Borrower, and (iii) deliver to the Administrative
Agent and the Collateral Agent, if reasonably requested, legal opinions relating
to the matters described above, which opinions shall be in form and substance,
and from counsel, reasonably satisfactory to the Administrative Agent and the
Collateral Agent.
     (d) With respect to any new Foreign Subsidiary (other than an Unrestricted
Subsidiary or a subsidiary of the Company) created or acquired after the Funding
Date by (and directly owned by) the Borrower, promptly (and, in any event,
within 25 days following such creation or the date of such acquisition),
(i) execute and deliver to the Administrative Agent and the Collateral Agent
such amendments to the Collateral Agreement as the Administrative Agent or the
Collateral Agent deems necessary or advisable in order to grant to the
Collateral Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in the Equity Interests in such new Foreign
Subsidiary that is directly owned by the Borrower (provided that in no event
shall more than 66% of the total outstanding voting first-tier Equity Interests
in any such new Foreign Subsidiary be required to be so pledged), (ii) deliver
to the Collateral Agent the certificates representing such Equity Interests,
together with undated instruments of transfer or stock powers, in blank,
executed and delivered by a duly authorized officer of the Borrower and take
such other action as may be necessary or, in the reasonable opinion of the
Administrative Agent or the Collateral Agent, desirable to perfect the security
interest of the Collateral Agent thereon and (iii) deliver to the Administrative
Agent and the Collateral Agent, if reasonably requested, legal opinions (which
may be delivered by in-house counsel if admitted in the relevant jurisdiction)
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative Agent
and the Collateral Agent.
     SECTION 5.10. Further Assurances. (a) From time to time duly authorize,
execute and deliver, or cause to be duly authorized, executed and delivered,
such additional instruments, certificates, financing statements, agreements or
documents, and take all such actions (including filing UCC and other financing
statements), as the Administrative Agent and the Collateral Agent may reasonably
request, for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or perfecting or renewing the rights of
the Administrative Agent, the Collateral Agent and the Secured Parties with
respect to the Collateral (or with respect to any additions thereto or
replacements or proceeds or products thereof or with respect to any other
property or assets hereafter acquired by the Borrower which assets or property
may be deemed to be part of the Collateral) pursuant hereto or thereto. Upon the
exercise by the Administrative Agent, the Collateral Agent or any Lender of any
power, right, privilege or remedy pursuant to this Agreement or the other Loan
Documents which requires any consent, approval, recording, qualification or
authorization of any Governmental Authority, the Borrower will execute and
deliver, or will cause the execution and delivery of, all applications,
certifications, instruments and other documents and papers that the
Administrative Agent, the Collateral Agent or such

79



--------------------------------------------------------------------------------



 



Lender may be required to obtain from the Borrower for such governmental
consent, approval, recording, qualification or authorization.
     SECTION 5.11. Change of Control. At any time after the Holdings
Reorganization shall have occurred, the Borrower shall at all times be the
Beneficial Owner of all of the Capital Stock of the Company.
ARTICLE VI.
Negative Covenants
     The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Term Loan Commitments have been
terminated and the principal of and interest on each Term Loan, all Fees and all
other expenses or amounts payable under any Loan Document (other than
indemnification and other contingent obligations in each case not then due and
payable) shall have been paid in full, the Borrower will not, nor will it cause
or permit the Company or any of the other Restricted Subsidiaries to:
     SECTION 6.01. Indebtedness and Preferred Stock. Directly or indirectly,
create, incur, issue, assume, guarantee or otherwise become directly or
indirectly liable, contingently or otherwise, with respect to (collectively,
“incur”) any Indebtedness, and the Borrower will not issue any Disqualified
Stock and will not permit the Company or the other Restricted Subsidiaries to
issue any shares of preferred stock except for:
     (a) (i) the incurrence by the Borrower of the Indebtedness created under
the Loan Documents and (ii) the incurrence by the Company (and the Guarantee
thereof by the Opco Subsidiary Guarantors) of the Indebtedness created (and the
reimbursement obligations with respect to letters of credit issued) under the
Opco Credit Agreement and the other Opco Loan Documents and any Revolver
Refinancing Indebtedness; provided that the net cash proceeds of any
Indebtedness incurred under clause (a)(ii) in excess of $6,000,000,000 shall be
distributed by the Company to the Borrower and used by the Borrower to repay
Term Loans hereunder, in each case, no later than the fifth Business Day
following the receipt thereof;
     (b) the incurrence by the Company and its Restricted Subsidiaries of the
Existing Indebtedness;
     (c) the incurrence by any Opco Loan Party of Indebtedness represented by
the Senior Notes issued on or prior to the Closing Date and the related
Guarantees of the Opco Subsidiary Guarantors thereof, and at the sole discretion
of the Borrower, the Guarantee by the Borrower of any such Indebtedness;
     (d) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness represented by Attributable Debt, Capital Lease Obligations,
mortgage financings or purchase money obligations, in each case, incurred for
the purpose of financing all or any part of the purchase price or cost of
design, construction, installation or improvement or lease of property (real or
personal), plant or equipment used in the business of the Borrower or any of its
Restricted Subsidiaries or incurred within 270 days after any of the foregoing,
in an aggregate principal amount, including all Permitted Refinancing
Indebtedness incurred to refund, refinance, replace, defease or discharge any
Indebtedness incurred pursuant to this clause (d), not to exceed $475,000,000 at
any time outstanding;

80



--------------------------------------------------------------------------------



 



     (e) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Permitted Refinancing Indebtedness in exchange for, or the net proceeds of which
are used to refund, refinance, replace, defease or discharge Indebtedness (other
than intercompany Indebtedness) that was permitted by this Agreement to be
incurred under clauses (b), (c), (d), (e), (m), clause (B) of clause (p), (q),
(r) or (s) of this Section 6.01;
     (f) the incurrence by the Borrower and the Restricted Subsidiaries of
unsecured intercompany Indebtedness; provided, however, that (A) if the Borrower
is the obligor on such Indebtedness, such Indebtedness must be expressly
subordinated to the prior payment in full in cash of all obligations hereunder
(which subordination may be pursuant to an Affiliate Subordination Agreement or
any other agreement containing terms with respect to the subordination of the
obligations thereunder that are substantially the same as the Affiliate
Subordination Agreement or are otherwise reasonably acceptable to the
Administrative Agent, in each case, executed and delivered by both the
applicable borrower and lender); and (B)(x) any subsequent issuance or transfer
of Equity Interests that results in any such Indebtedness being held by a Person
other than the Borrower or a Restricted Subsidiary and (y) any sale or other
transfer of any such Indebtedness to a Person that is not either the Borrower or
a Restricted Subsidiary will be deemed, in each case, to constitute an
incurrence of such Indebtedness by the Borrower or such Restricted Subsidiary,
as the case may be, that was not permitted by this clause (f);
     (g) the issuance by any Opco Restricted Subsidiary to the Company or to any
of its other Opco Restricted Subsidiaries, or to the Borrower of shares of
preferred stock; provided, however, that (i) any subsequent issuance or transfer
of Equity Interests that results in any such preferred stock being held by a
Person other than the Company or an Opco Restricted Subsidiary or the Borrower
and (ii) any sale or other transfer of any such preferred stock to a Person that
is not either the Company or an Opco Restricted Subsidiary or the Borrower will
be deemed, in each case, to constitute an issuance of such preferred stock by
such Restricted Subsidiary that was not permitted by this clause (g);
     (h) the incurrence by the Company or any of its Restricted Subsidiaries of
Commodity Hedging Obligations, Eligible Commodity Hedging Obligations and
Interest Rate/Currency Hedging Obligations, and the incurrence by the Borrower
of Interest Rate/Currency Hedging Obligations of the type described in clause
(a) or (b) of the definition thereof;
     (i) the Guarantee by (i) any Opco Loan Party of Indebtedness of the Company
or any of its Restricted Subsidiaries that was permitted to be incurred by
another provision of this Section 6.01 (other than clause (m) and (w)); (ii) any
of the Excluded Project Subsidiaries of Indebtedness of any other Excluded
Project Subsidiary; (iii) any of the Excluded Foreign Subsidiaries of
Indebtedness of any other Excluded Foreign Subsidiary; and (iv) the Company of
Permitted Itiquira Indebtedness; provided that such Guarantee of Permitted
Itiquira Indebtedness matures or otherwise terminates within one year of the
incurrence thereof;
     (j) the incurrence by the Borrower or any of the Restricted Subsidiaries of
Indebtedness arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument (except in the case of daylight
overdrafts) inadvertently drawn against insufficient funds, so long as such
Indebtedness is covered within five Business Days;
     (k) [Reserved];
     (l) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness in respect of workers’ compensation claims, self-insurance
obligations, bankers’ acceptance and performance and surety bonds provided by
the Borrower or such Restricted Subsidiary in the ordinary course of business;

81



--------------------------------------------------------------------------------



 



     (m) the incurrence of Additional Non-Recourse Indebtedness by any Excluded
Project Subsidiary;
     (n) the incurrence of Indebtedness that may be deemed to arise as a result
of agreements of the Borrower or any Restricted Subsidiary providing for
indemnification, adjustment of purchase price or any similar obligations, in
each case, incurred in connection with the acquisition or disposition of any
business, assets or Equity Interests of any Subsidiary or any business, assets
or Equity Interests acquired by the Borrower or any Restricted Subsidiary;
provided that in the case of any such disposition the aggregate maximum
liability associated with such provisions may not exceed the gross proceeds
(including non-cash proceeds) of such disposition;
     (o) the incurrence by the Company or any of its Restricted Subsidiaries of
Indebtedness represented by letters of credit, guarantees of Indebtedness or
other similar instruments to the extent (A) such instruments, including
instruments supporting Commodity Hedging Obligations or Interest Rate/Currency
Hedging Obligations, are cash collateralized and (B) the Company or such
Restricted Subsidiary would not have been prohibited from expending the funds
used to cash collateralize such instrument directly under the terms of this
Agreement;
     (p) the incurrence by the Company and/or any of its Restricted Subsidiaries
of (A) additional Indebtedness if (1) such Indebtedness does not mature, and is
not subject to mandatory repurchase, redemption or amortization (other than
pursuant to customary asset sale or change of control provisions requiring
redemption or repurchase only if and to the extent permitted by this Agreement
and other than amortization payments of up to 1% of the initial principal amount
per annum) prior to the date that is six months after the Term Loan Maturity
Date, provided, however, that the restrictions in this Section 6.01(p)(A)(1)
shall not apply to any Indebtedness in the form of letters of credit and any
Indebtedness that is secured by any assets of the Company or any of its
Restricted Subsidiaries, (2) no Default or Event of Default exists immediately
prior to, or would exist immediately after giving effect to, the incurrence of
such Indebtedness, (3) the Consolidated Leverage Ratio for the Company’s most
recently ended Test Period for which financial statements are publicly available
immediately preceding the date on which such additional Indebtedness is incurred
would have been no more than 6.50 to 1.00 (or, at any time after December 31,
2007, 6.25 to 1.00), determined on a pro forma basis (including a pro forma
application of the net proceeds therefrom), as if such additional Indebtedness
(and any other Indebtedness incurred during such Test Period or from the end of
such Test Period through the date on which such calculation is made) had been
incurred at the beginning of the applicable Test Period and was outstanding on
such calculation date and (4) the Consolidated Interest Coverage Ratio of the
Company for the Company’s most recently ended Test Period for which financial
statements are publicly available immediately preceding the date on which such
additional Indebtedness is incurred would have been at least 1.75 to 1.0,
determined on a pro forma basis (including a pro forma application of the net
proceeds therefrom), as if such additional Indebtedness (and any other
Indebtedness incurred during such Test Period or from the end of such Test
Period through the date on which such calculation is made) had been incurred at
the beginning of the applicable Test Period and (B) additional Indebtedness in
an aggregate principal amount (or accreted value, as applicable) at any time
outstanding, including all Permitted Refinancing Indebtedness incurred to
refund, refinance, replace, defease or discharge any Indebtedness incurred
pursuant to this clause (p)(B), not to exceed $300,000,000; provided that in the
case of any incurrence of any Indebtedness pursuant to this clause (p), (x) the
Company shall be in compliance as of the date of such incurrence, on a pro forma
basis after giving effect to the incurrence of such Indebtedness, with the
covenants set forth in Sections 6.13 and 6.14 of the Opco Credit Agreement (as
such covenants shall exist on the date hereof, but for the avoidance of doubt
based on the applicable ratio set forth in such covenants on the date hereof
that shall apply at such time), as if such Indebtedness (and any other
Indebtedness incurred during such Test Period or from the end of such Test
Period through the date such calculation is made) had been incurred on the first
day of the applicable Test Period; and (y) no more than the greater of

82



--------------------------------------------------------------------------------



 



(1) $720,000,000 and (2) an amount equal to the Consolidated EBITDA of the
Company for the period of four consecutive fiscal quarters most recently ended
on or prior to the date on which such Indebtedness is incurred multiplied by 30%
(less, in the case of each of clause (1) and clause (2), the aggregate principal
amount of any additional loans or commitments obtained pursuant to Section 2.25
of the Opco Credit Agreement or any similar section of the Opco Credit Agreement
in which pre-approved and/or incremental commitments and loans which were not
committed or made on the Closing Date are committed or made by lenders
thereunder after the Closing Date) in aggregate principal amount of Indebtedness
incurred pursuant to this clause (p) may be secured by first priority and/or
second priority Liens on the Opco Collateral, and any such Liens must be granted
in favor of the Collateral Trustee in the manner set forth in, and be otherwise
subject to (and in compliance with), the Collateral Trust Agreement;
     (q) the incurrence of Indebtedness of a Person or Indebtedness attaching to
assets of a Person that, in either case, becomes a Restricted Subsidiary or
Indebtedness attaching to assets that are acquired by the Borrower or any of its
Restricted Subsidiaries, in each case after the Closing Date as the result of a
Permitted Acquisition; provided that (i) such Indebtedness existed at the time
such Person became a Restricted Subsidiary or at the time such assets were
acquired and, in each case, was not created in anticipation thereof, (ii) such
Indebtedness is not guaranteed in any respect by the Borrower, the Company or
any other Restricted Subsidiary (other than any such Person that so becomes a
Restricted Subsidiary) except to the extent that such Guarantee is permitted to
be incurred (and is so incurred) pursuant to clause (p) of this Section 6.01 and
(iii) if such Person is acquired by the Borrower, the Equity Interests of such
Person are pledged to the Collateral Agent to the extent required under
Section 5.09;
     (r) the incurrence by the Company or any of its Restricted Subsidiaries of
Indebtedness to finance a Permitted Acquisition; provided that (i) such
Indebtedness is not guaranteed in any respect by any such Restricted Subsidiary
(other than any Person acquired (the “acquired Person”) as a result of such
Permitted Acquisition) or by the Borrower or the Company except to the extent
that such Guarantee is permitted to be incurred (and is so incurred) pursuant to
clause (p) of this Section 6.01, and (ii) if such Person is acquired by the
Borrower, the Borrower pledges the Equity Interests of such acquired Person to
the Collateral Agent to the extent required under Section 5.09;
     (s) the incurrence by the Borrower and/or any of its Restricted
Subsidiaries of unsecured Indebtedness, in each case, (i) that does not mature,
and is not subject to mandatory repurchase, redemption or amortization (other
than pursuant to customary asset sale or change of control provisions requiring
redemption or repurchase only if and to the extent permitted by this Agreement)
prior to the date that is (x) in the case of Indebtedness incurred by the
Borrower, six months after the Term Loan Maturity Date and (y) in the case of
Indebtedness incurred by the Company or any other Restricted Subsidiary, six
months after the Term Loan Maturity Date (as defined in the Opco Credit
Agreement), (ii) that is not exchangeable or convertible into Indebtedness of
the Borrower, the Company (other than other Indebtedness permitted by this
clause (s)) or any other Restricted Subsidiary or any preferred stock or other
Equity Interest and (iii) solely to the extent the Net Cash Proceeds thereof are
used to prepay (x) in the case of Indebtedness incurred by the Borrower, Term
Loans hereunder and (y) in the case of Indebtedness incurred by the Company or
any other Restricted Subsidiary, Term Loans under and as defined in the Opco
Credit Agreement pursuant to and to the extent required by the Opco Credit
Agreement;
     (t) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness consisting of (i) obligations to pay insurance premiums or
(ii) take-or-pay obligations contained in supply agreements, in each case
arising in the ordinary course of business and not in connection with the
borrowing of money or Hedging Agreements;

83



--------------------------------------------------------------------------------



 



     (u) the issuance by any of the Excluded Subsidiaries of shares of preferred
stock the proceeds of which are used solely to finance the development,
construction or acquisition by such Subsidiary of fixed or capital assets useful
in the conduct of the Permitted Business;
     (v) the incurrence by the Borrower or any of its Restricted Subsidiary of
Environmental CapEx Debt or Necessary CapEx Debt, in an aggregate principal
amount not to exceed $250,000,000 at any time outstanding; provided that, prior
to the incurrence of any such Environmental CapEx Debt or Necessary CapEx Debt,
the Borrower or the Company shall deliver to the Administrative Agent an
officers’ certificate designating such Indebtedness as Environmental CapEx Debt
or Necessary CapEx Debt, as applicable;
     (w) the incurrence of Permitted Itiquira Indebtedness; and
     (x) Indebtedness consisting of representations, warranties, covenants and
indemnities made by, and repurchase, payment and other obligations of, the
Company or any of its Restricted Subsidiaries in connection with a South Central
Securitization permitted by Section 6.04; provided that such representations,
warranties, covenants, indemnities and repurchase, payment and other obligations
are of the type customarily included in securitizations of accounts receivable
intended to constitute true sales of such accounts receivable to a
securitization vehicle.
     SECTION 6.02. Liens. Directly or indirectly, create, incur, assume or
suffer to exist any Lien of any kind on any asset now owned or hereafter
acquired by it, except Permitted Liens.
     SECTION 6.03. Limitation on Sale and Leaseback Transactions. Enter into any
sale and leaseback transaction; provided that the Borrower or any of its
Restricted Subsidiaries may enter into a sale and leaseback transaction if
(a) the Borrower or that Restricted Subsidiary, as applicable, could have
(i) incurred Indebtedness in an amount equal to the Attributable Debt (if any)
relating to such sale and leaseback transaction under Section 6.01(d) hereof and
(ii) incurred a Lien to secure such Indebtedness (if any) or other obligations
associated with such transaction pursuant to the provisions of Section 6.02
hereof; (b) the gross cash proceeds of that sale and leaseback transaction are
at least equal to the Fair Market Value of the property that is subject of that
sale and leaseback transaction (unless such transaction is a Permitted Tax Lease
or a Permitted Environmental Control Lease); and (c) in the event that such sale
and leaseback transaction constitutes an Asset Sale, the transfer of assets in
that sale and leaseback transaction is permitted by Section 6.04, and (x) if
such transaction constitutes a Holdings Asset Sale, the Borrower applies the
proceeds of such transaction if and to the extent required by Section 2.13
hereof or (y) if such transaction constitutes an Asset Sale that is not a
Holdings Asset Sale, the Company applies the proceeds of such transaction in
compliance with the Opco Credit Agreement, if and to the extent required
thereby.
     SECTION 6.04. Mergers, Consolidations and Sales of Assets. (a)(x) Merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or liquidate or dissolve, or (y) sell, transfer,
lease, issue or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of the assets (whether now owned or
hereafter acquired) of the Borrower or the Company, except that if at the time
thereof and immediately after giving effect thereto no Event of Default or
Default shall have occurred and be continuing (i) any Restricted Subsidiary
(other than the Company) and/or MergerCo (whether a Restricted Subsidiary or
not) may merge into the Borrower or the Company in a transaction in which the
Borrower or the Company, as the case may be, is the surviving corporation,
(ii) any Restricted Subsidiary (other than the Company) may merge into or
consolidate with any other Restricted Subsidiary (other than the Company) in a
transaction in which the surviving entity is a Restricted Subsidiary and no
Person other than the Borrower or a Restricted Subsidiary receives any
consideration (provided that if any party to any such transaction is (A) an Opco

84



--------------------------------------------------------------------------------



 



Loan Party, the surviving entity of such transaction shall be an Opco Loan
Party, (B) a Domestic Subsidiary, the surviving entity of such transaction shall
be a Domestic Subsidiary and (C) a Core Collateral Subsidiary, the surviving
entity shall be a Core Collateral Subsidiary), (iii) any merger or consolidation
of a Restricted Subsidiary (other than the Company) will be permitted in
connection with an Investment permitted by Section 6.05(g), 6.05(j) or 6.05(l)
and (iv) any Restricted Subsidiary (other than the Company or a Core Collateral
Subsidiary) may liquidate or dissolve or, solely for purposes of reincorporating
in a different jurisdiction, merge if the Borrower and the Company determine in
good faith that such liquidation or dissolution or merger is in the best
interests of the Borrower and the Company and could not reasonably be expected
to result in a Material Adverse Effect.
     (b) Consummate any Asset Sale (notwithstanding that it may be otherwise
permitted under paragraph (a) above) (including a Sale of Core Collateral)
(other than in respect of a sale of the South Central Securitization Assets
which shall be permitted regardless of whether the requirements of this
Section 6.04(b) are satisfied so long as the requirements of clause (d) of this
Section 6.04 shall be satisfied) unless (i) other than in the case of a
Permitted Tax Lease or a Permitted Environmental Control Lease, the Borrower (or
the Restricted Subsidiary, as the case may be) receives consideration at the
time of the Asset Sale at least equal to the Fair Market Value of the assets or
Equity Interests issued or sold or otherwise disposed of; (ii) other than in the
case of a Permitted Tax Lease, a Permitted Environmental Control Lease, a
Permitted Asset Swap or the sale of equity interests of an Excluded Project
Subsidiary that is made in connection with the conversion of a convertible note
of such Excluded Project Subsidiary (or portion thereof) into such equity
interest (provided that the consideration received at the time of such note was
issued shall have satisfied the requirements of this clause (ii)), at least 75%
of the consideration received in the Asset Sale by the Borrower or such
Restricted Subsidiary is in the form of cash (for purposes of this provision,
any securities, notes or other obligations received by the Borrower or any such
Restricted Subsidiary from such transferee that are converted by the Borrower or
such Restricted Subsidiary into cash within 180 days of the receipt of such
securities, notes or other obligations, to the extent of the cash received in
that conversion will be deemed to be cash); (iii) if such Asset Sale is a
Holdings Asset Sale, the Borrower shall apply the Net Cash Proceeds received
therefrom in accordance with Section 2.13(b) to the extent required thereby;
(iv) any consideration in excess of $15,000,000 received by the Borrower in
connection with such Asset Sale pursuant to this paragraph (b) that is in the
form of Indebtedness shall be pledged to the Collateral Agent pursuant to
Section 5.09; (v) with respect to any such Asset Sale (or series of related
Asset Sales) in an aggregate amount in excess of $60,000,000, the Company shall
be in compliance, on a pro forma basis after giving effect to such Asset Sale,
with the covenants set forth in Sections 6.13 and 6.14 of the Opco Credit
Agreement (as such covenants exist on the date hereof), as if such Asset Sale
had occurred on the first day of the applicable Test Period; and (vi) after
giving effect to any such Asset Sale, no Default or Event of Default shall have
occurred and be continuing.
     (c) In the case of the Company, at any time own, either directly or
indirectly or through one or more Opco Loan Parties, beneficially and of record,
less than all of the Equity Interests in any Core Collateral Subsidiary.
     (d) The Company or any of its Restricted Subsidiaries may sell South
Central Securitization Assets to a Securitization Vehicle in a South Central
Securitization; provided that (i) each such South Central Securitization is
effected on market terms, (ii) the aggregate amount of the Sellers’ Retained
Interests in such South Central Securitization does not exceed an amount at any
time outstanding that is customary for similar transactions and (iii) the
proceeds to each such Securitization Vehicle from the issuance of Third Party
Securities are applied by such Securitization Vehicle substantially
simultaneously with receipt thereof to the purchase from the Company or such
Restricted Subsidiaries of South Central Securitization Assets.

85



--------------------------------------------------------------------------------



 



     SECTION 6.05. Limitation on Investments. Make any Investment except for:
     (a) extensions of trade credit, asset purchases (including purchases of
inventory, supplies and materials) and the licensing or contribution of
intellectual property pursuant to joint marketing arrangements with other
Persons;
     (b) Cash Equivalents;
     (c) loans and advances to officers, directors and employees of the Borrower
or the Company or any of the other Restricted Subsidiaries (i) to finance the
purchase of Capital Stock of the Borrower or the Company (provided that the
amount of such loans and advances used to acquire such Capital Stock shall be
contributed to the Company in cash as common equity), (ii) for reasonable and
customary business related travel expenses, moving expenses and similar
expenses, and (iii) for additional purposes not contemplated by subclause (i) or
(ii) above in an aggregate principal amount at any time outstanding with respect
to this clause (iii) not exceeding $5,000,000 in any fiscal year (with unused
amounts in any such period being carried-forward to any succeeding fiscal year);
     (d) Investments existing on the Closing Date (as defined in the Opco Credit
Agreement) and any extensions, renewals or reinvestments thereof, so long as the
aggregate amount of all Investments pursuant to this clause (d) is not increased
at any time above the amount of such Investments existing on the Closing Date;
     (e) Investments in Hedging Obligations to the extent not prohibited by
Section 6.01;
     (f) Investments received in connection with the bankruptcy or
reorganization of trade creditors, trade counterparties, suppliers or customers
and in settlement of delinquent obligations of, and other disputes with,
customers;
     (g) Investments to the extent that payment for such Investments is made
with Capital Stock of (x) if the Holdings Reorganization does not occur, the
Company, and (y) in the event the Holdings Reorganization does occur, the
Borrower;
     (h) Investments in any Subsidiary, as valued at the Fair Market Value of
such Investment at the time each such Investment is made, in an aggregate amount
that, at the time such Investment is made, would not exceed the Retained
Prepayment Amount at such time;
     (i) Investments (including in the form of loans) in the Borrower or any
Opco Loan Party;
     (j) Investments constituting Permitted Acquisitions;
     (k) Investments made to repurchase or retire common stock of the Borrower
or the Company owned by any employee stock ownership plan or key employee,
directors and officers, or other stock ownership plans of the Borrower or the
Company, as applicable;
     (l) (i) additional Investments (including Investments in Excluded
Subsidiaries, Minority Investments and Unrestricted Subsidiaries) and
(ii) Investments in joint ventures or similar entities that do not constitute
Restricted Subsidiaries, in each case as valued at the Fair Market Value of such
Investment at the time each such Investment is made, (A) in an aggregate amount
that, at the time such Investment is made, would not exceed the sum of (x)
$600,000,000 plus (y) the Available Amount at such time plus (z) to the extent
such amounts do not increase the Available Amount, an amount equal to any
repayments, interest, returns, profits, distributions, income and similar
amounts actually received in cash in respect of

86



--------------------------------------------------------------------------------



 



any such Investment (which amount shall not exceed the amount of such Investment
valued at the Fair Market Value of such Investment at the time such Investment
was made) and an amount equal to any letters of credit, guarantees and other
contingent credit support that constitute Investments that were made pursuant to
this clause (l) to the extent such letters of credit, guarantees or other
contingent credit support are cancelled, expire or are otherwise terminated
without any payment being required thereon, and/or (B) in the case of
Investments described in clause (ii) above only that are made by the Company or
any of its Restricted Subsidiaries (other than any Excluded Subsidiary), in an
aggregate amount that, at the time such Investment is made, would be permitted
to be expended as a Capital Expenditure under Section 6.12 of the Opco Credit
Agreement (as such Section exists on the date hereof but for purposes of this
clause the reference to $450,000,000 therein shall be deemed to be a reference
to $540,000,000), to the extent that (x) the applicable joint venture owns an
interest in assets the addition of which would have been a Capital Expenditure
if acquired or constructed, and owned, directly by the Company or any of its
Restricted Subsidiaries (other than any Excluded Subsidiary) and (y) the ability
of the Company and/or one or more of its Restricted Subsidiaries to receive cash
flows attributable to its interest therein is not restricted by contract,
Applicable Law or otherwise; provided, however, that in determining whether any
Investments in joint ventures or similar entities that do not constitute
Restricted Subsidiaries made in cash or Cash Equivalents would be permitted
under Section 6.05(l)(ii), the maximum aggregate amount of such Investments made
in cash or Cash Equivalents to be allocated to clause (ii)(A)(x) above only
shall not exceed $360,000,000;
     (m) Investments in any Excluded Subsidiary by another Excluded Subsidiary,
other than any such Investments made with the proceeds of Non-Recourse
Indebtedness; provided, however, that (i) Investments in an Excluded Subsidiary
with the proceeds of Non-Recourse Indebtedness by another Excluded Subsidiary
that is a direct or indirect parent of such Excluded Subsidiary shall be
permitted and (ii) Investments in an Excluded Subsidiary with the proceeds of
Non-Recourse Indebtedness by another Excluded Subsidiary that is formed solely
for the purposes of incurring such Non-Recourse Indebtedness, that has no other
assets other than de minimis assets and that has the same direct parent as such
Excluded Subsidiary shall be permitted;
     (n) [Reserved];
     (o) the contribution of any one or more of the Specified Facilities to a
Restricted Subsidiary that is not an Opco Loan Party;
     (p) Investments that are received in consideration of the contribution by
the Borrower, the Company or any of its Restricted Subsidiaries of assets (other
than cash, Cash Equivalents or Core Collateral), valued at the Fair Market Value
of such Investment at the time such Investment is made, in an aggregate amount
that, at the time such Investment is made, would not exceed the Fair Market
Value of the sum of (i) all Capital Stock of the Borrower and/or the Company (as
applicable) paid as consideration in connection with a Permitted Acquisition
(valued at the time of consummation of such Permitted Acquisition) consummated
after the Closing Date and on or prior to the date of such Investment so long as
all Equity Interests and other assets that were acquired by the Borrower, the
Company or any of their Restricted Subsidiaries through such Permitted
Acquisition have been pledged, if acquired by the Borrower, to the Collateral
Agent to the extent required under Section 5.09 or, if acquired by the Company
or any other Restricted Subsidiary, to the Collateral Agent under and as defined
in the Opco Credit Agreement to the extent required by the Opco Credit Agreement
(provided that such acquired assets shall not become Excluded Assets pursuant to
clauses (viii) or (xiii) of the definition thereof as set forth in the Opco
Credit Agreement on the date hereof) and (ii) all assets that (A) were
contributed, without consideration, by an Excluded Subsidiary to the Borrower,
the Company or an Opco Subsidiary Guarantor after the Closing Date (valued at
the time of such contribution) or (B) were owned at the time by an Excluded
Subsidiary that became an Opco Subsidiary Guarantor after the Closing Date and
that

87



--------------------------------------------------------------------------------



 



have been pledged to the Collateral Agent under and as defined in the Opco
Credit Agreement (valued at the time of such guarantee); provided that any
amounts specified to in clauses (i) and (ii) above shall not be used to increase
any amounts set forth in the other clauses of this Section 6.05;
     (q) (i) Investments permitted under Section 6.06 and (ii) Guarantees
permitted under Section 6.01;
     (r) Investments consisting of Seller’s Retained Interests in a South
Central Securitization permitted by Section 6.04 and any servicing fees and
other similar rights related to the South Central Securitization permitted by
Section 6.04;
     (s) Investments pursuant to transactions described Section 6.08(b)(xix);
and
     (t) Investments existing on the Closing Date that were made after the
“Closing Date” (as defined in the Opco Credit Agreement), but only to the extent
such Investments reduced the Available Amount (as defined in the Opco Credit
Agreement) at the time made.
     SECTION 6.06. Limitation on Dividends. Declare or pay any dividends (other
than dividends payable solely in its Capital Stock) or return any capital to its
shareholders or make any other distribution, payment or delivery of property or
cash to its shareholders as such, or redeem, retire, purchase or otherwise
acquire, directly or indirectly, for consideration, any shares of any class of
its Capital Stock or the Capital Stock of any direct or indirect parent of the
Borrower now or hereafter outstanding (or any options or warrants or stock
appreciation rights issued with respect to any of its Capital Stock), or permit
any of the Restricted Subsidiaries to purchase or otherwise acquire for
consideration (other than in connection with an Investment permitted by
Section 6.05 (except for any such Investment involving the purchase of Capital
Stock of the Company or, following the Holdings Reorganization and the Holdings
Contribution, the Borrower from shareholders of the Company or the Borrower, as
the case may be) any shares of any class of the Capital Stock of the Borrower,
now or hereafter outstanding (or any options or warrants or stock appreciation
rights issued with respect to any of its Capital Stock) (all of the foregoing
“Dividends”); provided that so long as no Default or Event of Default exists or
would exist after giving effect thereto:
     (a) the Company or, following the Holdings Reorganization and the Holdings
Contribution, the Borrower may redeem in whole or in part any of its Capital
Stock for another class of Capital Stock or rights to acquire its Capital Stock
or with proceeds from substantially concurrent equity contributions or issuances
of new shares of its Capital Stock; provided that such other class of Capital
Stock contains terms and provisions at least as advantageous to the Lenders in
all material respects as those contained in the Capital Stock redeemed thereby;
     (b) the Company or, following the Holdings Reorganization and the Holdings
Contribution, the Borrower may repurchase shares of its Capital Stock (or any
options or warrants or stock appreciation rights issued with respect to any of
its Capital Stock) held by current or former officers, directors and employees
of the Company or the Borrower, as the case may be, and its applicable
subsidiaries in an aggregate amount not to exceed (i) $12,000,000 in any fiscal
year and (ii) $60,000,000 in the aggregate from and after the Closing Date, so
long as such repurchase is pursuant to, and in accordance with the terms of,
management and/or employee stock plans, stock subscription agreements,
employment agreements or shareholder agreements or termination agreements;
     (c) in addition to clause (d) below, the Borrower or any Restricted
Subsidiary (and prior to the Holdings Reorganization, the Company) may declare
and make distributions on its Capital Stock at any time or pay other Dividends;
provided that the aggregate amount of such distributions or Dividends

88



--------------------------------------------------------------------------------



 



paid by the Borrower and any such Restricted Subsidiary (and prior to the
Holdings Reorganization, the Company) pursuant to this clause (c) shall not
exceed the Available Amount at the time of such distribution or Dividend;
     (d) in addition to clause (c) above, the Company or, at any time after the
Holdings Reorganization and the Holdings Contribution, the Borrower (i) may
declare and make distributions on its Preferred Stock pursuant to the terms of
such Preferred Stock (as in effect on the Closing Date, it being understood that
upon the consummation of the Holdings Reorganization the Borrower may become the
issuer of such Preferred Stock), (ii) may redeem in whole or in part any of its
Preferred Stock with proceeds from substantially concurrent equity contributions
or issuances of new shares of its Capital Stock (other than Disqualified Stock)
and (iii) may redeem in whole or in part any of its Sponsor Preferred Stock with
the net cash proceeds from Asset Sales but only to the extent such net cash
proceeds were first offered to and declined by Term Lenders under (and in
accordance with) the Opco Credit Agreement and not otherwise used for purposes
set forth in the definition of “Retained Prepayment Amount”;
     (e) the Company or any other Restricted Subsidiary may pay any Dividend
(or, in the case of any partnership or limited liability company, any similar
distribution) to (i) the Borrower or any Opco Loan Party or (ii) the holders of
its Equity Interests on a pro rata basis (it being understood and agreed that
any such Dividend under this clause (ii) by the Company shall only be allowed
following the Holdings Reorganization and the Holdings Contribution);
     (f) the Company or, following the Holdings Reorganization and the Holdings
Contribution, the Borrower may make payments to holders of the Company’s or the
Borrower’s, as the case may be, Capital Stock in lieu of the issuance of
fractional shares of its Capital Stock;
     (g) the Company or, following the Holdings Reorganization and the Holdings
Contribution, the Borrower may enter into transactions for the purchase,
redemption, acquisition, cancellation or other retirement for a nominal value
per right of any rights granted to all the holders of Capital Stock of the
Company or the Borrower, as the case may be, pursuant to any shareholders’
rights plan adopted for the purpose of protecting shareholders from takeover
tactics; provided that any such purchase, redemption, acquisition, cancellation
or other retirement of such rights is not for the purpose of evading the
limitations of this covenant (all as determined in good faith by the Board of
Directors of the Company or the Borrower, as the case may be);
     (h) the Borrower, the Company and/or any of their Subsidiaries may enter
into transactions for the purchase, redemption, acquisition, cancellation or
other retirement of preferred stock of Itiquira to effectuate the Itiquira
Refinancing; and
     (i) in addition to the foregoing clauses, the Company or, following the
Holdings Reorganization and the Holdings Contribution, the Borrower may pay
Dividends, return capital to its shareholders or make any other distribution of
property or cash to its shareholders in an aggregate amount of up to
$150,000,000 in any fiscal year.
     SECTION 6.07. Limitations on Debt Payments; Restrictive Agreements.
(a) Make any distribution, whether in cash, property, securities or a
combination thereof, other than regularly scheduled payments of principal, fees
and interest as and when due (to the extent not prohibited by applicable
subordination provisions and whether or not such regularly scheduled payments
may at the obligor’s option be paid in kind or in other securities), in respect
of, or pay, or offer or commit to pay, or directly or indirectly redeem,
repurchase, retire or otherwise acquire for consideration, any Indebtedness
(other than intercompany Indebtedness of the Borrower, the Company and their
Subsidiaries), except (i) the payment

89



--------------------------------------------------------------------------------



 



of the Indebtedness created hereunder and Indebtedness under the Opco Credit
Agreement, (ii) the incurrence of Indebtedness under Section 6.01 which
refinances other Indebtedness that was incurred under Section 6.01 (and in
connection with such refinancing the payment of any interest, fees and premiums
payable in respect of the principal being refinanced), (iii) the payment of
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of, or a Recovery Event with respect to, the property or assets
securing such Indebtedness, (iv) the payment of Non-Recourse Indebtedness or
Indebtedness permitted by Section 6.01(p) of an Excluded Subsidiary with
internally generated cash flow of such Excluded Subsidiary, (v) any such payment
or distribution in an aggregate amount not in excess of the Available Amount at
the time of such payment or distribution, (vi) any such payment or distribution
in an aggregate amount not in excess of the Retained Prepayment Amount at the
time of such payment or distribution and (vii) the payment of Non-Recourse
Indebtedness of any Restricted Subsidiary if the Lien on such property or assets
of such Restricted Subsidiary securing such Non-Recourse Indebtedness shall be
released and such property or assets shall become Opco Collateral and shall be
pledged to the Collateral Agent under and as defined in the Opco Credit
Agreement.
     (b) Enter into, incur or permit to exist any agreement or other arrangement
that prohibits, restricts or imposes any condition upon the ability of the
Borrower to create, incur or permit to exist any Lien upon any of its property
or assets in favor of the Secured Parties securing the obligations under this
Agreement (it being understood that any agreement that contains general
prohibitions or restrictions on the existence of Liens but expressly permits
Liens in favor of the Secured Parties securing the obligations under this
Agreement shall not be prohibited or otherwise limited by the covenant contained
in this Section 6.07(b)); provided that the foregoing shall not apply to
(i) restrictions and conditions imposed by law, (ii) customary restrictions and
conditions contained in agreements relating to the purchase or sale of an asset
pending such purchase or sale; provided such restrictions and conditions apply
only to the asset that is to be purchased or sold and such purchase or sale is
permitted hereunder, (iii) restrictions and conditions on property and assets
that constitute Excluded Assets or Holdings Excluded Assets (as defined in the
Collateral Agreement), (iv) restrictions or conditions existing on the Closing
Date, but shall apply to any extension or renewal of, or any amendment or
modification expanding the scope of, any such restriction or condition in any
material respect, (v) restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, (vi) restrictions in connection with sale and leaseback
transactions permitted by Section 6.03, but only with respect to the assets
subject to such transactions, (vii) customary provisions in joint venture,
stockholder, membership, limited liability company or partnership agreements or
organizational documents relating to joint ventures or partnerships or owners ,
participation, shared facility or other similar agreements relating to Project
Interests and (viii) customary provisions (including negative pledges) in
leases, licenses, permits and other contracts restricting the assignment thereof
(whether for collateral purposes or otherwise) or otherwise restricting or
affecting the property subject thereto.
     (c) Directly or indirectly, create or permit to exist or become effective
any consensual encumbrance or restriction on the ability of any Restricted
Subsidiary (other than an Excluded Subsidiary) to (i) pay dividends or make any
other distributions on its Capital Stock to the Borrower, the Company or any of
the other Restricted Subsidiaries, or with respect to any other interest or
participation in, or measured by, its profits, or pay any Indebtedness owed to
the Borrower, the Company or any of the other Restricted Subsidiaries; (ii) make
loans or advances to the Borrower, the Company or any of the other Restricted
Subsidiaries; or (iii) transfer any of its properties or assets to the Borrower,
Company or any of the other Restricted Subsidiaries. The restrictions in this
Section 6.07(c) will not apply to encumbrances or restrictions existing under or
by reason of:
          (A) agreements governing Existing Indebtedness and the Senior Notes as
in effect on the Closing Date and any amendments, modifications, restatements,
renewals, increases, supplements,

90



--------------------------------------------------------------------------------



 



refundings, replacements or refinancings of those agreements; provided that such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings are no more restrictive, taken as a
whole, with respect to such dividend and other payment restrictions than those
contained in those agreements on the Closing Date;
          (B) any Loan Document, any Opco Loan Document and the loan
documentation with respect to any Revolver Refinancing Indebtedness (provided
that such restrictions and conditions, when taken as a whole, are the same in
all material respects as (or less restrictive than) those contained herein);
          (C) applicable law, rule, regulation or order;
          (D) customary non-assignment provisions in contracts, agreements,
leases, permits and licenses;
          (E) purchase money obligations for property acquired and Capital Lease
Obligations that impose restrictions on the property purchased or leased of the
nature described in clause (iii) of this Section 6.07(c);
          (F) any agreement for the sale or other disposition of the stock or
assets of a Restricted Subsidiary that restricts distributions by that
Restricted Subsidiary pending the sale or other disposition;
          (G) Permitted Refinancing Indebtedness; provided that the restrictions
contained in the agreements governing such Permitted Refinancing Indebtedness
are not materially more restrictive, taken as a whole, than those contained in
the agreements governing the Indebtedness being refinanced;
          (H) Liens permitted to be incurred under the provisions of
Section 6.02 that limit the right of the debtor to dispose of the assets subject
to such Liens;
          (I) provisions limiting the disposition or distribution of assets or
property in joint venture agreements, ownership, participation, shareholders,
partnership or limited liability company agreements relating to Project
Interests, asset sale agreements, sale-leaseback agreements, stock sale
agreements, agreements governing Non-Recourse Indebtedness and other similar
agreements, which limitation is applicable only to the assets that are the
subject of such agreements;
          (J) restrictions on cash or other deposits or net worth or other
similar requirements imposed by customers under contracts entered into in
connection with a Permitted Business;
          (K) restrictions or conditions contained in any trading, netting,
operating, construction, service, supply, purchase, sale or similar agreement to
which the Borrower or any of its Restricted Subsidiaries is a party entered into
in connection with a Permitted Business; provided that such agreement prohibits
the encumbrance of solely the property or assets of the Borrower or the
Restricted Subsidiaries that are the subject of that agreement, the payment
rights arising thereunder and/or the proceeds thereof and not of any other asset
or property of the Borrower or such Restricted Subsidiaries or the assets or
property of any other Restricted Subsidiary;
          (L) any instrument governing Indebtedness or Capital Stock of a Person
acquired by the Borrower or any of the Restricted Subsidiaries as in effect at
the time of such acquisition (except to the extent such Indebtedness or Capital
Stock was incurred in connection with or in contemplation of such acquisition),
which encumbrance or restriction is not applicable to any Person, or the
properties or assets of any Person, other than the Person, or the property or
assets of the Person, so acquired; provided that, in the case of Indebtedness,
such Indebtedness was permitted by the terms of this Agreement to be incurred;

91



--------------------------------------------------------------------------------



 



          (M) Indebtedness of a Restricted Subsidiary existing at the time it
became a Restricted Subsidiary if such restriction was not created in connection
with or in anticipation of the transaction or series of transactions pursuant to
which such Restricted Subsidiary became a Restricted Subsidiary or was acquired
by the Borrower or another Restricted Subsidiary;
          (N) with respect to clause (iii) of this Section 6.07(c) only,
restrictions encumbering property at the time such property was acquired by the
Borrower or any of the Restricted Subsidiaries, so long as such restriction
relates solely to the property so acquired and was not created in connection
with or in anticipation of such acquisition; and
          (O) any encumbrance or restriction of the type referred to in clauses
(i), (ii) or (iii) of this Section 6.07(c) (except to the extent that any of
clauses (A) through (N) of this Section 6.07(c) refers or applies only to
certain of such clauses (i), (ii) or (iii), and, in such case, only to such
applicable clause), imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (A) through
(N) of this Section 6.07(c); provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, when taken as a whole, in the good faith judgment of the Chief
Financial Officer of the Borrower or the Company, no more restrictive with
respect to such dividend and other payment restrictions than those contained in
the dividend or other payment restrictions prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing.
     SECTION 6.08. Transactions with Affiliates. (a) Make any payment to, or
sell, lease, transfer or otherwise dispose of any of its properties or assets
to, or purchase any property or assets from, or enter into or make or amend any
transaction, contract, agreement, understanding, loan, advance or guarantee
with, or for the benefit of, any Affiliate of the Borrower (each, an “Affiliate
Transaction”), unless (i) the Affiliate Transaction is on terms that are no less
favorable to the Borrower (as reasonably determined by the Borrower) or the
relevant Restricted Subsidiary than those that would have been obtained in a
comparable transaction by the Borrower or such Restricted Subsidiary with an
unrelated Person; and (ii) the Borrower delivers to the Administrative Agent
with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $50,000,000, a
resolution of the Board of Directors of the Borrower attached to an officers’
certificate certifying that such Affiliate Transaction complies with clause
(i) of this Section and that such Affiliate Transaction has been approved by a
majority of the disinterested members of such Board of Directors.
     (b) The following items will not be deemed to be Affiliate Transactions
and, therefore, will not be subject to the provisions of this Section:
          (i) any employment agreement or director’s engagement agreement,
employee benefit plan, officer and director indemnification agreement or any
similar arrangement entered into by the Borrower or any of its Restricted
Subsidiaries in the ordinary course of business or approved by the Board of
Directors of the Borrower in good faith;
          (ii) transactions between or among the Company and the other Opco Loan
Parties and any transactions pursuant to Section 9.22 of the Opco Credit
Agreement (as it exists on the date hereof);
          (iii) transactions between or among Excluded Subsidiaries, and any
Guarantee, guarantee and/or other credit support provided by the Company and/or
any other Restricted Subsidiary in respect of any Subsidiary or any Minority
Investment so long as all holders of Equity Interests in such Minority
Investment (including the Company or other Restricted Subsidiary, as applicable)
shall participate directly or indirectly in such applicable Guarantee, guarantee
and/or other credit support or shall provide a

92



--------------------------------------------------------------------------------



 



commitment in respect of any related obligation, in each case, on a pro rata
basis relative to their Equity Interests in such Minority Investment; provided
that any such transaction shall be fair and reasonable and beneficial to the
Company and its Restricted Subsidiaries (taken as a whole) and consistent with
Prudent Industry Practice;
          (iv) payment of reasonable fees and other compensation to directors
who are not otherwise Affiliates of the Borrower;
          (v) any issuance of Equity Interests (other than Disqualified Stock)
of the Borrower or the Restricted Subsidiaries to Affiliates of the Borrower;
          (vi) Investments or Dividends that do not violate Section 6.05 or 6.06
hereof;
          (vii) any agreement in effect as of the Closing Date or any amendment
thereto or replacement thereof and any transaction contemplated thereby or
permitted thereunder, so long as any such amendment or replacement agreement
taken as a whole is not more disadvantageous to the Lenders than the original
agreement as in effect on the Closing Date;
          (viii) payments or advances to employees or consultants that are
incurred in the ordinary course of business or that are approved by the Board of
Directors of the Borrower in good faith;
          (ix) the existence of, or the performance by the Borrower, the Company
or any of the other Restricted Subsidiaries of its obligations under the terms
of, any stockholders agreement (including any registration rights agreement or
purchase agreement related thereto) to which it is a party as of the Closing
Date and any similar agreements which it may enter into thereafter; provided,
however, that the existence of, or the performance by the Company, the Borrower
or any of the other Restricted Subsidiaries of obligations under, any future
amendment to any such existing agreement or under any similar agreement entered
into after the Closing Date shall only be permitted by this clause (ix) to the
extent that the terms of any such amendment or new agreement are not otherwise
more disadvantageous to the Lenders than such existing agreement in any material
respect;
          (x) transactions permitted by, and complying with, the provisions of
Section 6.04(a);
          (xi) transactions with customers, clients, suppliers, joint venture
partners or purchasers or sellers of goods or services, in each case, in the
ordinary course of business (including pursuant to joint venture agreements) and
otherwise in compliance with the terms of this Agreement that are fair to the
Borrower and the Restricted Subsidiaries, in the reasonable determination of the
Board of Directors of the Borrower or the senior management thereof, or are on
terms not materially less favorable taken as a whole as might reasonably have
been obtained at such time from an unaffiliated party;
          (xii) any repurchase, redemption or other retirement of Capital Stock
of the Company or, following the Holdings Reorganization and the Holdings
Contribution, the Borrower held by employees of the Company or the Borrower, as
the case may be, or any of its applicable subsidiaries at a price not in excess
of the Fair Market Value thereof;
          (xiii) [Reserved];
          (xiv) back-to-back transactions, O&M agreements and construction
management agreements, technical and other service agreements, in each case
between or among Restricted Subsidiaries entered into in the ordinary course of
business and otherwise in compliance with the terms of this Agreement that are
on terms no less favorable to the relevant Restricted Subsidiary (as reasonably

93



--------------------------------------------------------------------------------



 



determined by it) than those that would have been obtained in a comparable
transaction by such Restricted Subsidiary with an unrelated Person;
          (xv) transactions relating to management, administrative or technical
services between the Borrower and its Restricted Subsidiaries or between
Restricted Subsidiaries;
          (xvi) the Guarantee of Permitted Itiquira Indebtedness to the extent
permitted by Section 6.01(i);
          (xvii) the issuance of letters of credit under the Opco Credit
Agreement, or letters of credit pursuant to other financing facilities, to
support the obligations of any Excluded Subsidiary;
          (xviii) any South Central Securitization permitted by Section 6.04;
          (xix) back-to-back transactions, energy management or energy marketing
services agreements and agency agreements in each case between NRG Power
Marketing and any Restricted Subsidiary entered into in the ordinary course of
business and otherwise in compliance with the terms of this Agreement that are
on terms no less favorable to NRG Power Marketing (as reasonably determined by
it) than those that would have been obtained in a comparable transaction by NRG
Power Marketing with an unrelated person;
          (xx) any tax sharing agreement between or among the Borrower, the
Company and their Subsidiaries so long as such tax sharing agreement is on fair
and reasonable terms with respect to each participant therein; and
          (xxi) any agreement to do any of the foregoing.
     SECTION 6.09. Business Activities. Fundamentally and substantively alter
the character of the business of the Borrower, the Company and their
Subsidiaries, taken as a whole, from the Permitted Business.
     SECTION 6.10. Other Indebtedness and Agreements. Permit any waiver,
supplement, modification, amendment, termination or release of any indenture,
instrument or agreement pursuant to which any Material Indebtedness of the
Borrower, the Company or any of their Subsidiaries (other than in respect of any
Specified Hedging Agreement or any Opco Specified Hedging Agreement and Material
Indebtedness between the Borrower, the Company and their Subsidiaries or between
Subsidiaries or the Borrower or the Company) is outstanding if the effect of
such waiver, supplement, modification, amendment, termination or release would
materially increase the obligations of the obligor or confer additional material
rights on the holder of such Indebtedness in a manner materially adverse to the
Borrower, the Company and their Subsidiaries, taken as a whole, or the Lenders.
     SECTION 6.11. Designation of Restricted and Unrestricted Subsidiaries and
Excluded Subsidiaries. (a) The Board of Directors of the Borrower (or any
committee expressly authorized by the Board of Directors of the Borrower) may
designate any Restricted Subsidiary (other than, if such Restricted Subsidiary
is a subsidiary of the Company, a subsidiary constituting or owning Core
Collateral) to be an Unrestricted Subsidiary if that designation would not cause
a Default or Event of Default; provided that, notwithstanding anything in this
Agreement to the contrary, at all times that any Indebtedness (other than
contingent obligations not then due and payable) under the Opco Credit Agreement
shall be outstanding the Company and the Opco Restricted Subsidiaries shall be
(or shall be deemed to be) Restricted Subsidiaries of the Borrower hereunder. If
a Restricted Subsidiary (other than an Excluded Subsidiary that becomes an
Excluded Subsidiary after the Closing Date) is designated as an

94



--------------------------------------------------------------------------------



 



Unrestricted Subsidiary, the aggregate Fair Market Value of all outstanding
Investments owned by the Borrower and its Restricted Subsidiaries in the
Subsidiary of the Borrower designated as an Unrestricted Subsidiary will be
deemed to be an Investment made as of the time of the designation and will
reduce the amount available for Investments under Sections 6.05(h) (if
applicable), 6.05(l) or 6.05(p) (it being understood and agreed that (i) at all
times that any Indebtedness (other than contingent obligations not then due and
payable) under the Opco Credit Agreement shall be outstanding any such
designation pursuant to this sentence may only be made if (and shall be made at
each time that) such a designation is also made to designate such applicable
Subsidiary as an Opco Unrestricted Subsidiary under the Opco Credit Agreement
and (ii) the Company may not be designated as an Unrestricted Subsidiary at any
time). Such designation will only be permitted if the Investment would be
permitted at that time and if the Restricted Subsidiary otherwise meets the
definition of an Unrestricted Subsidiary. The Board of Directors of the Borrower
may redesignate any Unrestricted Subsidiary to be a Restricted Subsidiary if
that redesignation would not cause a Default or Event of Default (it being
understood and agreed that at all times that any Indebtedness (other than
contingent obligations not then due and payable) under the Opco Credit Agreement
shall be outstanding any such a redesignation pursuant to this sentence may only
be made if (and shall be made at each time that) such a redesignation is also
made to redesignate such applicable Subsidiary as an Opco Restricted Subsidiary
under the Opco Credit Agreement).
     SECTION 6.12. [Reserved].
     SECTION 6.13. [Reserved].
     SECTION 6.14. [Reserved].
     SECTION 6.15. Fiscal Year. With respect to the Borrower or the Company,
change its fiscal year-end to a date other than December 31.
ARTICLE VII.
Events of Default
     In case of the happening of any of the following events (“Events of
Default”):
     (a) any representation or warranty made or deemed made in or in connection
with any Loan Document (other than those specified in clause (l) below) or the
Borrowings hereunder, or any representation, warranty, statement or information
contained in any report, certificate, financial statement or other instrument
furnished in connection with or pursuant to any Loan Document by the Borrower,
shall prove to have been false or misleading in any material respect when so
made, deemed made or furnished;
     (b) default shall be made in the payment of any principal of any Term Loan
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or by acceleration thereof or
otherwise;
     (c) default shall be made in the payment of any interest on any Term Loan
or any Fee or any other amount (other than an amount referred to in (b) above)
due under any Loan Document, when and as the same shall become due and payable,
and such default shall continue unremedied for a period of five Business Days;
     (d) default shall be made in the due observance or performance by the
Borrower of any covenant, condition or agreement contained in Section 5.01(a),
5.05, 5.08 or 5.11 or in Article VI;

95



--------------------------------------------------------------------------------



 



     (e) default shall be made in the due observance or performance by the
Borrower of any covenant, condition or agreement contained in any Loan Document
(other than those specified in clauses (b), (c) or (d) above or clause
(l) below) and such default shall continue unremedied for a period of 45 days
after notice thereof from the Administrative Agent, the Collateral Agent or any
Lender to the Borrower;
     (f) the Borrower or any Restricted Subsidiary shall (i) fail to pay any
principal or interest, regardless of amount, due in respect of any Material
Indebtedness, when and as the same shall become due and payable, or (ii) any
other event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that clause (ii) shall not apply to secured Indebtedness that becomes
due as a result of the voluntary sale or transfer of the property or assets
securing such Indebtedness; provided, further that clause (i) and (ii) shall not
apply to (A) Designated Non-Recourse Indebtedness and (B) any other Non-Recourse
Indebtedness of the Borrower, the Company and the other Restricted Subsidiaries
(except to the extent that the Borrower, the Company or any of the other
Restricted Subsidiaries that are not parties to such Non-Recourse Indebtedness
becomes directly or indirectly liable, including pursuant to any contingent
obligation, for any Indebtedness thereunder and such liability, individually or
in the aggregate, exceeds $125,000,000);
     (g) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against the Borrower, the Company or any
of the other Restricted Subsidiaries (other than the Exempt Subsidiaries) that
is a Significant Subsidiary or any group of Restricted Subsidiaries (other than
the Exempt Subsidiaries) that, taken together, would constitute a Significant
Subsidiary in an involuntary case; (ii) appoints a custodian of the Borrower,
the Company or any of the other Restricted Subsidiaries (other than the Exempt
Subsidiaries) that is a Significant Subsidiary or any group of Restricted
Subsidiaries (other than the Exempt Subsidiaries) that, taken together, would
constitute a Significant Subsidiary or for all or substantially all of the
property of the Borrower, the Company or any of the other Restricted
Subsidiaries (other than the Exempt Subsidiaries) that is a Significant
Subsidiary or any group of Restricted Subsidiaries (other than the Exempt
Subsidiaries) that, taken together, would constitute a Significant Subsidiary;
or (iii) orders the liquidation of the Borrower, the Company or any of the other
Restricted Subsidiaries (other than the Exempt Subsidiaries) that is a
Significant Subsidiary or any group of Restricted Subsidiaries (other than the
Exempt Subsidiaries) that, taken together, would constitute a Significant
Subsidiary; and, in each of clauses (i), (ii) or (iii), the order or decree
remains unstayed and in effect for 60 consecutive days;
     (h) the Borrower, the Company or any of the other Restricted Subsidiaries
(other than the Exempt Subsidiaries) that is a Significant Subsidiary or any
group of Restricted Subsidiaries (other than the Exempt Subsidiaries) that,
taken together, would constitute a Significant Subsidiary, pursuant to or within
the meaning of Bankruptcy Law (i) commences a voluntary case; (ii) consents to
the entry of an order for relief against it in an involuntary case;
(iii) consents to the appointment of a custodian of it or for all or
substantially all of its property; (iv) makes a general assignment for the
benefit of its creditors; or (v) generally is not paying its debts as they
become due;
     (i) one or more judgments for the payment of money in an aggregate amount
in excess of $100,000,000 (excluding therefrom any amount covered by insurance)
shall be rendered against the Borrower, the Company or any other Restricted
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 60 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to levy upon
assets or properties of the Borrower, the Company or any of the other Restricted
Subsidiaries to enforce any such judgment;

96



--------------------------------------------------------------------------------



 



provided that this clause (i) shall not apply to (A) Designated Non-Recourse
Indebtedness and (B) any other Non-Recourse Indebtedness of the Borrower, the
Company and the other Restricted Subsidiaries (except to the extent that the
Borrower, the Company or any of the other Restricted Subsidiaries that are not
parties to such Non-Recourse Indebtedness becomes directly or indirectly liable,
including pursuant to any contingent obligation, for any Indebtedness thereunder
and such liability, individually or in the aggregate, exceeds $125,000,000;
     (j) an ERISA Event shall have occurred that, when taken together with all
other such ERISA Events, could reasonably be expected to result in liability of
the Borrower and its ERISA Affiliates in an aggregate amount exceeding
$100,000,000; provided, however, that the parties acknowledge and agree that
that certain Irrevocable Standby Letter of Credit (or any renewal, extension or
replacement thereof that does not increase the face amount thereof) issued by
the Sumitomo Mitsui Banking Corporation in favor of the Benefits Committee of
the Texas Genco Retirement Plan, dated as of June 28, 2005, for an amount not
exceeding $54,900,000, shall not be deemed to be a liability for purposes of
determining whether the $100,000,000 threshold set in this clause (j) of
Article VII is exceeded (but that any other letter of credit or other security
provided pursuant to Section 401(a)(29) of the Tax Code that constitutes an
ERISA Event shall be deemed to be a liability for purposes of this Article VII);
     (k) [Reserved];
     (l) material breach by the Borrower of any material representation or
warranty or covenant, condition or agreement in the Security Documents, the
repudiation by the Borrower of any of its material obligations under any of the
Security Documents or the unenforceability of any of the Security Documents
against the Borrower for any reason with respect to Collateral having an
aggregate Fair Market Value of $50,000,000 or more in the aggregate; or
     (m) there shall have occurred a Change in Control;
then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event either or both of the following actions may be taken:
the Administrative Agent may with the consent of the Required Lenders, and at
the request of the Required Lenders shall, by notice to the Borrower, terminate
forthwith the Term Loan Commitments, declare the Term Loans then outstanding to
be forthwith due and payable in whole or in part, whereupon the principal of the
Term Loans so declared to be due and payable, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of the Borrower
accrued hereunder and under any other Loan Document, shall become forthwith due
and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding,
and the Administrative Agent and the Collateral Agent shall have the right to
take all or any actions and exercise any remedies available to a secured party
under the Security Documents or applicable law or in equity; and in any event
with respect to an event in respect of the Borrower described in paragraph
(g) or (h) above, the Term Loan Commitments shall automatically terminate and
the principal of the Term Loans then outstanding, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of the Borrower
accrued hereunder and under any other Loan Document, shall automatically become
due and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding,
and the Administrative Agent and the Collateral Agent shall have the right to
take all or any actions and exercise any remedies available to a secured party
under the Security Documents or applicable law or in equity.

97



--------------------------------------------------------------------------------



 



     Without limitation of, and after giving effect to, Section 6.7 of the
Collateral Agreement, all proceeds received by the Administrative Agent or the
Collateral Agent, as the case may be, from any Person in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
under any Security Document shall be held by the Administrative Agent or the
Collateral Agent as Collateral for, and applied in full or in part by the
Administrative Agent or the Collateral Agent against, the applicable obligations
hereunder then due and owing in the following order of priority: first, to the
ratable payment of all costs and expenses of such sale, collection or other
realization, including reasonable and documented fees, costs and expenses of the
Agents and their agents and counsel, and all other expenses, liabilities and
advances made or incurred by the Agents in connection therewith, and all amounts
in each case for which such Agents are entitled to payment, reimbursement or
indemnification under the Loan Documents (in their capacity as such), and to the
payment of all costs and expenses paid or incurred by the Agents in connection
with the exercise of any right or remedy under the Loan Documents, all in
accordance with the terms of the Loan Documents second, to the extent of any
excess proceeds, to the payment of all other obligations hereunder and under the
other Loan Documents for the ratable benefit of the holders thereof; and third,
to the extent of any excess proceeds, to the payment to or upon the order of the
Borrower or to whosoever may be lawfully entitled to receive the same or as a
court of competent jurisdiction may direct.
ARTICLE VIII.
The Agents and the Arrangers
     Each of the Lenders hereby irrevocably appoints each of the Administrative
Agent and the Collateral Agent (for purposes of this Article VIII, the
Administrative Agent and the Collateral Agent are referred to collectively as
the “Agents”) its agent and authorizes the Agents to take such actions on its
behalf and to exercise such powers as are delegated to such Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto. Without limiting the generality of the foregoing, the Agents
are hereby expressly authorized by the Lenders to execute any and all documents
(including releases and the Security Documents) with respect to the Collateral
and the rights of the Secured Parties with respect thereto, as contemplated by
and in accordance with the provisions of this Agreement and the Security
Documents.
     Each bank serving as an Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or any Affiliate thereof as if it were not an
Agent hereunder.
     No Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) no Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default or an Event of Default has occurred and is
continuing, (b) no Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that the Administrative Agent or the Collateral
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.08), and (c) except as expressly set
forth in the Loan Documents, no Agent shall have any duty to disclose, nor shall
it be liable for the failure to disclose, any information relating to the
Borrower or any of the Subsidiaries that is communicated to or obtained by the
bank serving as any Agent or any of its Affiliates in any capacity. The
Administrative Agent and the Collateral Agent shall not be liable for any action
taken or not taken by it with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.08), in each case, in the
absence of its own gross negligence or willful misconduct. No

98



--------------------------------------------------------------------------------



 



Agent shall be deemed to have knowledge of any Default or Event of Default
unless and until written notice thereof is given to such Agent by the Borrower
or a Lender, and no Agent shall be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to such Agent.
     Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. Each Agent may also rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon. Each Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
     Each Agent may perform any and all of its duties and exercise its rights
and powers by or through any one or more sub-agents appointed by it. Each Agent
and any such sub-agent may perform any and all of its duties and exercise its
rights and powers by or through their respective Related Parties. The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of each Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as Agent.
     Subject to the appointment and acceptance of a successor Agent as provided
below, each Agent may resign at any time by notifying the Lenders and the
Borrower. Upon any such resignation of the Administrative Agent or the
Collateral Agent, the Required Lenders shall have the right to appoint a
successor, subject to the Borrower’s approval (not to be unreasonably withheld
or delayed) so long as no Default or Event of Default shall have occurred and be
continuing. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After an Agent’s resignation hereunder,
the provisions of this Article and Section 9.05 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while acting as Agent.
     Each of the Syndication Agent and each Arranger, in its capacity as such,
shall have no duties or responsibilities, and shall incur no liability, under
this Agreement or any other Loan Document.
     Each Lender acknowledges that it has, independently and without reliance
upon the Agents, the Arrangers, the Syndication Agent or any other Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agents,
the Arrangers, the Syndication Agent or any other Lender and based on such
documents and information as it

99



--------------------------------------------------------------------------------



 



shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement or any other Loan
Document, any related agreement or any document furnished hereunder or
thereunder.
     To the extent required by any applicable law, the Administrative Agent may
withhold from any interest payment to any Lender an amount equivalent to any
applicable withholding tax. If the Internal Revenue Service or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify the Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding tax
ineffective or for any other reason, such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as tax or otherwise, including any penalties or interest
and together with all expenses (including legal expenses, allocated internal
costs and out-of-pocket expenses) incurred.
ARTICLE IX.
Miscellaneous
     SECTION 9.01. Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:
     (a) if to the Borrower, to it at NRG Holdings, Inc. c/o NRG Energy, Inc.,
211 Carnegie Center, Princeton, NJ 08540, Attention of Treasurer, Chief
Financial Officer and General Counsel (Fax No. (609) 524-4501);
     (b) if to the Administrative Agent or the Collateral Agent, to Credit
Suisse, 7200 Kit Creek Road – Building 11, Raleigh, North Carolina 27709,
Attention of Sean L. Portrait (Fax No. (919) 994-6369; Email:
sean.portrait@credit-suisse.com); and
     (c) if to a Lender, to it at its address (or fax number) set forth in the
Lender Addendum or the Assignment and Acceptance pursuant to which such Lender
shall have become a party hereto.
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.
     SECTION 9.02. Survival of Agreement. All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the making by the Lenders
of the Term Loans, regardless of any investigation made by the Lenders or on
their behalf, and shall continue in full force and effect (but such
representations and warranties shall be deemed made by the Borrower only at such
times and as of such dates as set forth in Section 4.01(b)) as long as the
principal of or any accrued interest on any Term Loan or any Fee or any other
amount payable (other than indemnification and other contingent obligations that
are not then due and payable) under this Agreement or any other Loan Document is

100



--------------------------------------------------------------------------------



 



outstanding and unpaid and so long as the Term Loan Commitments have not been
terminated. The provisions of Sections 2.14, 2.16, 2.20, 2.21 and 9.05 shall
remain operative and in full force and effect regardless of the expiration of
the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Term Loans, the expiration of the Term Loan
Commitments, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, the Collateral Agent or any Lender.
     SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by each of the parties hereto and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto.
     SECTION 9.04. Successors and Assigns. (a) Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, the Administrative Agent, the
Collateral Agent or the Lenders that are contained in this Agreement shall bind
and inure to the benefit of their respective successors and assigns.
     (b) Each Lender may assign to one or more assignees all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Term Loan Commitment and the Term Loans at the time owing to it);
provided, however, that (i)(x) except in the case of an assignment of a Term
Loan to a Lender or an Affiliate or Related Fund of a Lender, each of the
Administrative Agent and the Borrower must give its prior written consent to
such assignment (which consent in each case shall not be unreasonably withheld
or delayed); provided that the consent of the Borrower shall not be required for
any assignment (1) during the continuance of any Event of Default, (2) during
the initial syndication of the Term Loans and the Term Loan Commitments or
(3) in the case of any assignment that is made after the Funding Date and
(y) except in the case of an assignment to a Lender or an Affiliate or Related
Fund of a Lender, the amount of the Term Loan Commitment or Term Loan of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000 (or the entire remaining
amount of such Lender’s Term Loan Commitment or Term Loans, as the case may be
and Related Funds shall be aggregated for this purpose), (ii) the parties to
each such assignment shall execute and deliver to the Administrative Agent an
Assignment and Acceptance (such Assignment and Acceptance to be
(x) electronically executed and delivered to the Administrative Agent via an
electronic settlement system then acceptable to the Administrative Agent, which
shall initially be the settlement system of ClearPar, LLC, or (y) manually
executed and delivered) and (iii) the assignee, if it shall not be a Lender
immediately prior to the assignment, shall deliver to the Administrative Agent
an Administrative Questionnaire. No Lender is permitted to assign all or any
portion of its interests, rights or obligations under this Agreement (including
all or a portion of its Term Loan Commitment and the Term Loans at any time
owing to it) except as specifically set forth in the immediately preceding
sentence and any purported assignment not in conformity therewith shall be null
and void. Upon acceptance and recording pursuant to paragraph (e) of this
Section 9.04, from and after the effective date specified in each Assignment and
Acceptance, (A) the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement and (B) the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto but shall continue to be entitled
to the benefits and obligations of Sections 2.14, 2.16, 2.20, 2.21 and 9.05, as
well as to any Fees accrued for its account and not yet paid). Notwithstanding
the foregoing, an assignment by a Lender to one of its Affiliates or Related
Funds will be effective, valid, legal and binding without regard to

101



--------------------------------------------------------------------------------



 



whether the assignor has delivered an Assignment and Acceptance or
Administrative Questionnaire to the Administrative Agent (and the acceptance and
recordation thereof under paragraph (e) of this Section shall not be required);
provided that the Administrative Agent and the Borrower shall be entitled to
deal solely with the assignor unless and until the date that an Assignment and
Acceptance and Administrative Questionnaire have been delivered to the
Administrative Agent with respect to the applicable assignee.
     (c) By executing and delivering (to the Administrative Agent or the
assigning Lender in the case of an assignment by a Lender to one of its
Affiliates or Related Funds pursuant to the last sentence of paragraph (b) of
this Section) an Assignment and Acceptance, the assigning Lender thereunder and
the assignee thereunder shall be deemed to confirm to and agree with each other
and the other parties hereto as follows: (i) such assigning Lender warrants that
it is the legal and beneficial owner of the interest being assigned thereby free
and clear of any adverse claim and that its Term Loan Commitment, and the
outstanding balances of its Term Loans without giving effect to assignments
thereof which have not become effective, are as set forth in such Assignment and
Acceptance, (ii) except as set forth in (i) above, such assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto, or the financial condition of
the Borrower or any Subsidiary or the performance or observance by the Borrower
of any of its obligations under this Agreement, any other Loan Document or any
other instrument or document furnished pursuant hereto; (iii) such assignee
represents and warrants that it is legally authorized to enter into such
Assignment and Acceptance; (iv) such assignee confirms that it has received a
copy of this Agreement, together with copies of the most recent financial
statements referred to in Section 3.05(a) or delivered pursuant to Section 5.04
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such Assignment and
Acceptance; (v) such assignee will independently and without reliance upon the
Administrative Agent, the Collateral Agent, the Syndication Agent, the Arrangers
such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (vi) such
assignee appoints and authorizes the Administrative Agent and the Collateral
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent and the
Collateral Agent, respectively, by the terms hereof, together with such powers
as are reasonably incidental thereto; and (vii) such assignee agrees that it
will perform in accordance with their terms all the obligations which by the
terms of this Agreement are required to be performed by it as a Lender.
     (d) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the City of New York a copy of
each Assignment and Acceptance delivered to it and one or more registers for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Term Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error and the Borrower, the Administrative
Agent, the Collateral Agent and the Lenders shall treat each Person whose name
is recorded in the Register pursuant to the terms hereof as a Lender hereunder
for all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower, the Collateral Agent
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice. In the case of any assignment made in accordance with the last
sentence of paragraph (b) of this Section that is not reflected in the Register,
the assigning Lender shall maintain a comparable register reflecting such
assignment.
     (e) Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, an Administrative Questionnaire
completed in respect of the assignee (unless the assignee shall already be a
Lender hereunder) and, if required, the written consent of the

102



--------------------------------------------------------------------------------



 



Administrative Agent to such assignment, the Administrative Agent shall
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Lenders and
the Borrower. No assignment shall be effective unless it has been recorded in
the Register as provided in this paragraph (e). Notwithstanding the foregoing,
an assignment by a Lender to an Affiliate or Related Fund pursuant to the last
sentence of paragraph (b) of this Section shall not be required to be recorded
in the Register to be effective; provided that (i) such assignment is recorded
in a comparable register maintained by the assignor as provided in paragraph
(b) of this Section and (ii) the Administrative Agent and the Borrower shall be
entitled to deal solely and directly with the assignor unless and until the date
that an Assignment and Acceptance and Administrative Questionnaire have been
delivered to the Administrative Agent with respect to the applicable assignee.
     (f) Each Lender may without the consent of the Borrower or the
Administrative Agent sell participations to one or more banks or other entities
in all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Term Loan Commitment and the Term Loans owing
to it); provided, however, that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the participating banks or other entities shall be entitled to the benefit
of the cost protection provisions and related obligations contained in
Sections 2.14, 2.16, 2.20 and 2.21 to the same extent as if they were Lenders
(but, with respect to any particular participant, to no greater extent than the
Lender that sold the participation to such participant) and (iv) the Borrower,
the Administrative Agent and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and such Lender shall retain the sole right to
enforce the obligations of the Borrower relating to the Term Loans and to
approve any amendment, modification or waiver of any provision of this Agreement
(other than amendments, modifications or waivers decreasing any fees payable
hereunder or the amount of principal of or the rate at which interest is payable
on the Term Loans, extending any scheduled principal payment date or date fixed
for the payment of interest on the Term Loans, increasing or extending the Term
Loan Commitments or releasing all or substantially all of the Collateral).
     (g) Any Lender or participant may, in connection with any assignment,
pledge or participation or proposed assignment, pledge or participation pursuant
to this Section 9.04, disclose to the assignee or participant or proposed
assignee or participant any information relating to the Borrower furnished to
such Lender by or on behalf of the Borrower; provided that, prior to any such
disclosure of information designated by the Borrower as confidential, each such
assignee or participant or proposed assignee or participant shall execute an
agreement whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.16.
     (h) Any Lender may, without the consent of the Borrower or the
Administrative Agent, at any time assign all or any portion of its rights under
this Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender, and, in the case of any Lender that is a fund
that invests in bank loans, such Lender may collaterally assign all or any
portion of its rights under this Agreement to any holder of, trustee for, or
other representative of any holders of, obligations owed or securities issued by
such fund as security for such obligations or securities; provided that no such
assignment described in this clause (h) shall release a Lender from any of its
obligations hereunder or substitute any such assignee for such Lender as a party
hereto.
     (i) Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Term Loan that such Granting Lender would otherwise be
obligated

103



--------------------------------------------------------------------------------



 



to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Term Loan and
(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Term Loan, the Granting Lender shall be obligated to
make such Term Loan pursuant to the terms hereof. The making of a Term Loan by
an SPC hereunder shall utilize the Term Loan Commitment of the Granting Lender
to the same extent, and as if, such Term Loan were made by such Granting Lender.
Each party hereto hereby agrees that no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which shall
remain with the Granting Lender). In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPC, it will not institute against, or join any other Person in
instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof. In addition, notwithstanding anything to the contrary contained
in this Section 9.04, any SPC may (i) with notice to, but without the prior
written consent of, the Borrower and the Administrative Agent and without paying
any processing fee therefor, assign all or a portion of its interests in any
Term Loans to the Granting Lender or to any financial institutions (consented to
by the Borrower and Administrative Agent) providing liquidity and/or credit
support to or for the account of such SPC to support the funding or maintenance
of Term Loans and (ii) disclose on a confidential basis any non-public
information relating to its Term Loans to any rating agency, commercial paper
dealer or provider of any surety, guarantee or credit or liquidity enhancement
to such SPC.
     (j) No Borrower shall assign or delegate any of its rights or duties
hereunder without the prior written consent of the Administrative Agent and each
Lender, and any attempted assignment without such consent shall be null and
void.
     SECTION 9.05. Expenses; Indemnity. (a) The Borrower agrees to pay all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent, the Collateral Agent, the Syndication Agent and the Arrangers, including
the reasonable fees, charges and disbursements of Latham & Watkins LLP, counsel
for the Administrative Agent and the Collateral Agent, in connection with the
syndication of the credit facilities provided for herein and the preparation and
administration of this Agreement and the other Loan Documents or in connection
with any amendments, modifications or waivers of the provisions hereof or
thereof (whether or not the transactions hereby or thereby contemplated shall be
consummated); provided that the Borrower shall not be responsible for the
reasonable fees, charges and disbursements of more than one separate law firm
(in addition to one local counsel per relevant jurisdiction or special counsel,
including special workout or regulatory counsel) pursuant to its obligations
under this sentence only. The Borrower also agrees to pay all documented
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent, the Syndication Agent, the Arrangers or any Lender in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents or in connection with the Term Loans made hereunder,
including the fees, charges and disbursements of Latham & Watkins LLP, counsel
for the Administrative Agent and the Collateral Agent, and, in connection with
any such enforcement or protection, the fees, charges and disbursements of any
other counsel (including special workout counsel) for the Administrative Agent,
the Collateral Agent, the Syndication Agent, the Arrangers or any Lender.
     (b) The Borrower agrees to indemnify the Administrative Agent, the
Collateral Agent, the Syndication Agent, the Arrangers, each Lender and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
and documented counsel fees, charges and disbursements, incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of (i) the execution or delivery of this Agreement or any other Loan Document or
any agreement or instrument contemplated thereby, the performance by the parties

104



--------------------------------------------------------------------------------



 



thereto of their respective obligations thereunder or the consummation of the
Transactions and the other transactions contemplated thereby, (ii) the use of
the proceeds of the Term Loans, (iii) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto, or (iv) any actual or alleged presence or Release of Hazardous
Materials, or any non-compliance with Environmental Law, on any property owned
or operated by the Borrower or any of the Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of the Subsidiaries;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee, or except to the extent such dispute is between Indemnitees
(other than any dispute between an Indemnitee in its capacity as an Arranger or
Agent and other Indemnitee as a Lender).
     (c) To the extent that the Borrower fails to pay any amount required to be
paid by them to the Administrative Agent, the Collateral Agent, the Syndication
Agent or the Arrangers under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, the Collateral Agent, the
Syndication Agent or the Arrangers, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Collateral Agent, the Syndication Agent or the
Arrangers in its capacity as such. For purposes hereof, a Lender’s “pro rata
share” shall be determined based upon its share of the sum of the outstanding
Term Loans and unused Term Loan Commitments at the time.
     (d) To the extent permitted by applicable law, the Borrower shall not
assert, and it hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Term Loan or the use of the proceeds thereof.
     (e) The provisions of this Section 9.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Term Loans, the expiration of the Term Loan Commitments, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent,
the Collateral Agent, the Syndication Agent, the Arrangers or any Lender. All
amounts due under this Section 9.05 shall be payable promptly upon written
demand therefor.
     SECTION 9.06. Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender is hereby authorized at any time and from time to
time, except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower now or hereafter existing under this Agreement and other Loan
Documents held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or such other Loan Document and
although such obligations may be unmatured. The rights of each Lender under this
Section 9.06 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.
     SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.

105



--------------------------------------------------------------------------------



 



     SECTION 9.08. Waivers; Amendment; Replacement of Non-Consenting Lenders.
(a) No failure or delay of the Administrative Agent, the Collateral Agent or any
Lender in exercising any power or right hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Collateral Agent and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or any other Loan Document or consent to any departure by the
Borrower or any other Loan Party therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on the Borrower in any case shall entitle
the Borrower to any other or further notice or demand in similar or other
circumstances.
     (b) Neither this Agreement nor any other Loan Document nor any provision
thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders;
provided, however, that (A) notwithstanding the foregoing, the Administrative
Agent, acting in its sole discretion, and the Borrower may (without the consent
of any Lender) amend or supplement this Agreement and the other Loan Documents
to cure any ambiguity, defect or inconsistency or to make a modification of a
minor or technical nature or to correct a manifest error and (B) no such
agreement described above in this paragraph (b) shall (i) decrease or forgive
the principal amount of, or extend the maturity of or any scheduled principal
payment date or date for the payment of any interest on any Term Loan, or waive
or excuse any such payment or any part thereof, or decrease the rate of interest
on any Term Loan, without the prior written consent of each Lender directly
affected thereby, (ii) increase or extend the Term Loan Commitment or decrease
or extend the date for payment of any Fees of any Lender without the prior
written consent of such Lender, (iii) amend or modify the pro rata requirements
of Section 2.17, the provisions of Sections 2.02, 2.09 and 2.18 requiring
ratable distribution or sharing or ratable funding, the provisions of
Section 9.04(j), the provisions of this Section or the definition of the term
“Required Lenders” without the prior written consent of each Lender, (iv) except
upon payment in full of the obligations hereunder (except for contingent
obligations or indemnities not yet accrued as of such time), release all or
substantially all of the Collateral, except in connection with a disposition
expressly permitted under the Loan Documents, without the prior written consent
of each Lender or (v) modify the protections afforded to an SPC pursuant to the
provisions of Section 9.04(i) without the written consent of such SPC; provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent or the Collateral Agent hereunder
or under any other Loan Document without the prior written consent of the
Administrative Agent or the Collateral Agent, as applicable.
     (c) Each Lender grants (i) to the Administrative Agent the right (with the
prior written consent of the Borrower) to purchase all of such Lender’s Term
Loan Commitments and Term Loans owing to it and any related promissory notes
held by it and all its rights and obligations hereunder and under the other Loan
Documents and (ii) to the Borrower the right to cause an assignment of all of
such Lender’s Term Loan Commitments and Term Loans owing to it and any related
promissory notes held by it and all its rights and obligations hereunder and
under the other Loan Documents to one or more eligible assignees pursuant to
Section 9.04, which right may be exercised by the Administrative Agent or the
Borrower, as the case may be, if such Lender (a “Non-Consenting Lender”) refuses
to execute any amendment, modification, termination, waiver or consent which
requires the written consent of Lenders other than the Required Lenders and to
which the Required Lenders and the Borrower have otherwise agreed; provided that
such Non-Consenting Lender shall receive in connection with such purchase or
assignment, payment equal to the aggregate amount of outstanding Term Loans owed
to such Lender, together with all accrued and unpaid interest, fees and other
amounts (other than indemnification and

106



--------------------------------------------------------------------------------



 



other contingent obligations not yet due and payable) owed to such Lender under
the Loan Documents at such time; and provided, further, that any such assignee
shall agree to such amendment, modification, termination, waiver or consent.
Each Lender agrees that if the Administrative Agent or the Borrower, as the case
may be, exercises its option under this paragraph it shall promptly execute and
deliver all agreements and documentation necessary to effectuate such assignment
as set forth in Section 9.04. The Borrower shall be entitled (but not obligated)
to execute and deliver such agreements and documentation on behalf of such
Non-Consenting Lender and any such agreements or documentation so executed by
the Borrower shall be effective for all purposes of documenting an assignment
pursuant to Section 9.04.
     SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Term Loan,
together with all fees, charges and other amounts which are treated as interest
on such Term Loan under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Term Loan in
accordance with applicable law, the rate of interest payable in respect of such
Term Loan hereunder, together with all Charges payable in respect thereof, shall
be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Term Loan but were not
payable as a result of the operation of this Section 9.09 shall be cumulated and
the interest and Charges payable to such Lender in respect of other Term Loans
or periods shall be increased (but not above the Maximum Rate therefor) until
such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of repayment, shall have been received by such
Lender.
     SECTION 9.10. Entire Agreement. This Agreement, the Commitment Letter, the
Fee Letter and the other Loan Documents constitute the entire contract between
the parties relative to the subject matter hereof. Any other previous agreement
among the parties with respect to the subject matter hereof is superseded by
this Agreement and the other Loan Documents. Nothing in this Agreement or in the
other Loan Documents, expressed or implied, is intended to confer upon any
Person (other than the parties hereto and thereto, their respective successors
and assigns permitted hereunder and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Collateral
Agent, the Syndication Agent, the Arrangers and the Lenders) any rights,
remedies, obligations or liabilities under or by reason of this Agreement or the
other Loan Documents.
     SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.
     SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or

107



--------------------------------------------------------------------------------



 



unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
     SECTION 9.13. Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement or of a Lender Addendum
by facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.
     SECTION 9.14. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
     SECTION 9.15. Jurisdiction; Consent to Service of Process. (a) The Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any New York State court or Federal court of
the United States of America sitting in New York City, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Collateral Agent, the Syndication Agent, the Arrangers or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against the Borrower or its properties in the courts of
any jurisdiction.
     (b) The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or Federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
     (c) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
     SECTION 9.16. Confidentiality. Each of the Administrative Agent, the
Collateral Agent and the Lenders agrees to maintain the confidentiality of the
Information, except that Information may be disclosed (a) to its and its
Affiliates’ officers, directors, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority or quasi-regulatory authority (such
as the National Association of Insurance Commissioners), (c) to the extent
required by Applicable Laws or by any subpoena or similar legal process, (d) in
connection with the exercise of any remedies hereunder or under the other Loan
Documents or any suit, action or proceeding relating to the enforcement of its
rights hereunder or thereunder, (e) subject to an agreement containing
provisions substantially the same as those of this Section 9.16, to (i) any
actual or prospective assignee of or participant in any of its rights or
obligations under this Agreement and the other Loan Documents, (ii) any pledgee
referred to in Section

108



--------------------------------------------------------------------------------



 



9.04(g) or (iii) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to the Borrower or any Subsidiary or any
of their respective obligations, (f) with the consent of the Borrower or (g) to
the extent such Information becomes publicly available other than as a result of
a breach of this Section 9.16. For the purposes of this Section, “Information”
shall mean all financial statements, certificates, reports, agreements and other
information received from the Borrower or its Subsidiaries and related to the
Borrower or its business, other than any such financial statements,
certificates, reports, agreements and other information that was available to
the Administrative Agent, the Collateral Agent or any Lender on a
nonconfidential basis prior to its disclosure by the Borrower; provided that, in
the case of Information received from the Borrower after the Closing Date, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section 9.16 shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord its own
confidential information. Notwithstanding any other express or implied
agreement, arrangement or understanding to the contrary, each of the parties
hereto agrees that each other party hereto (and each of its employees,
representatives or agents) are permitted to disclose to any Persons, without
limitation, the tax treatment and tax structure of the Term Loans and the other
transactions contemplated by the Loan Documents and all materials of any kind
(including opinions and tax analyses) that are provided to the Loan Parties, the
Lenders, the Arrangers or any Agent related to such tax treatment and tax
aspects. To the extent not inconsistent with the immediately preceding sentence,
this authorization does not extend to disclosure of any other information or any
other term or detail not related to the tax treatment or tax aspects of the Term
Loans or the transactions contemplated by the Loan Documents.
     SECTION 9.17. Delivery of Lender Addenda. Each initial Lender shall become
a party to this Agreement by delivering to the Administrative Agent a Lender
Addendum duly executed by such Lender, the Borrower and the Administrative
Agent.
     SECTION 9.18. Holdings Reorganization. The Lenders hereby further agree
that nothing in this Agreement or the other Loan Documents shall prohibit or
restrict (including as a result of a Change of Control) the Borrower or any of
its Subsidiaries from entering into and consummating the Holdings Reorganization
and the Holdings Contribution.

109



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            NRG HOLDINGS, INC.
      By:   /s/ Clint Freeland         Name:   Clint Freeland        Title:  
Treasurer     





--------------------------------------------------------------------------------



 



            CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as
Administrative Agent and Collateral Agent
      By:   /s/ James Moran         Name:   James Moran        Title:   Managing
Director              By:   /s/ Nupur Kumar         Name:   Nupur Kumar       
Title:   Associate     





--------------------------------------------------------------------------------



 



            CITIGROUP GLOBAL MARKETS INC., as
Joint Book Runner and Joint Lead Arranger       By:   /s/ Dave R. Goncher      
  Name:   Dave R. Goncher        Title:   Director     

            CITICORP NORTH AMERICA INC., as
Syndication Agent       By:   /s/ Dave R. Goncher         Name:   Dave R.
Goncher        Title:   Director     

